Approval of the Minutes of the previous sitting
The Minutes of yesterday's sitting have been distributed. Are there any comments?
Mr President, I would like it noted as a matter of urgency that the case of Dr. Ganzert, an attorney from Wels, has been dismissed. He is at present being held without good cause by the authorities in Nicaragua and has for three weeks been endeavouring to get permission to leave the country. I wish, though, to thank you, Madam President, for writing to the authorities in Nicaragua and asking for him to be given an exit visa.
I will raise that matter with the President.
(The Minutes of the previous sitting were approved) President. I should like to inform the House that the Minister of Justice for Belgium, the President-in-Office of the Council, Mr Verwilghen, cannot be present at the beginning of this debate because of fog in Brussels. We are expecting him to arrive at some stage. I suggest to the House that we will have to continue the debate and our agenda therefore. We look forward to the Minister's arrival.
Mr President, I would like you to take note of my strong protest at the conditions under which this debate is to be held. I am not referring to the absence of the Minister, although this is also a problem, but to the systematic manner in which the Conference of Presidents organises debates relating to the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, amalgamating every topic into a joint debate. It seems to me to show a total lack of respect that, at the same time and for the same duration as a debate of such great importance as that on annual progress in the field of Justice and Home Affairs, we should also be debating the Hazan report on the Council report on justice and home affairs: EU priorities and policy objectives for external relations and the Watson report on a recommendation to the Council on an area of Freedom, Security and Justice: security at meetings of the European Council and other comparable events, and any other matter that may be on this Committee' s agenda. Mr President, this is the same as if we were to debate the assignment of radio frequencies and the association agreement with Egypt at the same time because they are both the remit of the Committee on Industry, External Trade, Research and Energy. I hope that more respect will be shown in future.
I suggest that you raise this matter with your own group leader and that this be a subject, therefore, for the Conference of Presidents to discuss.
Mr President, on Monday, when the sitting opened, I asked for Members to be provided with a copy of the letters exchanged between Mr Bush and Mr Prodi. Mrs Fontaine assured us that she would do what was necessary. At Monday' s extraordinary meeting of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I put the same request to the Commission representatives, who seemed surprised that Members had not seen this correspondence. We did in fact manage to find Mr Bush' s letter to Mr Prodi, sent a whole two months ago, on the Internet, but we still do not have a copy of the reply Mr Prodi sent at the end of November.
Furthermore, it seemed that our Committee on Citizens' Freedoms had agreed on the need to see this letter. I therefore ask you whether a copy can be provided.
I have to inform you that the President did not say that she would make the correspondence available because the correspondence is not available to us as a Parliament. That is the difficulty that we are in. So I am afraid that cannot be instituted.
Area of freedom, security and justice
The next item is the joint debate on the following two oral questions:
Oral question to the Council (B5-0534/2001) by Alima Boumediene-Thiery, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the 2001 annual debate on the area of freedom, security and justice (Articles 2 and 39 of the EU Treaty)
Oral question to the Commission (B5-0535/2001) by Alima Boumediene-Thiery, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the 2001 annual debate on the area of freedom, security and justice (Articles 2 and 39 of the EU Treaty)
Ladies and gentlemen, the conclusions of the Tampere Summit have given new impetus to the establishment of an area of freedom, security and justice. With a view to attaining the objectives that were set, a plan of action was drawn up, which provides for its establishment between two and five years after the Amsterdam Treaty enters into force. It is now time for a mid-term review of the progress made on the Tampere agenda, in the light of the Commission' s timetable.
The area of security, freedom and justice covers three major aspects: the Community' s asylum and immigration policy, strengthening judicial cooperation and police cooperation. So let us look at the situation regarding each of these three aspects.
On the question of asylum and immigration policy and, more specifically, the management of migration flows, under the measures that have been taken, immigration is regarded as a palliative for manpower shortages and as compensation for the demographic imbalances of the states involved, without taking account of the human or social dimension or the consequences of the brain drain. However, surely this Community migration policy calls into question the universal nature of fundamental rights?
Is the re-admission policy consistent with international obligations regarding the protection of refugees and the right of asylum? As for the European Observatory on Migration, I have a reservation. Surely we have to admit that first of all we need to reflect on its purpose, its usefulness and the position of the NGOs concerned with migration in this Observatory.
Not a single significant measure has been taken to ensure that third-country nationals are treated fairly. As for their political participation and the re-definition of citizenship, this question has been evaded on the pretext of protecting national sovereignty, which comes down to denying the democratic rights of citizens resident in Europe. How does the Commission propose to promote citizenship based on residence as a means of ensuring their rights? Furthermore, what action does the Council propose to take on the directives on reuniting families, on the status of non-Europeans who are long-term residents and on freedom of movement, establishment and work on the territory of the Member States?
The Geneva Convention forms the basis of asylum policy. However, the concept of refugee must encompass both the gender aspect and the social aspect. Is the Council prepared to respond to the specific sufferings of women and victims of civil war? Surely the Eurodac system, based on a data bank of fingerprints, presents a risk to asylum seekers? Furthermore, should the Dublin Convention not be reviewed? The competence of a state to examine a file and the decision-making responsibility should be decided on the basis of the asylum seeker' s choice of country of residence rather than by the country of arrival, which is so difficult to decide in a Union that has supposedly abolished borders.
The action plans adopted for partnership with third countries are looking more and more like a means of holding back immigration. What is the situation regarding development aid, a corollary to restricting emigration? Has cooperation been reduced to financing extradition? Surely the introduction of administrative police at the points of entry from third countries is a negation of the right to seek asylum? Some progress has been made at civil level, in relation to strengthening judicial cooperation. Several texts have been adopted on judicial powers, the notification of acts, the principle of mutual recognition of judicial decisions and their enforcement, especially in the matrimonial field and in relation to parental responsibility.
A proposal for a directive on legal aid is under consideration; it aims to secure better access to justice. The situation is much less promising with regard to reinforcing criminal judicial cooperation: the reservations here are mainly about what constitutes a specific offence. In the legislative field, framework decisions have been taken on protecting the euro against forgeries, money-laundering, combating the trade in human beings and the sexual exploitation of children.
The Council also appears to be preparing to adopt those decisions that concern the fight against terrorism and the European arrest warrant. The slow progress is due mainly to Member States' resistance to the principle of mutual recognition. The setting up of Eurojust is a real step forward for the citizens; the rights of defendants and the protection of data do, however, need better guarantees. Unfortunately, we find that we are still far from establishing a European public prosecutor' s office or from common legislation and judicial procedures.
We find the most marked progress in the field of police cooperation. There are now many areas where the police have to cooperate. The procedures for Europol' s participation in joint investigations, for the keeping of its records and for its cooperation with third countries need to be clearly defined. Surely we urgently need to guarantee better data protection and finally ensure that we have democratic and judicial scrutiny? As for respect for fundamental rights, I believe we need to review the list of safe countries.
Turning to the Schengen Information System, and looking ahead to the enlargement of the Union, new questions arise concerning its tasks, its technical capacity and its institutional form.
We must not overlook the external dimension of justice and home affairs. The fight against trafficking in human beings and the fight against organised crime are both areas that should be dealt with under the external relations aspect of justice and home affairs.
(The President cut the speaker off)
We cannot start off the day running overtime. Otherwise, at the end of the day, our agenda would be totally out of place.
Mr President, this is a rather strange debate today. Different reports have been put together into an omnibus debate.
My report deals with the question of security at summits of the European Union and similar international gatherings and it looks also at the question of citizens' rights. It is important that when Parliament looks at problems that affect the Union, it must do so without victimising individual countries. Just as my recent report on terrorism sought to be a generic report and not one that referred exclusively to the situation in the Basque country in Spain, so this report sets out also to be a generic report and not one that seeks to be particularly critical of any one country.
We have seen violent protests at summits in EU countries - in Nice, Gothenburg and Genoa. Such protests have been serious, in the last instance resulting in a death. My report has been drawn up in my capacity as chairman of the Committee on Citizens' Rights and Freedoms, Justice and Home Affairs and I am pleased to say that it has enjoyed a wide consensus in that committee. I thank my colleagues for the work they have put into it and recommend that they adopt the report as it stands, and vote against the 30 amendments which have been submitted, which seem to me to relate to issues that have already been dealt with in committee.
In looking at the problems of violence that we have seen, the European Union must understand the causes of such violent protest and seek to prevent it. There seem to me to be two requirements in this. The first is that we must improve political dialogue on the right to peaceful assembly and to peaceful protest. The second is that we must find a firm, but proportionate, response to criminal behaviour by demonstrators.
I note that in Sweden and in Italy judicial proceedings have followed from the violent protests that we saw. The European Union, too, needs to look at whether citizens' rights have been violated, particularly in reference to Article 6 (1) and to Article 7 of our treaties. It must be recalled that Article 7 was strengthened by the European Council in Nice, which instructed the European institutions to monitor the application of fundamental rights even where there is simply a risk of a violation of them. In carrying out such surveillance, institutions must be guided by the European Charter on Fundamental Rights. Hence my report seeks to begin such a study of what has happened and look at whether we have in all cases abided by our commitments.
When hundreds of thousands of people representing NGOs and church groups gather on the streets to express their concern and choose to do so at a series of international meetings, it is not just a coincidence. It demands an appropriate response and, indeed, a political response. We must avoid a situation where no answer is given because a society where citizens are afraid of their institutions - and perhaps more importantly institutions are afraid of their citizens - makes for a very weak democracy. In this context I welcome the démarche taken by Mr Guy Verhofstadt in seeking to engage in dialogue with civil society, in advance of the meetings that have been held under the Belgian Presidency.
This approach needs to be complemented by a White Paper dealing with globalisation, looking at the European Union's position as a major actor in an area for which the Union is directly responsible and perhaps bringing together a number of Commissioners from different disciplines to look at a global strategy for the European Union.
We must look at Article 33 of the Treaty, which gives Member States the task of ensuring the maintenance of law and order, and see whether the responses have been appropriate. The weakness in cooperation between the Member States' law and order authorities is a fundamental weakness of the Union. I hope that we will be able to examine this in the context of the creation of a European area of freedom, security and justice.
Our citizens must know that they will receive the same treatment from authorities and enjoy the same rights under the law, whichever country they are in and wherever they are exercising their democratic rights.
As Mrs Hazan cannot be with us, her report has been taken over by Mr Poignant.
Mr President, I have stepped into Mrs Hazan' s shoes. This is unfortunate for you, but I hope you will excuse me and excuse her.
On the eve of the Laeken Summit, Mrs Hazan said she was very pleased to have the opportunity to present this report on the Union' s priorities and policy objectives for external relations in the field of justice and home affairs and to play a larger part in this debate on the progress made in relation to the area of security, freedom and justice since the Tampere Summit.
The Union is at a crossroads. We must not arrive late for this rendezvous that is so crucial and strategic to its future unless we want to end up one day with our back to the wall. Moreover, we now have an opportunity to examine the degree to which the Member States are willing to put justice and home affairs in the forefront of the Union' s policies. That is the purpose of this report, which highlights the need to fully integrate issues relating to asylum, immigration, justice and police cooperation, i.e. issues of very direct concern to our fellow citizens. With that in mind, all the Member States will have to take global, integrated and inter-pillar action. We must also stress the fact that hitherto the European Union has taken too little action in this field, which is still in its early days. This kind of report must be seen above all as providing food for thought on the added value of deepening the area of security, freedom and justice that is at the very heart of the Union, so that the Union can be prepared to meet the challenges of an external policy in this field. It is up to us to establish the necessary instruments, a lack of which has meant that we have hitherto been unable to respond to our partners' demands. Some of these objectives have been listed. They concern the following areas: combating all forms of organised crime, forming a common front against terrorism, coordination amongst Member States and candidate countries as regards training for the judiciary and police authorities, establishing a co-development policy, establishing close forms of cooperation with third countries in fighting racism, xenophobia and all forms of discrimination, establishing a strong link between immigration policy and development aid policy, the need to adopt a common asylum policy containing minimum standards for the reception and temporary protection of asylum seekers. This is a difficult task, which will take a long time and calls for complex international negotiations. By that token we must give the Union a mandate to take action to achieve this, by supporting the Commission proposals that do and will play their part in establishing this kind of coherent framework. In this sort of situation, we have to be bold enough to put our foot on the accelerator and ensure that decisions that are still blocked in the Council can enter into force. Obstacles do exist and we must do our best to overcome them. We must not overlook the human implications of these problems. Current events remind us of that, with the terrible tragedy of the eight refugees, including three children, found dead in a container in Ireland last Saturday. We also remember the 58 victims found at Dover in June 2000. I hope it will not take other tragedies of this kind for our States to realise how important it is to make progress in these areas. The Council must, of course, assume its responsibilities, because what is happening here is the result of its overcautious approach.
Similarly, we must not allow ourselves to be blackmailed by any one country - I am referring to Italy - but I believe that yesterday' s events have changed things and Mrs Hazan cannot have known about this last night.
In this regard, the tragic events of 11 September make it even more necessary for us to look at these matters from a long-term point of view. We must not now adopt an overly hasty position out of a sense of urgency. On the contrary, only if Europe is equipped with instruments that are permanent, operational and coordinated to a similar degree can it exert its influence on the international scene and impose its vision of humanism and the protection of individual freedoms.
Lastly, we emphasise that Parliament must be able to exercise control over external policy and justice and home affairs policy by means of periodic consultation regarding the overall strategy pursued. Let me point out that this is not so much a question of making unrealistic and well-meaning proposals and but rather of analysing the situation objectively, which means we must look at this external dimension as a key part of our policy. The progress made since Tampere is not very encouraging. Whose fault is that? It is certainly not the fault of the Commission, which is making a great effort to achieve these objectives. Instead, we should criticise the Council, which tends too often to put off the adoption of specific measures again and again, and the unanimity rule governing these areas, which blocks their adoption.
Once again, none of this is new, as you know, since this question was also raised at the Tampere Summit. Today, we must seize the moment...
(The President cut the speaker off)
Mr President, the main phenomena that threaten democratic values, people and civil rights today are as globalised as our economy. Organised crime, drug trafficking, trafficking in human beings and terrorism are phenomena that no longer permit us to continue to think in national or regional terms. It is therefore by no means too late for the European Union to apply its policy on justice and home affairs to its external relationships.
What is more, in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs we have noticed that there are more and more reports relating to cross-border problems, and Eurojust is only one example of this.
The reinforcement or even the preservation of the constitutional state and democracy in the European Union is determined to a large extent by the situation in the countries surrounding us and those further away. A significant factor in this is the visible and invisible corruption that is particularly problematic in a number of countries and which is undermining our democracy.
Thus an efficient and responsible immigration and asylum policy cannot be achieved without appropriate efforts for the countries of origin. However, in order to achieve a good understanding of the causes of migration and asylum applications, we must match our development policy to the actual socio-economic and political context in the countries concerned.
The proposal by the Council, in collaboration with the Commission, is an important document that is pointing in the right direction. The principle of the constitutional state is being reinforced, both in the area of enlargement and in that of the European Union' s collaboration with other countries, and we should now be aiming to achieve proper coordination in our external policy.
With her report, Mrs Hazan has furthermore managed to reinforce the original text. Naturally, the objectives, priorities and measures being proposed will still have to be achieved and complied with. It is also important that Parliament be kept properly informed about progress in this regard, because we have to be able to answer the question that concerns the man and woman on the street: 'What are you doing to solve all these problems?'
Mr President, ladies and gentlemen, as you know, today' s debate in this Chamber is taking place in a particular international context, which only underlines the need, the urgent need, to achieve the objectives of the Amsterdam Treaty and to respect the programme set out by the Heads of State and Government of the EU countries in Tampere in 1999. It is also taking place in the context of yesterday' s Justice and Home Affairs Council whose heavy agenda reflected the intensive nature of the ongoing work, and of the forthcoming Laeken Summit, a mid-term meeting to evaluate the progress made since Tampere and, I hope, give new impetus to our efforts to bring our programme to fruition. Finally, it looks forward to the medium-term prospect of the Intergovernmental Conference to be held in 2004, against the background of the enlargement of the Union. Some of the questions that have been raised, especially on the role of the European Parliament in the field of justice and home affairs and on protecting the citizen' s fundamental rights in the European judicial area, will figure very largely on the agenda of that debate.
Starting, therefore, with the questions put by Mrs Boumediene-Thiery, I will try to reply to the questions of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
The first question raised touches on a matter of principle: the objective of protecting the citizens, laid down in the Amsterdam Treaty. It is a question that stands at the top of the Union' s political agenda, in the light of the current, dramatic international events and of deadlines that are drawing increasingly near, such as enlargement. I would say that this objective will certainly not prejudice respect for the fundamental rights set out in the Charter of Fundamental Rights. The Commission is most concerned to ensure that the proposals put forward for guaranteeing internal security and the protection of our fellow citizens are balanced and proportionate and are consistent with a system of values based first and foremost on the rule of law.
First of all, a number of quasi-constitutional texts guarantee these rights in the European Union and are referred to systematically in the Commission' s proposals. This applies to the European Convention on Human Rights as also to the European Charter of Fundamental Rights. These texts govern the rights of the Union as they do national rights.
Furthermore, I believe it is imperative to point out that the Union' s objectives with regard to the protection of citizens are not just consistent with the fundamental rights set out in the EU Charter but are based on these rights. In that sense, we welcome the recommendations made in the Watson report on demonstrations organised in conjunction with the European Council. These recommendations are reasonable and we believe they create a balance between, on the one hand, the citizens' freedom of expression and their full use of the fundamental right to demonstrate and, on the other hand, the need not to give free rein to those who are in fact against any democratic debate and believe they can pass on their messages by means of violent confrontation with the forces of law and order.
As for the recommendation to launch a dialogue on the internal and external impact of globalisation, let me say that the same concern will be apparent in the communication the Commission will be submitting next January on the external aspects of a sustainable development policy.
Turning to the second point, Mrs Boumediene-Thiery' s question about the possibility of taking special measures to combat the threat of terrorism, I do not think one could say the European Union is going down that road. Once again, although it is true that to some extent it is urgent to take decisions, and in particular measures to strengthen police and judicial cooperation to combat the most serious attacks on our freedoms, our values and our institutions, I do not believe that the initiatives the European Union has taken or has proposed can be described as special measures, i.e. as measures derogating from key principles because of special circumstances.
No, the proposed measures are basic measures; they were taken, it is true, in special circumstances, but they are not makeshift measures and they are in fact consistent with the mandate our governments and our nations conferred on us when they adopted the Amsterdam Treaty. Let me also take this opportunity to express my pleasure and my congratulations to the Belgian Presidency for managing, yesterday in Rome, to consolidate decisions taken by the Justice and Home Affairs Council to adopt the framework decision on combating terrorism and the framework decision on the European arrest warrant.
The rapporteur' s suggestion that we should include a temporary validity clause or a review clause is interesting in principle, i.e. the idea of introducing an obligation to assess the impact of a proposal adopted in terms of its objective.
The third point that was emphasised concerns the delay in achieving the Tampere objectives. The speaker is addressing all the institutions and authorities responsible for implementing the programme decided at Tampere. The latest edition of the Commission' s programme includes an initial evaluation of the progress made. Delays have indeed occurred, especially in certain areas such as asylum and immigration or the minimal harmonisation of penal sanctions. As you know, the mid-term review that will take place at the Laeken European Council is therefore a crucial step. That will be the moment to check whether the commitments made in Tampere and reiterated on 21 September will be reflected by a real will on the part of the Member States to move ahead. It will also be the moment to learn lessons from the successes achieved and difficulties encountered to date. If the Tampere objectives were re-evaluated and, in particular, if the deadlines that were set were called into question again, we would see a crisis of public confidence vis-à-vis a political project, which, as everyone well knows, is essential and a matter of priority, whatever the remaining difficulties.
So what we need today is resolve as much as method, in order not to disappoint public opinion' s legitimate expectations as also the men and women whose job it is to protect our freedom, guarantee our security and ensure that justice becomes more accessible.
The Council of Justice and Home Affairs Ministers held last week produced encouraging results in terms of the Member States' resolve to match the commitments they made with their actions. However, it also illustrated all the limitations and ambiguities of a decision-making process based entirely on unanimity. In Laeken, the Commission will underline the fact that we can only overcome the reluctance to move forward if we begin by injecting a new dose of political will. When the Heads of State and Government embark on a new, more general debate on the future of Europe at the Laeken Summit, that will also be the time to establish a link between the progress achieved, the progress still to be made and the future of the Union and of the way it functions. They will have to reflect on how the next Intergovernmental Conference could introduce institutional changes and reform the decision-making mechanisms in such a way as to ensure the full achievement of the area of freedom, security and justice.
The fourth question concerns harmonisation in the field of criminal law. First of all, let me remind you that the Treaty refers specifically to the harmonisation of criminal law as such. The object here is not so much to achieve mutual recognition as to make sure the EU Member States combat acts that affect all the countries of the Union in a coordinated manner, in the same manner and by imposing penalties of equivalent severity. This will be an instrument that complements the mutual recognition of judicial decisions.
Of course, as I have always said and will repeat today, harmonisation must be handled with sensitivity and applied only where it is necessary. The Tampere European Council listed the sectors where this rapprochement is needed. There have been Member State initiatives or Commission proposals covering all these aspects. Several of them have been adopted, others are well on the way to being so and I believe I can say that we will soon have a common set of instruments to fulfil this mandate.
Regarding procedural law, however, I have already had occasion to say that the Commission intends to present a communication on this subject, which has become all the more necessary in the light of the most interesting political debate on the European arrest warrant.
The purpose of this communication would be to define common standards for the protection of individual rights in criminal proceedings in relation to a number of aspects that derive from the Convention on Human Rights and the Strasbourg Court' s case law. This approach would help strengthen the mutual trust on which the construction of the European judicial area depends, both in the Union as it is today and, later, in a Europe enlarged to 25 or 30 Member States.
The fifth point concerns the democratic deficit that still exists within the Union in fields relating to justice and home affairs. This is a dual question, since it concerns, firstly, your institution' s role in the decision-making process in the field of justice and home affairs, and secondly, how it can exercise its powers in the appropriate manner. It is very important to ensure that our resolve to make progress in achieving our objectives goes hand in hand with improved democratic and judicial scrutiny.
Firstly, I must say that over these past two years the Commission has endeavoured to inform and involve the European Parliament as closely as possible in the definition of its strategic guidelines and its initiatives. Nonetheless, it remains true that we need to think more deeply about Parliament' s participation not only in defining the Union' s strategy but also in its implementation. The Commission regards this as a key point with regard to the progress remaining to be made.
Mainstreaming matters that come under the first pillar with those regarded as coming under the third pillar is proving a source of constant difficulties. Moreover, there is some risk that this situation could block the decision-making process; even if this risk is overcome at the price of artificially separating acts that in fact have the same aim, this deadlock would make the Union' s action unintelligible to the citizens. I therefore welcome the Council recommendation, which your Parliament adopted on 15 November this year, on criminal sanctions and Community law, calling for, at the very least, the communitarisation of judicial cooperation in criminal matters.
Regarding Parliament' s access to sensitive information held by the Commission, one of the practical conditions allowing your institution to exercise its right of scrutiny properly, let me point out that a framework agreement, dated 5 July, exists between our two institutions and that the Commission will apply it to the full.
Finally, Mrs Boumediene-Thiery asked about strengthening the candidate countries' institutional capacities. I believe that in the reports we have published and in our constant evaluation of the improvement in the candidate countries' capacities, we have borne this in mind and given all the necessary publicity to our evaluation of each of the candidate countries.
Mr President, ladies and gentlemen, with regard to the enhanced cooperation between the Union and the United States in the fight against terrorism, I believe this cooperation shows the extent to which the European dimension cannot now be dissociated from any complete and effective international action taken against transnational incidents. Of course, this cooperation is still in its fairly early days. It has given rise to problems, especially in guaranteeing full respect for the principles of our European law and of international law. I see the development of this European dimension as an opportunity to assert our values and our principles rather than sacrificing our principles on the altar of cooperation.
To conclude, Madam President, Mr President, Ministers, ladies and gentlemen, the Union' s response to the challenges and issues of our times must be well considered but rapid, transparent but effective, progressive but coordinated. It is along these lines that I see the future of that vast building site, which is the area of freedom, security and justice, and that I intend to pursue the cooperative relations with the European Parliament on which we embarked two and a half years ago. I personally am very grateful for the commitment of all the members of the Committee on Citizens' Freedoms and above all its chairman, Graham Watson, to whom I offer particularly warm thanks.
Mr President, Commissioner, Minister, in view of the vast number of reports before us for discussion, I would like to make some fundamental observations, as Commissioner Vitorino has done. If we briefly review the past year in flashback, we can clearly see that we have, as rarely before, made progress in the area of internal security, even before 11 September. We have laid down the political guidelines on immigration and asylum policy; we have drafted detailed regulations; we have, in these areas, taken steps to deal with illegal immigration and also prepared for intensive judicial cooperation; and, after lengthy discussions, have even implemented a directive on money laundering. Progress has been made; it was heavy going, but we succeeded in moving ahead. We owe this in particular to the way Parliament and the Commission work so well together; they have led us to these very advances. Many thanks, Commissioner Vitorino!
There were more, indeed dramatic, developments after the attacks on New York and Washington on 11 September. The Member States' ministers - both of justice and of home affairs - appear at last to have woken up, with the consequence that the counter-terrorism package, which instituted Europol's joint investigation teams, could be wrapped up with the sole exception of the European arrest warrant, and I wish to express congratulations to Prime Minister Berlusconi and President-in-Office Verhofstadt for having brought about a settlement that may eventually make it possible to implement the European arrest warrant.
The package of measures extends to the freezing of the money and other assets of suspicious organisations, as this will make it possible to sever the arteries of terrorism and organisations of a criminal nature. Renewed consideration, though, has led indirectly to greater security, one example being our most recent discussions here, in which we urged that a visa should in future be carried in exactly the same way as a residence permit, a document in its own right and unambiguously indicating the identity of the bearer. This is a plus for security, an added value which we have achieved through our discussions here.
Our concern must, however, be with pressing the Member States to speedily implement all the measures we have decided on. I would, though, also like to use this opportunity to highlight some less positive developments. The working conditions in this House are, as a rule, among them. Cooperation with the Council leaves something to be desired. It is increasingly the case that documents are presented too late or not at all, resulting in Parliament and the committees discussing castles in the air. In important committee meetings, but also in the plenary sittings, the Council is frequently conspicuous by its absence. Monday was the classic example; in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, we met specifically to have important debates on the European arrest warrant and on cooperation with the United States, which involved an exchange of letters between Presidents Bush and Prodi. The Council distinguished itself by not being present, and there was no written material for discussion. Putting it mildly, that is unacceptable from the point of view of cooperation here.
Take one look at the timetables and you will know that they result in impossible working conditions. We are increasingly getting documents at the last moment. This is not on. We want to make speedy progress, but not at the expense of quality.
Mr President, I congratulate Commissioner Vitorino and the rapporteurs, Mrs Boumediene-Thiery and Mrs Hazan, whose report was adopted unanimously in committee, and the chairman, Mr Watson, whose report on security at international summits is meticulous from a legal viewpoint and politically balanced. This report reflects on the need to respond politically to the problems posed by globalisation in order to contribute to the political, social and economic progress of the international community and to overcome violence. Too many acts of violence have been committed during the anti-globalisation demonstrations, and also in some cases too many acts of violence against the demonstrators or even those arrested, as in the tragic events in Genoa in which a young man was killed, struck down in circumstances that are still unclear. I am glad to say that the courts in my country are independent and still able to mete out justice, even if it is posthumous. There have been too many acts of violence, too many violations of the rules and principles that govern the European Union.
When faced with alarming events, we must not give up respecting the fundamental rights which we solemnly affirm and expect third countries that have barely entered the democratic arena to respect. Even today, when we are faced with terrorism, we must remember that these rights were won in Europe with the greatest difficulty. They cannot just apply on holidays and in times of peace. They exist to protect us in times of struggle and danger. Therefore, ready as we are to defend ourselves against terrorists, enemies of human rights, by every lawful means, we reject any temptation to use instruments that reduce the levels of civilisation on which we pride ourselves, even when faced with pressing, genuine demands. The end does not justify the means, especially when it is the means - respect for the fundamental rights of every human being, and the rejection of discrimination between citizens and non-citizens - that form the essence of our democracies.
In this parliamentary term, the Europe of rights is being constructed. The Union' s Charter of Fundamental Rights has been approved and appreciable progress has been made in setting up the area of freedom, security and justice. We are behind schedule with asylum and immigration but we have made progress on judicial cooperation in civil and criminal matters and police cooperation. The delays in Member States ratifying the agreements approved by the Council reveal the need for the Community method even in matters of the so-called third pillar. The strengthening of Europol, the creation of Eurojust, joint investigation teams and the fight against money laundering are just a few of the agreed objectives that are still waiting to be put into practice.
The 11 September slaughter gave rise to the proposal of framework decisions on a joint definition of the crimes of terrorism and on the European arrest warrant. After incomprehensible resistance from - I regret to say - my own government, even the latter project is about to be implemented, and I hope my government does not make the country pay for its contradictions in this matter. In any case, I am glad to say that the European Union as an area of freedom, security and justice really will be here soon.
Mr President, I wish to talk specifically about the Council statement which we are expecting on cooperation between the EU and the USA and cooperation in combating terrorism. The events of 11 September were an excruciating flash of light and we had to react immediately. However, we must not be blinded into forgetting that terrorism has been a problem on our continent for many years. After 11 September, I remember Hans Gert Poettering saying here in a memorable debate 'we are all Americans', but we have learned since then that we must first be Europeans. I welcome the Justice and Home Affairs Council's agreement at the weekend on a framework decision on combating terrorism. I welcome the Council's recognition of a European Union legal base for the freezing of assets of groups linked to terrorism and, in particular, yesterday's agreement between Council President Guy Verhofstadt and Prime Minister Berlusconi on a European arrest warrant.
Europe has put its house in order. Europe has shown its capacity to act. In tackling terrorism there is a fine balance to be struck between the security needs of our citizens and the rights and freedoms which make democracy what it is. The European Union has shown that it can be tough on terrorism and still be true to its treaties and to the values which underpin them. It has recognised that networks of terrorism stretch beyond its borders and that we need cooperation between democracies, particularly across the Atlantic.
The next step must be an agreement on better cooperation with the United States. Articles 24 and 28 of the TEU allow us to build a cooperation agreement on police and judicial cooperation in criminal matters with our friends in North America. We note that there is a famous exchange of letters between Mr Bush and Mr Verhofstadt - some 40 US proposals on what we could be doing to improve our capacity to fight against terrorism. Most of these can be and I believe are being complied with. Some of them cause a few doubts since the US appears to be asking for things which it does not require in its own laws, such as retention of traffic data. Yet others highlight a difference of legal culture between our democracies.
On a visit to Washington DC last week, in talks with senators, congressmen and members of the Administration, I was concerned to learn that the US Patriot Act, adopted by the United States to fight terrorism, appears to discriminate against non-US citizens. We will need to explore with our American friends quite how it affects those from the European Union. I was struck too at the Senate Judiciary Committee hearing of Attorney General John Ashcroft by the way in which the proposal for military tribunals - the executive order from the President - would provide for hearings in secret, for a prosecution being able to withhold evidence from the defence, for defendants not necessarily having the right to an independent lawyer or to a private conversation with their lawyer, and by how a sentence - including a death sentence - can be passed by a majority of two-thirds of the jurors. Even if we were able to get an agreement on an extradition package in which the US would not apply the death penalty, the provisions of the European Convention on Human Rights, to which all of our Member States are signatories and on which the Union is founded, would prevent extradition of suspects to appear before such military tribunals.
Here, in Europe, we have developed a rights-based approach to international law. We would like a permanent international criminal court to try those guilty of crimes against humanity and we have called on the Americans to join us in that. We recognise that democracies need to work together in the fight against terrorism and other forms of serious cross-border crime. My fear is that, if the US goes down the path of military tribunals, we are on divergent paths. We must make that clear to Mr Ashcroft on his visit to Europe later this week.
Mr President, one of the most enduring impressions of those who were victims of the violence in Nice, Gothenburg and Genoa is that of helplessness, especially towards the national authorities. Increasingly often, these authorities close borders indiscriminately and unlawfully, expel citizens with a clean record (as recently happened to a Swedish citizen, a member of a non-governmental organisation, who was expelled a few days ago from Belgium on no real grounds), and arrest defenceless demonstrators and subject them to unacceptable procedures, if not torture and terrible violence, as happened in Genoa.
How can it be possible that there is nothing we can do? How can it be that, with all the debates we have had on rights, on respect for dissent and the freedom to demonstrate, with all the talk on the Europe of the citizens, this same Europe is unable to take any action alongside the national courts? The merit of the Watson report is precisely that it shows the way for Europe to stop being mute. The open statement that Schengen has often been violated and that this must not happen again; the threat to the freedom of the individual from secret, illegally compiled blacklists; the need to penalise, not least through international instruments, the disproportionate use of force by police forces; the ban on discrimination between European citizens: all this, which is contained in the Watson report, is the plan of work for this Parliament, which, unlike the other parliaments in the Member States, manages to find a spirit of true unity on these matters. I hope it is also the Commission' s agenda, and I hope that this plan of work will succeed in preventing the horrors we have seen in Nice, Gothenburg and Genoa, and will be an important contribution to all the measures being taken against terrorism.
Mr President, I should just like to speak about the draft extradition agreement between the European Union and the United States. On 7 December 2000, at Nice, we signed, proclaimed and upheld the Charter of European Citizens' Rights. It is very clearly stated in Article 2, under the heading of dignity, that nobody may be condemned to death or be executed; the Charter thus makes a clear distinction between the two things and states that, for us European citizens, a prohibition on being executed is not enough and a prohibition on being condemned to death is also necessary.
Well, we are committing ourselves to cooperation with the United States, which has kept the death penalty, condemns people to death and applies the death penalty, has a justice system that uses military courts, and detains thousands of Arabs without charge and without defence. We are about to vote on a joint resolution with the other groups - we, of course, will vote against it - stating that extradition may be granted provided the United States guarantees that the death penalty will not be applied; that means that the United States courts may issue capital sentences provided they then refrain from applying them, and all that in spite of the Charter of civil, human and fundamental rights that we have been highlighting so much recently.
We are opening up an enormous breach in our defences against the death penalty. Friends from the People' s Party, Greens, Socialists, British Liberals, take care! We are saying we can extradite our citizens to be condemned to death in the United States even if that country then undertakes not to apply the sentence! It is a complete break with our tradition; it is a complete break with our commitment! Today, we heard Commissioner Vitorino give a speech full of references to our values and our principles. What, then, are our values and principles? Extradition to a country that will condemn European citizens to death? I appeal to your feelings, but also to your moral integrity. We must vote against this resolution!
Mr President, the Committee on Citizens' Freedoms has done some notable work in opening up a debate within the European Union Member States and thus assuring the highest security at European Council meetings and other similar events. Indeed, since the events of 11 September, the significance of these topics has increased enormously. Nevertheless, both the rationale underlying the organisation of these summits and the views of many of the peaceful demonstrators remain current.
First of all, it is important that international Summits should continue to be held regularly and, where possible, they should be expanded to include representatives of the Third World, as happened at the G8 summit in Genoa. Indeed, it is only through discussion, dialogue and, especially, the preparation of a genuine cooperation and development policy that the poverty and marginalisation of vast regions of the globe can be overcome. This is precisely why we do not share the extreme, though peaceful positions of those demonstrators who, in Genoa, called the validity of the Summits themselves into question.
Then there are the views of the so-called anti-globalisation movements, which are also topical and important; they are the views of those who imagine a development model with greater respect for people and the environment, those who imagine a more just society in which wealth is redistributed more fairly. That is why we should appreciate the innovative method introduced at the Genoa Summit by the Italian Government, which lined up a series of preliminary talks with the demonstration leaders in order to make participation in the Summit itself more democratic.
It must be made quite clear, however, that there can be no tolerance for violent demonstrators. At Nice, Gothenburg and Genoa, some people, even politicians, succumbed to the temptation of seeking to justify violent behaviour. We should, rather, have the courage to condemn it unconditionally in every case, because, in addition to the views of the authorities and the views of the demonstrators, there are the views of the silent majority of European citizens, who want practical answers to the issues discussed at these Summits, and that is also thanks to the stimulus provided by the demonstrators, but without the unfortunate excesses and violence that completely devastated the city of Genoa.
Lastly, I should like to mention the views of many men and women in the forces of law and order who, every day throughout Europe, strive to deal with major and minor emergencies of public order and crime, often with inadequate resources. If, as happened in Genoa, some of them went too far, they should be identified and punished individually, but without a whole class of people who often risk their lives for the good of society being unjustly and undeservedly criminalised.
Finally, I congratulate the Italian Government and its Prime Minister, Mr Berlusconi, and the Belgian Prime Minister for having reached that important agreement yesterday on the European arrest warrant. I hope this will be the first step towards European harmonisation on matters of justice, and especially an important precondition for a European political Constitution guaranteeing all European citizens the right to security, freedom and justice.
It is important to put this very broad debate in perspective, and the perspective is terrorism. Now, we are able to put names to the world' s most dangerous terrorists. What has for a long time been clear to some people is now, following the military operations of recent weeks and months, obvious to everyone. The terrorists who are most deliberately and effectively ravaging our planet and threatening world peace are the governments of the United States and Israel. Daily, these two governments combine in using their huge death-dealing military technology to wreak far greater destruction than any other of the countless terrorists of world history. Monstrosities of military technology, they practise terrorism in multiple senses of the word. For one thing, they leave their victims in precisely that state of desperation and impotence that creates fertile ground for reactions similar to Bin Laden' s. It is absolute power, economic and military, that creates terrorism.
In addition, there is the psychological warfare that is in the process of doing away with the concepts of justice which Europeans usually regard as fundamental to the values to which we subscribe and which, specifically, are a defence against terrorism. Two months ago, the United States sent Mr Prodi a list of 40 different decisions which, according to the United States Government, should be taken by the EU and the Member States in order to satisfy the United States: surveillance, control, arrest with no counsel for the defence or court hearing provided, and the handing over of suspects for legal proceedings in the United States, involving military courts and the death penalty. On the last point, I entirely agree with Mr Di Lello. We must protest most vigorously against the handing over of suspects in any form as long as there is the possibility of the death penalty' s being carried out and as long as no guarantee can be given by the United States of its not being carried out. It has been shameful to see the way in which the institutions of the EU have complied with demands that are also aimed at abolishing our concepts of justice. What is at issue here is not military technology but politics and the defence of the law.
Mr President, the documents on terrorism are certainly notable, although I believe we should pay far greater attention to the dangerous, worrying, serious signs of anti-Semitism and aggression against Jewish institutions and figures, including religious ones, as shown by the extremely serious attack on the Chief Rabbi of Brussels. These are also very worrying signs in a climate of passive habituation to such acts by exponents of Islamic fundamentalism in all the countries of Europe.
The European arrest warrant: what a great result for liberal Europe! Giuseppe Mazzini and the revolutionaries who breathed life into 'Young Europe' in 1840 will be turning in their graves at the thought of a Europe which before giving itself a democratic Constitution is already thinking of a European arrest warrant: necessary certainly for terrorist and criminal emergencies but certainly not for other areas. We autonomous Members see it as a dangerous sign and therefore we have addressed an open letter to all autonomous and independent movements that are fighting for the principles of freedom. Some Italian Members have spoken here to stigmatise our government' s behaviour regarding the events in Genoa: well, then, I should like to remind them of the serious acts of delinquency and hooliganism that the false anti-globalisation protesters in Genoa were responsible for.
Mr President, ladies and gentlemen, Commissioner, nothing in this world is certain any more, and to illustrate this I would like to return to the presidency which Belgium had prepared. We had focused primarily on the interim evaluation of Tampere, of the decisions and recommendations made there, and on the four priorities which we had chosen for our presidency, namely the conversion from pro-Eurojust to Eurojust; the fight against trafficking in human beings, not only by standardising the laws but also operationally in the field; the fight against the disappearance of children; and last but not least, the freezing of assets.
However, who could have guessed at the beginning of our activities that there would be two incidents which would have a decisive impact on some other choices which the Presidency had to make? More specifically, I am referring to the problems in Gothenburg which obliged us, as Ministers of Justice and Home Affairs, to take measures to guarantee freedom of expression, and to secure the safety of citizens, states and also demonstrators.
Who would have thought that the events of 11 September would have had such a profound impact on our political attitudes, now that the framework decisions relating to the fight against terrorism and the European arrest warrant have seen the light of day and have experienced an accelerated genesis. All the same, I also offer my apologies on behalf of the Presidency for the fact that no one from the Presidency was present during your proceedings on Monday. However, I am sure you will understand that in the context of the European arrest warrant, which is a matter very close to our hearts and with which we are determined to make headway, we have taken every opportunity to continue our work in this area and, I may say, with some success, as we achieved the breakthrough yesterday, and the European arrest warrant has become a reality.
I would like to focus particularly on some of your questions, which in my opinion were very appropriate. Firstly, the possibility of achieving the aim of the European Union, namely to create a high degree of security for our citizens in an area of freedom, security and justice, whilst - and this has also been clearly expressed by the various speakers - our fundamental rights as set out in the European Charter of Fundamental Rights are fully respected. The Council recognises that it is immensely important to fully respect fundamental rights in all areas in which it is active, particularly in the area concerned with guaranteeing the security of our citizens. I would like to illustrate this issue on the basis of two topical examples which I know have been the subject of intense discussion in your Parliament. I am referring in particular to the framework decisions relating to the definition of terrorism and the introduction of the European arrest warrant.
In our response to the threat of terrorism, we need to be able to take effective measures quickly in order to demonstrate that Member States are capable of common action, whilst at the same time ensuring that decisions are made quickly, with top priority being given to our devotion to and constant vigilance in respect of the freedoms of our citizens. Our work has been done at top speed, but no one, and I would like to emphasise this, no one has ever been willing to sacrifice the quality of the texts in order to achieve rapid acceptance. By working enormously hard over the past three months we have succeeded in taking this justified endeavour into consideration, and in this regard I am particularly pleased with the input provided by the members of the Article 36 Committee. Furthermore, I understand the apprehension that some people initially expressed when they saw what we were doing in connection with the increased public concern about security after 11 September. I understand that this apprehension clearly played a role at times during the negotiations. I understand this fear and I admire the vigilance, but the outcome of our work and the compromises made by the Council of 6 and 7 December demonstrates that the Council never intended to sacrifice the rights in the European Charter, and I think that this is the only result that counts.
The framework decision on the combating of terrorism contains clear instructions for national legislators, which makes it impossible to interpret it in an unnecessarily repressive way. The obligation to honour these rights as set out in Article 6 of the Treaty has been added, as has the work we have done on the European arrest warrant. The preamble bears the traces of a well-considered advice by your Parliament which we took into account. Finally, these precautionary measures are rounded off by the political declaration of the Council included in the decision. It makes it clear that the decision does not relate to people whose actions are aimed at protecting or restoring democratic values, nor to those exercising their right to freedom of expression, even if they break the law when doing so. Our work is now complete, and last Thursday the Council reached a political agreement in respect of this framework decision.
There are similar guarantees for the European arrest warrant. In addition to the explicit references to fundamental freedoms in the preamble, Article 1 contains the connection with Article 6 of the Treaty which I have just explained in respect of the previous instrument. That the 15 Member States ultimately reached agreement on the European arrest warrant is therefore only to be expected. Besides the developments that have resulted in the explicit integration of the fundamental guarantees in the European Charter, I would like to add that it is advisable not to lose sight of the future role that the Court of Justice of the European Communities will have to play in the bringing together of the guarantees and the fundamental rights, especially on a procedural level. In view of its pre-judicial competence, and taking into account the traditionally sensitive relationship between criminal law and fundamental rights, it goes without saying that the Court is ideally placed to perform a particularly important role which consists of harmonising the guarantees offered to our citizens.
To return to the implementation of the action plan to combat terrorism, negotiations on an agreement with the USA in respect of Article 38 of the Treaty on the European Union concerning mutual legal assistance in criminal matters are on the agenda. At the moment we are still in a preparatory phase. This is a very important activity, and I am convinced that you will maintain your vigilance with regard to the protection of human rights in this area. As far as the points on extradition that could be stated in this agreement are concerned, I would like to draw attention to the European Union' s unchanging position regarding cooperation with countries in which the death penalty is still in force. Extradition cannot take place without the inviolable guarantee that the person will not receive the death sentence. The Council' s standpoint on the special military courts in the USA for crimes connected with terrorism is not yet known, but I can already tell you that certain delegations are of the opinion that this situation may entail considerable risks in the area of fundamental rights, particularly with regard to the right to fair treatment as set out in Articles 47 to 49 of the Charter.
I would also like to come back to another delicate point, namely the possibility of reaching an agreement on proposals for which negotiations have now reached deadlock, which is preventing the set deadlines on the scoreboard from being met and is preventing the creation of the area of security, freedom and justice. The Council is aware that some negotiations on the proposals currently on the table are being postponed, albeit, I may say, primarily for impartial reasons. I do not have the impression that negotiations have reached deadlock per se. Instead, the Council noted that there were several reasons for this delay and in fact it took the necessary steps to ensure that these discussions could be put back on track. The blockades without doubt form one of the points of the Laeken debate and I think that this will give the evaluation of Tampere a boost, especially that part in which we have not yet managed to achieve as much progress as we would have liked.
At the same time I would like to draw your attention to the particular progress that we have made in legal matters in the extremely short time in which we have been in action. I think that a certain amount of quantitative and qualitative effort still lies before us, but I reiterate that everything we need to enable us to achieve this is in place, namely harmonisation of legislation, mutual recognition of court decisions and the creation of a number of European players. Concrete and decisive progress was made on all these levels in 2001. The framework resolutions on trafficking in human beings and the combating of terrorism in the area of harmonisation, the European arrest warrant in the area of mutual recognition, and Eurojust in respect of the players, are likewise elements which demonstrate the substantial progress we have made and which should enable us to achieve a truly European policy on criminal law.
On behalf of my colleague Antoine Duquesne, President-in-Office of the Justice and Home Affairs, I would like to bring you up-to-date with regard to the progress of the files I know are close to your hearts, namely asylum and immigration. I have already told you that the progress in this area does not meet our expectations. Nonetheless we must remain objective. We have achieved a breakthrough during the course of this year. Both the Swedish and the current Belgian Presidency have made efforts to achieve progress in these affairs, which are particularly sensitive. These efforts have not been fruitless. Various basic texts, such as the visa regulation and the Eurodac regulations, the directive on temporary protection and the European Refugee Fund have been approved in this manner. However, it is clear that if we want to adhere to the deadlines set in the Treaty as well as at the Tampere Summit, we will have to redouble our efforts and make it even clearer that subjects such as managing the immigration flows, asylum policy and family reunification will have to take on a European perspective. I think that we still have a very great deal to do in this area, but you can be sure that the Ministers of Justice and Home Affairs, just like you yourself, are as keen as you are to achieve this.
Please also allow me to pause at another subject that has also been touched on briefly, namely the question of whether the fact that numerous arrangements and international agreements, particularly those relating to the prevention and combating of organised crime, have not been ratified by the Member States, is being taken into account in the acceptance of measures. The Council is aware of this matter. The Council forums regularly examine the ratification situation and try to make it clear to delegations that it is absolutely essential that the decisions be rapidly enforced. However, the Council realises that every Member State wants to achieve a ratification procedure that fits in with its own constitutional requirements. This matter is also on the agenda as part of the evaluation of the implementation of the Tampere conclusions. I am sure that the conclusions of the Laeken summit will demonstrate how important the Council considers this matter to be.
The Council has established that national procedures have been speeded up, and that almost all Member States have completed the ratification procedure for some instruments; for example, the agreement to protect the European Community' s financial interests as well as the two conventions on extradition of 1995 and 1996. We will continue to endeavour to ensure that these efforts bear fruit. I might add that the Council has been paying particular attention to this in the adoption of the action plan on the combating of terrorism. The action plan identifies various instruments including the European Convention on Mutual Assistance in Criminal Matters and the United Nations Convention on the Suppression of Financing of Terrorism. These conventions must be ratified within carefully defined deadlines.
Then of course we come to the questions concerning the democratic deficit within the European Union, about which the European Parliament does in fact have a number of issues to which it regularly returns. These include not the absolutely essential democratic control over activities that come under the third pillar, and in particular over Europol and Eurojust activities.
With regard to Europol, the Council first wishes to emphasise that since 1 May 1999, the date on which the Treaty of Amsterdam came into force, all legislative decisions to be adopted on the grounds of the Europol Convention have been presented to the European Parliament for advice. By doing so, the Council has tried to guarantee that the European Parliament would have control of Europol as far as legislative measures are concerned. With regard to the executive board' s activities, as well as Europol' s operational activities, the Council is currently studying ways and means of organising effective democratic control whilst at the same time meeting the organisation' s operational needs. Various scenarios are being examined. One of the problems that need to be dealt with is the involvement of national parliaments in the control procedures. The Presidency has made this a priority. The Integrated Security in Europe conference which was held in November gave rise to a debate on stricter control of the sector. The Council wishes to point out that the concern expressed by the European Parliament is at the top of the agenda. However, the careful implementation of such mechanisms is a complicated process in which the balance in the Europol system must be carefully monitored.
According to the draft instrument, Eurojust, for its part, should only be assigned a cooperative and coordinating role. All decisions will be taken by the competent national authorities who will be handling the cases. However, it is possible for the European Parliament to be kept up-to-date with Eurojust' s activities provided that they are not of an operational nature.
The instrument establishing Eurojust therefore specifies that Parliament will receive an annual activity report which deals amongst other things with data protection. Parliament is also giving discharge for the implementation of Eurojust' s budget.
A democratic deficit has also been observed by the European Parliament. This deficit refers to the lack of the EP' s involvement in the definition of the strategy of the European Union in all its parts, both inside and outside the Union, except for the fact that Parliament is only kept fully informed and has access to the so-called sensitive information.
I must say at this juncture that the Council is applying the institutional convention provisions to the letter. In this context, when the matter relates to a proposal or initiative that falls under police or judicial cooperation in criminal matters, the Council applies the provisions of Article 39 of the Treaty establishing the European Union, and when the matter is one that is covered by Title IV concerning asylum and immigration or judicial cooperation in civil matters, it applies Article 67 of the Treaty establishing the European Union. Experience shows us that the Council has consulted the European Parliament whenever the Commission or one of the Member States has submitted a proposal or an initiative to it. The Council was in fact present during the plenary sessions and meetings of the appropriate committee of the European Parliament, and Parliament was given ongoing information about the state of affairs.
And now to the final set of problems I would like to discuss with you, which concern the need to keep the European Parliament informed about important changes occurring in the negotiation process within the Council, both in relation to legislative proposals by the Commission and in relation to initiatives developed by the Member States. As I have already said, it was the Council' s wish to fully involve the European Parliament in the legislative procedures at Community level in accordance with the provisions of the convention. It is true that the activities of the Council bodies will result in changes to the tenor of some provisions of the proposals or initiatives being submitted to them. This is in fact in keeping with the common wish to find solutions which have the support of everyone in the Union. In practice we know that if the European Parliament has not yet issued its advice on a proposal or an initiative, the Council has always been willing to provide the information requested so that the European Parliament can satisfy itself as to the direction the activities are taking. This having been said, the Council knows that the European Union' s standpoints have a specific value added which differs from those of the Member States. Since it aims in its advice to respond to a different institutional logic and give the Council the right elements within the framework of the democratic task with which it is charged, this task must obviously not depend on developments of the work done by the Council on one decision or another. What is more, the Council consults the European Parliament, if necessary, in accordance with the provisions of the convention.
Please allow me to conclude this part of my speech by expressing my satisfaction as President for the way in which we have been able to cooperate with the European Parliament. We sometimes had to seek advice about very profound matters in particularly difficult circumstances and at very short notice. I think that this is something that may even have been unique to this Presidency. We have never appealed to you in vain. The European Parliament has exercised flexibility when giving advice, sometimes at very short notice. This method of cooperation, coupled with our cooperation with the Commission and the Commissioner, has made it possible to take a major step towards, amongst other things, the European arrest warrant, which I believe is the most important common denominator, because this has enabled us to undertake an action in this area which is comparable to the introduction of the euro in the financial and monetary sphere. Thus the European arrest warrant has also come into being as far as cooperation in judicial matters and mutual recognition in criminal matters are concerned. This is only possible if all players demonstrate the good, positive attitude that we have encountered. I am therefore pleased that in these circumstances, the early annual report relating to judicial and home affairs matters has been given a different perspective than it has in the past.
Mr President, first of all, allow me to say that, once again, I consider this Parliamentary procedure whereby the Commissioner speaks after three speakers and the Minister after seven, as if to say that all those who will speak from now onwards are not even worthy of an answer, to be strange.
Having said that - I do not agree with it but I abide by it - I shall speak particularly about the Watson report, which proposes a useful, appropriate initiative to regulate the security side of future summits of any kind. The proposal started off, it must be said, in decidedly lifeless tones as regards an objective analysis; then the tone improved along the way. This is just the opposite of what happened with a parallel initiative for the fight against terrorism, which arose out of the emotional response to 11 September and then all of a sudden became an opportunity not only to produce a European arrest warrant but more especially to cause a real witch-hunt within Italian politics. But the leader of my Group, Mr Tajani, will speak at greater length on this.
I return now to the Watson report, which proposes the requirement of agreeing public order measures for major summit meetings. A truly appropriate idea, I was saying: it is a pity that it should have become both an excuse for preparing a summary trial of the events at previous Summits, and especially a Trojan horse in its attempts at party political speculation in a decidedly national vein. This has all come about through instrumental amendments, in the form of direct attacks on the Italian Government and its President. Not just this, but it also reiterates a defamatory action, as has already been mentioned, against the Italian forces of law and order, which are accused of serious offences and Gestapo-like behaviour that have never been proved in the numerous inquiries that have so far been opened. This, then, amongst other things, violates the Italian State' s legitimate autonomy and sovereignty to deal with public order issues.
To those Members who still confuse the limits between national sovereignty and Community competences I say quite plainly - but still calmly - that it is time to stop doing the dirty washing of national politics in the European Parliament, but it is also time to put an end to the widespread sport of misusing points of order and questions in order to provoke improper debates and vitriolic attacks on persons rather than on ideas and political positions. I say this particularly to the Italian left-wing Members, the diligent supporters who regularly find room to express themselves in this House and also in the newspapers, thanks to the work of partisan reporters with little objectivity. Fortunately most of Parliament has understood this. In the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, almost all the amendments from the left were rejected. I propose that Parliament should do the same in its plenary session, and to make it quite clear I shall indicate the dangerous points: Amendment Nos 22, 25 and 29 are real chemical weapons against the truth. They should be rejected, otherwise I shall be forced to ask my coordinator to vote against this report.
Mr President, I am glad that, although you are from Regensburg, you are willing to give a minute's speaking time to a Nuremberger like myself. Mr Santini, who has just spoken, has shown what this is all about. If we are talking about an area of freedom, security and justice in Europe, if, like the President-in-Office, we are talking about a European home affairs policy, then even such a faithful servant of this master as Mr Santini will have to come to terms with the fact that we will also discuss Italian domestic politics. Now, I am not an Italian left-winger, but a German left-winger, and I can tell you that I do not share the view expressed by Mr Verwilghen and Mr Vitorino, according to whom what happened in Rome yesterday represents progress.
Yesterday saw us achieve a victory in the first round, for 14 States of the European Union were consistent and determined in ensuring the failure of the attempt by the Italian Prime Minister, out of naked self-interest, to make use of his office of state to obstruct a criminal investigation that could involve him, and in ensuring that private interests were prevented from paralysing the European arrest warrant.
Yesterday, this same Mr Berlusconi - a former Member of this House, who, thanks to its President, was not subject to any proceedings to lift his immunity - had this to say, and what I quote relates to what was told me by President-in-Office of the Council Verwilghen, who drew a parallel between the European arrest warrant and the euro - accurately, in fact, in terms of their dimension and political significance. What does Mr Berlusconi have to say about it? Mr Berlusconi says: "Other nations have named 2004 as the deadline for the European arrest warrant to be put into effect, although it could be later." I quote word for word.
If the Italian constitution is not amended, then we cannot join in, in much the same way that Great Britain is not joining in the euro. Why do I speak in terms of winning a round? I prophesy this to you: After all we have experienced in the Council, after all Italy's stonewalling in the interest of its Prime Minister, I tell you here and now that the same Prime Minister will now hold a referendum in order to prevent the European arrest warrant from being effective in Italy. This is very likely, and so I do not yet believe that we have now implemented the European arrest warrant. I do believe that this House will have to insist, with the utmost consistency, on the isolation Italy has imposed on itself over the last few weeks being maintained by the 14other European states, because anyone who has, like me or like Mrs Paciotti, crossed swords in this House with Mr Berlusconi or Mr Dell'Utri, will be painted by the Berlusconi press, as I was, as an old Stalinist - and I am not old yet, nor am I yet a Stalinist - or, like Mrs Paciotti, will be described as head of a communist conspiracy against Italy. Looking at you, Mr Tajani, I understand why the people of Rome did not elect you as their mayor. I can understand it, above all, when I hear you speak.
Anyone who, even tentatively, questions Italian policy, gets slandered in this House. Mr President, I wish to thank Mr Watson, who has presented a very balanced and good report despite the ongoing attempts at blockade and the policy of permanent obstruction which Forza Italia, part of the Group of the European People's Party - though hopefully not for much longer - has adopted.
(Applause)
Sir, your speaking time is up.
Mr Tajani has a point of order. On which item of the agenda do you wish to speak, sir?
Mr President, Parliament' s Rules of Procedure must be enforced! It seems that in this House there is a claque supporting Mr Schulz in the public gallery, although in this House, as in all parliaments, members of the public are forbidden to applaud or call out in support of one argument or another. I therefore ask you, Mr President, to enforce the Rules of Procedure and perhaps have spectators removed if they are supporters of one side and do not intend to watch the work of Parliament but just want to cheer someone on.
Mr Tajani, on this point you are right, but I ask you what the President is supposed to do. Should I have the visitors removed from the gallery? Should I have their hands tied behind their backs? What has happened, has happened, and I cannot do anything about it. You are right, but I cannot do anything about it now.
In the fight for security from terrorism, we have rightly proclaimed that we are defending fundamental values but, if we compromise individual rights in the pursuit of security, we will have sacrificed some of what we hold so dear. In the last two years since Tampere, the programme of cooperation on justice matters has been heavily weighted to the security side of the scales - especially since 11 September with the anti-terrorism package. All this is necessary, but it is time to rebalance the work programme.
At the Laeken Summit, Heads of Government should commit themselves to a thorough review of the degree of respect in practice for the standards we have signed up to in the European Convention of Human Rights and the Charter of Fundamental Rights. There needs to be a programme to ensure observance of minimum standards of due process, fair trials in criminal proceedings and approximation of rights of defendants. We should project these standards in our international agreements because there are some worrying developments. In the UK, there are proposals for executive decisions for detention without trial and an attempt to avoid any significant degree of judicial review. In the United States, President Bush has signed an order providing for trial in military courts in the absence of fundamental safeguards for fair trial provided for in international law. The EU must not agree to any extradition agreement with the US whereby people could be convicted in these military tribunals.
Finally, the case of the 14 British and Dutch plane-spotters detained for nearly five weeks in Greece without trial is extremely disturbing. They have been denied bail, the evidence has been presented in secret and there has been no transparent schedule of court hearings. They may be guilty at most of a misdemeanour. It will be a disgrace if the European arrest warrant is agreed this weekend and this situation has still not been resolved. I call, in particular, on Prime Minister Blair to withhold agreement if they have not been either charged or released by Friday.
Mr President, Mr President-in-office of the Council, Commissioner, fellow MEPs. Our desire to create a European area of safety and justice is a common one. Over the past few weeks and even over the past few days, we have taken some important steps, and I would like to personally congratulate you on the efforts you have made in this regard and on the results you have achieved, because efforts are not always enough; we also have to achieve results.
Having said this, I would like to point out - and I share your opinion, but I know that there are others who do not - that security cannot be used as an excuse for threatening fundamental rights. I am indeed a little concerned when I see how quick some people are to use the word 'terrorism' and to apply it to all kinds of things they do not like, both in international and national politics.
The European Parliament has rightly been pressing for a strict definition, and has been knocking the eagerness to label all dissidents as terrorists on the head. I am pleased to hear you say that the Council is following Parliament on this. I would also like to see this confirmed in all texts, because people who want to change the constitution in their country are not necessarily terrorists, and people demonstrating against globalisation and injustice in the world are also not necessarily terrorists. Absolutely not, in most cases. We believe that anyone who equates this with terrorism is violating fundamental rights.
We would like to return to the European arrest warrant, including the guarantees being demanded by the European Parliament. However, I think it is very important that you have been able to implement this and that you were able to bring us this message today.
Mr President, in correspondence that is still being kept from Members in spite of my requests, Mr Bush put four intolerable demands to Mr Prodi.
They are intolerable because they are made by a government that has set up military courts and introduced measures described as 'patriotic' but that in fact take away any right to defence, by a government that, since 11 September, has kept nearly a thousand immigrants in prison without lawyers and without charging them, by a government that, when all is said and done, has still not abolished the death penalty.
In the name of urgency, but also in a state of total confusion, the Council and Commission are trying to make us swallow texts on terrorism that are always questionable and often have not even been put to the vote. I believe it is time to call a stop to this masquerade and this caricature of democratic debate. In the name of the war against terrorism, they are waging war against democratic freedoms and the social acquis. This is not our war; the war we should be waging is against violence, poverty, unemployment, hunger in the world and dictatorships, against corruption and safe havens for Mr Berlusconi.
Mr President, the Watson report uses the issues of the day to accelerate the communitisation of the EU. This is because better coordination between Member States overcomes the problem described to a large extent. It is incomprehensible that the report only refers to the Charter, a political statement, whilst the European Convention on Human Rights, the perfect convention for the protection of our citizens' rights, is not mentioned in it. Since the US terrorist attacks of 11 September, the EU' s attitude towards the US has been highly critical as well as supportive. The object of our criticism is the new anti-terrorism legislation. Some discretion in this regard would not be out of place. Please do not get me wrong; I am no advocate of trials by military tribunals without the possibility of appeal, and I believe that the USA must reconsider this, but I do wonder how we would have reacted if these attacks had taken place in the EU. Refusing point blank to extradite terrorists to the USA is sending out the wrong signal. It would be more reasonable for the EU to make clear arrangements with the USA about the conditions of the extradition.
Mr President, first I would like to say that I entirely agree with what Mr Vitorino said about the problems besetting our quest for an area of justice, freedom and security, while remaining very much aware that we cannot have an area of security without justice or justice without police.
We should be lucid enough to realise that generally speaking Europe is in quite a privileged position in this respect, for we have a fairly well-established level of citizens' freedoms, even though we have to remain very vigilant. We know how to alternate Community responses - and I hope the arrest warrant and our response will be worthy of us - with the proper degree of subsidiarity. We base our activity on a system of values that have been set out and listed in the Charter of Fundamental Rights and on an approach under which monitoring by the states of the level of citizens' freedoms alternates with recourse to the Court of Justice, both the Court of Justice of the European Communities and the Strasbourg Court.
Unfortunately, however, Europe is not an oasis and the world is interactive: if I may put it this way, the world around us does not stand still, which justifies taking external action in the field of justice and home affairs.
First there are the candidate countries. We cannot allow any differentiation in respect of these countries. Naturally, we will have to require the same level and the same perception of citizens' freedoms. Then there are the countries close to us, the countries that will become close to us by what I might call capillary action. I am thinking of countries such as Russia, Belarus and the Ukraine, in respect of which we will have to decide how to act. Lastly there are the partner countries, countries that are the source of immigrants and asylum seekers and with which we must maintain a constant dialogue.
Hence the need for external action. We have two types of external action. The first type is rather messianic, involving the export and globalisation of law and order and the constitutional state as we understand it. Then we have protective action vis-à-vis this external world, because, of course, there are crimes and scourges that know no frontiers, a problem to which we will have to find the appropriate answers, without of course ever abandoning the values we have set out and proclaimed.
In this respect I would like to defend the European Parliament, which has to play its full role, because traditionally parliaments are meant to be the custodians of citizens' freedoms and we have to play this role. Obviously this means more than involving our Parliament in the strategy and implementation of external actions in the field of justice and home affairs. It is also a question of our resources. In this regard, in my few remaining seconds of speaking time and under the authority of Mr Watson, the chairman of our Committee on Citizens' Freedom and Rights, Justice and Home Affairs, I would plead for this committee to be given additional resources in terms of staffing.
After many struggles, including a decision this Chamber adopted unanimously, we have managed to acquire one extra member of staff for the committee, although this person is in fact employed by DG IV; meanwhile the Committee on Foreign Affairs has nine members of staff assigned to human rights. I find it irresponsible that if a Parliament wants to give its Committee on Citizens' Freedoms the resources to do its job, it does not to give it the staff needed to assist the colleagues who are responsible for the committee' s reports.
Mr President, the European arrest warrant was saved in the nick of time. It was dragged away from the gates of Laeken. How pleased should we be now? The creation of an area of freedom, security and justice goes to the very core of the relationship between governments and citizens. The exercising of legitimate pressure versus the upholding of the citizen' s essential fundamental rights. In the past, revolutions were fought and extensive constitutional debates were held in Europe over this tense relationship. However, legislation on this matter is now being introduced in the third pillar of the European Union by means of framework resolutions engineered by the Council using secret diplomacy, monitored by national parliaments and the European Parliament. In this respect, we are back in the 19th Century.
Our desire to reform the European decision-making process and to close the so-called democratic loophole are well-known. However, it will require a Treaty change and sufficient political will to do this, but we cannot wait that long. The procedure concerning the European arrest warrant demonstrates that a critical boundary has been crossed. Our own credibility as representatives of the people is at stake, so democratic legitimacy must also be increased in the current Treaty in the near future.
The proposal that was recently adopted in the Dutch Upper Chamber is one way of doing this. It asks for the introduction of a phase of active openness in the Council' s decision-making process. According to this proposal, a final decision on draft framework resolutions is only taken after a period of at least six weeks, during which time citizens and organisations in the Member States are given the opportunity to form their opinions. The role of national parliaments and the European Parliament should also gain in significance in this way. This would at the very least prevent us from voting on out-of-date documents as we did in November, or only nodding our assent retrospectively, which we may do this week.
I propose that we lay down such a modest reform of the decision-making process in a new interinstitutional agreement, and if anyone thinks that this is asking too much, they should say so.
Mr President, of course terrorism must be combated, but a number of the measures currently being introduced at breakneck speed are in danger of undermining the rule of law in society which the war against terrorism is intended to strengthen. Sweden, for example, has frozen all the assets of a number of Swedish citizens of Somali origin on the basis solely of a US list. They have no opportunity to defend themselves or to lodge an appeal. Two days ago, a Swede was expelled from Belgium for having put up posters for one of the legal demonstrations to be held in conjunction with the Laeken Summit.
With this in mind, one may well ask how far we can go before destroying both the rule of law and freedom of movement within the EU. Are all these precipitous measures really only targeting terrorism or is it in actual fact the case that, despite all promises to the contrary, this is in practice turning into a campaign on the part of the authorities and the establishment against both immigrants from Muslim countries and normal legal protest movements against the neo-liberal class-based society? It would be excellent if the Commission and the Council could show that this is not the case.
Mr President, ladies and gentlemen, whereas Mrs Hazan seeks by means of her report to make the methods of 'Fortress EU' an export hit around the world, the Watson report expresses concern for the safety of the Heads of State and Government at their meeting within the framework of democracy as it really exists. What security in Laeken will mean was learned by the people, who, in the run-up to the summit, got a letter in which the police in Göttingen advised against participation in protest actions and threatened that disregarding this advice would meet with preventive measures. The murder victim Carlo Giugliani probably did not get such a letter, any more than did the people who were beaten up and shot at in the Diaz School or on the streets of Gothenburg. They were told about the framework programme on terrorism only after the event, because they had demonstrated against the EU and G8 and had defended themselves against police violence.
I wanted to say in addition that the rulers are enforcing their right to security, which is defined in the context of security, justice and freedom, at the expense of the lack of freedom for demonstrators, and so it will not only be demonstrators at Laeken who will not have much to laugh about.
Mr President, an agreement was reached in Rome yesterday on the European arrest warrant; Italy too will sign it. It is certainly a positive step, but it is no more than the beginning of a long process of trying to set up, at last, a genuine European area of freedom, security and justice. The new European Constitution should lead to harmonisation of criminal law and procedure in our Union. The Member States should work towards a situation in which crimes and penalties do not differ from one place to another. We must all, in short, commit ourselves to establishing fair trials, that is, to having a third judge, allowing evidence to take shape in the course of the trial and to having the prosecuting magistrates separate from the judges.
This is not blackmail, Mr Watson; it is not an Italian caprice, as has been suggested in this House; it is the will of Parliament, which, in 1997, voted for the Roth report, which invited the Member States to carry out a genuine reform of justice in favour of a fair trial. That is why so many criticisms levelled by the left against the Italian Government in this House are unfounded and the result of propaganda by a handful of fundamentalist magistrates. Moreover, the foreign press in Italy has recognised this; in this respect, I quote the words of a respected journalist in the Frankfurter Allgemeine Zeitung, Hans Jürgen Fischer, who said, 'All these charges against the Berlusconi Government seemed quite out of proportion to me.' It is therefore our duty to reject all the attacks made on the Italian Government by left-wing MEPs who do not understand the situation in Italy and who, beginning with the leader of the Socialist Group, Mr Barón Crespo, have made absolutely unfounded attacks on the Italian Government and on Italy. I repeat, they are attacks that we firmly reject because it is all just propaganda. In short, a lot of fuss has been made about nothing and Parliament has not achieved any results. The results were actually achieved thanks to the action of the Italian Government, which concluded the agreement with Mr Verhofstadt yesterday.
Mr President, Mr Tajani, who has just spoken, makes me very glad that I have a minute less in which to speak, and that is the least I can offer, for what is a mere minute against Mr Berlusconi?. After an intervention like that, I am glad Mr Schulz got a minute from me and was able to speak for longer.
Now, though, I really do want to deal with different subject matter, one that is very, very important to me. For 16 months we have had an EU-wide problem that we have not yet been able to resolve. It was terrible for us to have to face what happened at Dover. Now we have another 13 people found in a lorry in Ireland, eight of them dead, among them two children. Minister, I ask the Council, the Commission and Mr Vitorino, that in this area, above all, we should, as we must, carefully go over our homework again, in order to bring in the measures that are so urgently needed if we are not to find even more refugees dead.
Mr President, more than two years ago, on the initiative of the Aznar Government, a new page was turned in Tampere with regard to European integration: to make a politically and judicially viable new common European area of freedom, security and justice, which would make the freedom and security of citizens compatible - and here is the great political debate - with the efficient functioning of, and access to, justice within this area.
The events that have taken place over these last two years, such as the tragic deaths of Moroccan and sub-Saharan citizens in the Straits of Gibraltar and off the Andalusian coast, the death of immigrants in Dover or the recent incidents in Ireland, the repugnant traffic in, and corruption of, minors, and prostitution, combined with the horrific murders committed by ETA and the tragedy of 11 September, have caused an upheaval in the debate and have accelerated the need for the speedy implementation of measures to cope with such a dangerous and worrying situation.
Ladies and Gentlemen, the work carried out by the Council, the Commission and Parliament in this field has its good and bad points. The good points include the fight against terrorism, where the important role which our President, Nicole Fontaine, has played in this area, as well as Commissioner Vitorino, deserve a special mention; the European arrest warrant and the definition of terrorism are the result of a difficult battle against terrorism that started in this House before 11 September.
I would also like to stress what a good thing it has been to separate the debates on economic migration and asylum, which has helped us to clarify ideas, debates, and even approaches. However, in my opinion, there is still a long way to go.
There are too many bad points and the most worrying of these in my opinion is the disorder caused by the hastiness and lack of agreement in the Council in areas such as the family reunification of immigrants, minimum standards on the asylum process, conditions for the reception of asylum seekers - to give but a few examples - where our work is sometimes ineffective due to the fact we have to chop and change what is carried out by the Council, which shows that the method with which we have to work is not ideal by any means and needs to be amended.
Mr President, Commissioner, as the last Justice and Home Affairs Council demonstrated, the system for taking unanimous decisions on matters of justice and home affairs has come to the end of its cycle. If the Berlusconi Government manages, even for a short time, to block the decision on the European arrest warrant, can you imagine what will happen when the Union of the 15 becomes a Union of 30 if we continue to insist on an intergovernmental rather than a Community method for taking decisions? A propos, my congratulations to the Belgian Presidency on the battle which it won in Rome yesterday.
The Council is clearly unwilling to make any fundamental reforms on the basis the commitments made in Tampere, despite the assiduous efforts of Commissioner Vitorino and the political will demonstrated by the European Parliament. The only sector in which the Council has evinced any particular interest or enthusiasm is in the fight against terrorism, under pressure from and at the suggestion of the United States which, I am afraid, is trying to export and impose its system of justice on Europe, a system which clashes with European customs and values. How can we extradite European citizens to the USA when the United States cannot guarantee that it will not impose the death penalty? I am afraid, Commissioner, that the alliance with the USA is becoming more and more dangerous for the European Union.
The fact that strict rules are being promoted within an already strict framework is understandably causing concern among citizens, who fear that the fundamental liberties and human rights which they have fought long and sacrificed much for will be restricted. The end clearly does not justify the means. For the rest, half way through the five-year period set by the Amsterdam summit for creating a European area of freedom, security and justice, we are seriously behind schedule, for example in formulating a common immigration and asylum policy. Finally, I wonder, what has happened to European sensitivity and our humanitarian values, when we are incapable of resolving the drama of refugees and immigrants despite witnessing daily tragedies such as the recent suffocation of eight immigrants in southern Ireland?
Mr President, Mr President-in-Office of the Council, Commissioner, a little more than two years have elapsed since Tampere and the entry into force of the Treaty of Amsterdam. It is important to point out that major progress has been made but that, on the other hand, there are still many obstacles to be overcome. The Union is proud, and rightly so, of its constant defence of respect for human rights in the world and within the Community. The recently proclaimed Charter of Fundamental Rights reinforced our commitment in this regard and the area of freedom, security and justice only makes sense if all three of these elements are taken together and if no one of them prejudices any other.
The tragic events of September 11 and the intensified attention to safety measures cannot detract from this fundamental approach. Since it is necessary to meet citizens' expectations in terms of fighting terrorism, special care must be taken not to fall into excesses or exaggeration, that is to say, 'everything for security' . The Member States' commitment to building an area of freedom, security and justice was once again reaffirmed at the last Justice and Home Affairs Council. It is vital that within this area citizens may enjoy the right to express themselves, demonstrate and meet freely and peacefully, provided that they do so in a way which does not constitute a threat, either to their own safety or to the safety of other citizens and property.
Here too, we must not exaggerate. Any individual or group of people wishing to take part in legitimate demonstrations should not be blocked at the borders, that is, they cannot be denied the right to cross frontiers, i.e. they cannot be denied freedom of movement, which is a fundamental right granted to all citizens of the Union by the Treaty. Because security is merely an instrument to ensure freedom. Security loses its meaning when it prejudices freedom. Security without freedom is tyranny. In this festive season, my best wishes to Commissioner António Vitorino for the continuation of his excellent work.
Mr President, as this is a debate which deals with various topics, I would firstly like to say that I completely agree with all that Mr Watson said in relation to his report. It appears to me that Parliament is going to make a worthwhile contribution today in confronting a violent situation in the streets of Europe which is a worry to us all.
With regard to the advances made in the area of freedom, security and justice, I would firstly like to congratulate the Commission on what they were able to achieve yesterday, especially with regard to the European arrest warrant, and I would also like to congratulate the Council for a very particular reason, for the sincerity of the report from the Belgian Presidency with regard to the progress made.
Just as the Council does in its report, I would like to express my concern at the lack of progress made in the area of common asylum policy, and even more so in the area of common immigration policy. Not only is there no European policy but, as we have seen recently, there are quite a few governments who are developing their own new national policies, and, what is inexcusable in some cases, justifying these decisions citing Europe as the underlying cause. I hope that in Laeken we can make progress, however small, and make a new commitment in accordance with what the Commission said in its two communications on asylum and on immigration.
On the other hand, I think that the agreement reached on the mutual recognition of judicial decisions, the so-called European arrest warrant, is very important. This seems to me to be a giant step forward, of course, in the fight against terrorism, but also in the fight against money laundering, in the fight against corruption, in the fight against human trafficking, including of women for sexual exploitation, and in the fight against organised crime. To me, this seems important, but it also seems that we should take some time to think and it is this that, thirdly, I would like to ask the Council: I think that in Laeken you should take into account not only the advances made in the agenda but also how these have been achieved and which problems must be dealt with. It seems to me that the unanimity and the lack of real power of this Parliament do not help.
We are living in a world of paradoxes. A few days ago, in a manner of speaking, we said that Bin Laden had provided the impetus for implementing methods for fighting terrorism that the Commission had been planning and that Parliament had requested some time ago. Paradoxically, it was also the spectacle made by Mr Berlusconi' s government that brought the debate on the European arrest warrant onto the front page of the papers. I would sincerely have preferred for this debate to have taken place in Parliament, for there to have been a public debate and for you to have accepted it.
I would like to tell you, Mr President-in-Office of the Council, that I am pleased that you appreciate the institutional loyalty of this Parliament. I would just like it if you could, in return for this, display a little more institutional loyalty in the analysis of our texts, in the inclusion of some of our positive ideas in your documents and I think that this would help in strengthening the positive nature of the Commission/Parliament/Council work cycle.
Mr President, ladies and gentlemen, I will be relatively brief. I only have four objections: one about the past, one about yesterday, in a manner of speaking, one about tomorrow, although I really mean the day after tomorrow, and one about the future. Let me start with the past.
I think that the concept of creating a European area of freedom, security and justice first saw the light of day about 25 years ago. I think that we have taken a number of essential steps in the right direction without crowing about it, but also without achieving the results we want to achieve. We did not - and I would like to say this here in the European Parliament - have to organise a witch-hunt or use Gestapo-style practices. On the contrary, anyone who has read the Watson report and the advice from the European Parliament and who knows the position of the Ministers of Justice and Home Affairs and that of the Commission, knows that we do not use such methods.
However, yesterday - and I am now thinking back to Tampere 1999 when we took the decision to put a series of recommendations to the Ministers of Justice and Home Affairs - I discovered that since then we have in fact been correctly following the three paths that were delineated there to create this area, namely those of harmonisation, mutual cooperation and the creation of players.
Tomorrow, and by that I mean the day after tomorrow, I hope that at the Laeken Summit we will give new impetus to the Amsterdam resolutions and the Tampere recommendations that have not yet been implemented. I am saying this here with all the more conviction because I believe that there are two areas to which attention absolutely must be paid: the fight against trafficking in human beings and the fight against the sexual and economic exploitation of children.
And finally to the future. I have often heard people say that we would have to choose between freedom and security, but I do not think that is necessary. Justice and security are two instruments that are necessary in order to guarantee freedoms. A pertinent comment that I often hear, and one that we cannot ignore, is that we will have to ask ourselves about institutional decision-making and more specifically whether unanimity should be maintained in the third pillar. These are a number of objections that I wanted to put to the European Parliament at the end of this debate.
Mr President, ladies and gentlemen, let me tell you very briefly, in reply to a question put during the debate, that the American President wrote a letter to the Belgian Prime Minister and to the President of the European Commission pointing to a number of areas in which the United States of America considered that there was a need to deepen cooperative relations with the European Union in the fight against terrorism. Prime Minister Verhofstadt and President Prodi replied to that letter on 28 November. That is the first point I want to clarify. There is no private or special correspondence between the President of the European Commission and the American President. There was an exchange of letters between the American President and the European Union, represented by both the President-in-Office of the Council and the President of the Commission.
On the substantive questions, let me tell you quite frankly that the truth is that we had already taken decisions on most of the aspects referred to by President Bush, during the Justice and Home Affairs Council meeting of 20 September; these decisions were in fact supported by the Heads of State and Government at the European Council in Brussels on 21 September.
Looking to the future, I believe that there are some difficult areas in the context of cooperation with the United States; we must not conceal that fact. Incidentally I have always said this and I said it again to Mr Colin Powell, the American Secretary of State, at the Justice and Home Affairs Council meeting last week. Of course we supported and still support the agreement signed between Europol and the American police agencies on cooperation in the fight against terrorism. The agreement does not cover possible exchanges of personal data because we realise that this is a sensitive area in which the Europeans and Americans apply different standards. So this area will have to be approached separately as a specific task, which we will indeed do as soon as possible.
Secondly, there is one rather important area of cooperation, namely judicial assistance; as soon as Eurojust is established definitively, we will have an important tool in our hands for mutual judicial assistance with third countries. Here again, however, we will have to clarify the rules on exchanges of personal data within the framework of mutual judicial assistance involving third countries.
Thirdly, on the subject of extradition, I agree with what Mr Watson said about the internal imbalance of the US Patriot Act as regards the legal status of US citizens vis-à-vis other citizens, including Europeans. That is no doubt an area we will have to look at together with our American friends. I also had occasion to say that Europe has not taken any exceptional measures to combat terrorism. We have not derogated from the Charter of Fundamental Rights; we have not introduced any exceptional measures to combat terrorism, so I do not think it is fair to criticise Europe for being in the process of adopting measures it is not in fact adopting. All the measures that have been taken to combat terrorism and that are now in force are measures based on the existing legislative framework or are measures, such as the European arrest warrant or the framework decision on terrorism, which were planned well before 11 September. Furthermore, in the case of the European arrest warrant, there is no doubt at all: we were asked to introduce it by the Heads of State and Government in October 1999 to replace extradition. All those who keep on trying to interpret these measures as emergency measures are wrong: no, Europe did not react to the terrorist threat by departing from its fundamental principles or taking emergency measures. It reacted by taking measures that were no doubt introduced in an exceptional climate, but that are measures we had been asked to take and that had been planned a long time ago.
Moreover, on the question of extradition, let me repeat to the European Parliament that the Commission has always said that we have never changed our position on the death penalty and that we have said quite plainly that our position in this dialogue did not allow for any possibility of extradition to Member States that apply the death penalty. Having said that, I will certainly read the resolution the European Parliament is about to adopt very closely and reflect carefully on the implications of your recommendation. I do not agree with Mr Di Lello, for, in my view, if there are guarantees that the death penalty will not be applied that is sufficient to guarantee respect for the fundamental values. This needs to be said very plainly.
Finally, Mr President, I want to tell you that I hope the Laeken European Council will enable us to give fresh impetus to the major task of establishing the area of freedom, security and justice, in the field of asylum and immigration as in the field of police cooperation and judicial cooperation, by accepting the gradual and pragmatic approach we are taking. I have no illusions, however. When it comes to turning Europe into an area of freedom, security and justice, we are looking at the very heart of European political cooperation. We know, from our 50 years of experience, that this political integration is never easy. That said, we shall persevere because I believe that our citizens expect us to find a political response to the needs of European integration. That is why I am so excited to be taking part, at your side, in this project for an area of freedom, security and justice.
Mr President, I should like to say to Mr Tajani, who has accused my Group of criticising and being against his government and Italy, that only the first part of what he said is true and that the confusion between criticism of the government and criticism of the country, nation or its people is the first step on a very dangerous path, which in Europe we all know very well.
(Applause from the left)
I inform you that I have received two motions for resolutions in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote on the reports will take place today at 11.30 a.m.
The vote on the motions for resolutions will take place tomorrow at 10 a.m.
(The sitting was suspended at 11.20 a.m. and resumed at 11.30 a.m.)
Mr President, I wish to denounce the unacceptable behaviour of Mr Schmid, who was acting President this morning, who during the debate allowed some left-wing Members to make really personal attacks on Members of the Italian centre-right and in particular the Italian Prime Minister, Silvio Berlusconi, as well as involving President Fontaine by accusing her somehow of blocking in an evidently improper manner the request to waive Mr Berlusconi' s parliamentary immunity. I believe and we believe it is unacceptable that Members from other countries should attack the sovereignty of the Italian Government and the democratic choices of its people. If this unfortunate habit and this constant lowering of tone are not stopped, next session we shall make sure we bring to this House' s attention all the examples, public and private, of European party leaders who, in our view, damage Europe' s image.
Mr President, I want to appeal to the Rules of Procedure, with regard to Rule 116. This morning, during the debate on the Watson report - a particularly heated debate - in the course of the speech by Mr Schulz, who had attacked the Italian Prime Minister, the President of Parliament and certain Italian Members, there was an interruption from the public, who loudly applauded what Mr Schulz said. I appealed to the acting President - I did not argue with Mr Schulz, naturally - and asked him to make the members of the public present in the House remain silent. I recall that Rule 116 says: 'Members of the public admitted to the galleries shall remain seated and keep silent. Any person expressing approval or disapproval shall immediately be ejected by the ushers.' When I turned to President Schmid I was given the following answer: 'You are right, but I cannot tie the hands of those present in the House.' I believe the acting President contravened the Rules of Procedure. I believe the Rules of Procedure should be obeyed to the letter: this applies to the left, the centre and the right; it applies to everybody, because it is the Rules of Procedure that dictate civilised coexistence in this House. This is Parliament, not the Strasbourg stadium!
Mr President, on Monday evening I asked Mrs Fontaine to make the exchange of letters between Mr Bush and Mr Prodi available to all Members. Mrs Fontaine replied that it would be done. The next day, during the meeting of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, the Commission representative expressed surprise that Members had not seen Mr Prodi' s letter of reply to Mr Bush. These letters have still not been made public. In plenary this morning, Mr Vitorino acknowledged that this exchange of letters was not private and that Mr Prodi had replied in the name of Parliament as a whole. Before the highly important vote we will soon be holding on relations between Europe and the United States, I would urgently ask for the exchange of letters between Mr Bush and Mr Prodi to be made available to all Members.
Mr Krivine, I am informed that Mrs Fontaine has not received a copy of this letter. If one arrives before the end of the day, a copy will, of course, be sent to all Members.
Mr President, personal reference to me having been made for a second time, I am unfortunately obliged to comment on it, and I do so referring not to Mrs Angelilli's assertions, but to what has just been said by Mr Tajani. Mr Tajani is right to say that the Rules of Procedure do not permit manifestations of approval from the galleries, but we have to recall what happened. Mr Tajani had made several interjections during my speech, whereupon I remarked that I could better understand his behaviour now that I could see him, or have a better understanding of why the citizens of Rome did not elect him mayor. Vigorous applause then broke out in the galleries. "Vox populi, vox dei" - even if the Rules of Procedure make no provision for that.
(Vigorous applause)
Mr Schulz, allow me to comment that appealing to this saying is not at all appropriate in this House because, if vox populi were the voice of the galleries, we could also do without debating, speaking and voting.
Mr President, I would like to clarify just two things. The first is that, while chairing the sitting, I heard applause, but was not sure that it came from the gallery. Secondly, when the honourable gentleman spoke up, I told him that he was in the right and also pointed out that I could do nothing about the gallery after the event, but it was made clear that applause is not permitted. That is what has to be done under the Rules of Procedure.
We shall now proceed to the vote.
Vote
(11941/2001 - COM(2001) 429 - C5-0564/2001 - 2001/0160(AVC))
(Parliament adopted the legislative resolutions on successive votes)
Report without debate (A5-0445/2001) by Mr Sousa Pinto, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on proposals for Council regulations:
1. amending Regulation (EC) No 1683/95 laying down a uniform format for visas
[COM(2001) 577 - C5-0511/2001 - 2001/0232(CNS)]
2. on a uniform format for forms for affixing the visa issued by Member States to persons holding travel documents which are not recognised by the Member State drawing up the form
[COM(2001) 157 - C5-0216/2001 - 2001/0081(CNS)]
3. laying down a uniform format for residence permits for third-country nationals
[COM(2001) 157 - C5-0217/2001 - 2001/0082(CNS)]
(Parliament adopted the legislative resolutions on successive votes)
Report without debate (A5-0383/2001) by Mrs Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council decision on the accession of the European Community to the Codex Alimentarius Commission
[COM(2001) 287 - C5-0310/2001 - 2001/0120(CNS)]
(Parliament adopted the legislative resolution)
Report without debate (A5-0443/2001) by Mr Dary, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation amending Regulation (EEC) No 404/93 on the common organisation of the market in bananas [COM(2001) 477 - C5-0436/2001 - 2001/0187(CNS)]
(Parliament adopted the legislative resolution)
Report without debate (A5-0448/2001) by Mr Gawronski, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication regarding the proposal for a Council decision approving the conclusion by the Commission of an agreement between the European Atomic Energy Community (EURATOM) and the Korean Peninsula Energy Development Organisation (KEDO) [SEC(2001)1349 - C5-0596/2001 - 2001/2252(COS)]
(Parliament adopted the resolution)
Report without debate (A5-0407/2001) by Mr Katiforis, on behalf of the Committee on Fisheries, on the communication from the Commission on application of the precautionary principle and multiannual arrangements for setting TACs
[COM(2000) 803 - C5-0106/2001 - 2001/2055(COS)]
(Parliament adopted the resolution)
Recommendation for second reading (A5-0435/2001), on behalf of the Committee on Industry, External Trade, Research and Energy, on the Council common position for adopting a European Parliament and Council directive on a common regulatory framework for electronic communications networks and services (Framework Directive) [10420/1/2001 - C5-0415/2001 - 2000/0184(COD)] (Rapporteur: Mr Paasilinna)
Paasilinna (PSE). Since there have been some errors and possibly problems concerning digital television in this telecom package, I would like to ask the Commission to comment on how it will act if this package is adopted in plenary.
Owing to financial interests, I shall abstain from voting on this report and the following four.
Mr President, although strictly speaking Rule 9 does not provide for this, I would like to declare an interest in relation to the four reports on the Telecom package.
Mr President, the Commission has passed its opinion on the amendments to the Sittings Directorate, and this is widely known by Parliament. In addition to that, I wish to reply to the rapporteur's question. If this directive is adopted as now proposed, the Commission will publish the relevant MHP multimedia home-platform standards in the list of standards published in the Official Journal of the European Communities under Article 16 of the Framework Directive. According to this directive, Member States have to encourage the implementation of the standards contained in the list.
One year after the date of application of these directives, the Commission will examine whether interoperability and freedom of choice for users have been adequately achieved in the Member States. If that is not the case, the Commission can propose making implementation of relevant European standards mandatory. The directive requires the Commission to carry out a public consultation on such a proposal. Following the public consultation, the proposal would be submitted to a regulatory committee procedure requiring support from a qualified majority of Member States before being adopted as a formal Commission decision.
I should like to remind Members that there are links between amendments that may be adopted or rejected and amendments that may lapse, and between the Paasilinna report and other reports in the whole telecommunications package, and therefore we must be rather careful.
Mr President, I am very grateful to Mr Paasilinna, the rapporteur, for addressing his question to the Commission and thereby making a number of things slightly clearer. I also wish to thank Commissioner Liikanen for the position he has publicly taken, but I would like to add that these reports - of which there are several, the whole package in the last couple of weeks - have put us under enormous pressure and that there have been a lot of misunderstandings because we have not always been able to inform each other of amendments that have been made. I would like to point out that these misunderstandings have led to my name being used by the Greens to support the content of the compromise motions, although I had signed nothing for them. Now I find myself back here again. Pressure of time means, however, that I now agree to them and will not withdraw anything. I only actually signed two amendments, not the others. That I had signed the others had evidently been taken as read because of the way I had expressed myself. This is not an accusation levelled at any individuals, but simply further evidence I wish to adduce to demonstrate what happens when we are under pressure of this sort through wanting to go public with this document towards the end of the year. I do not want to have to work in this way again on such a thorny problem in the future. It really is not on!
(The President declared the common position approved as amended) (The sitting was suspended at 12 noon and resumed at 12.45)
Recommendation for second reading (A5-0434/2001), on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on access to, and interconnection of, electronic communications networks and associated facilities (Access Directive)
[10418/1/2001 - C5-0416/2001 - 2000/0186(COD)] (Rapporteur: Mr Brunetta)
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0433/2001), on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the authorisation of electronic communications networks and services (Authorisation Directive)
[10419/1/2001 - C5-0417/2001 - 2000/0188(COD)] (Rapporteur: Mrs Niebler)
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0438/2001), on behalf of the Committee on Legal Affairs and the Internal Market, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on universal service and users' rights relating to electronic communications networks and services [10421/1/2001 - C5-0418/2001 - 2000/0183(COD)] (Rapporteur: Mr Harbour)
Mr President, I understand the need to maintain the integrity of the telecoms package, but I understand there have been some final changes to the declaration the Commission has issued on 'must carry' rules. I would like to know whether this text genuinely reflects Parliament's views, particularly the amendments of the Committee on Legal Affairs and the Internal Market, and whether the Commission would be kind enough to read out that text so that we can see what we are agreeing to vote on.
Mr President, if you had given me the floor first, as rapporteur, I would have been able to cover the point raised by Mrs McCarthy.
Could I just formally ask you for a separate vote on Amendments Nos 2, 11, 23 and 24? I have been asked to do this as a formality, even though it is included in colleagues' voting lists. Could I also say to colleagues that this is part of the compromise package we discussed. I want to make it clear in your voting list, colleagues, that the first part of Amendment No 15 is part of the compromise text and I am recommending you vote against the second part. My Amendment No 36 is also part of the compromise text, and for clarity for colleagues on the Legal Affairs Committee, this is the amendment you voted on in committee with just the addition of the word 'television' after 'digital interactive'. That was a compromise. I agreed with the Council to clarify the wording - there have been no other changes. Can I also make it absolutely clear that Amendment No 11 is also a compromise text and that is shown at the bottom of your voting list.
I turn now to the points quite rightly raised by my shadow rapporteur, Mrs McCarthy, on the question of 'must carry' obligations. This is an issue that many colleagues are concerned about and reflects Article 31 of the proposal. I am recommending that you vote against the committee amendment as part of the compromise but I would ask you, Mr President, to give the floor to Mr Liikanen. He has prepared a statement clarifying the access provisions for public service broadcasters in the whole electronic communication package. That access provision is the key concern of colleagues. So, can I ask you to give Mr Liikanen the floor?
Mr Harbour, if I had seen you before Mrs McCarthy, I would have given you the floor before her. I could not have foreseen that she would speak first.
In the light of Parliament's concern over the extension of 'must carry' obligations to conditional access and other associated facilities, the Commission wishes to make the following statement.
First, the provision of Article 6 of the access and interconnection directive guarantees all broadcasters access to conditional access systems on fair, reasonable and non-discriminatory terms. Under Article 5(1)(b) of the access and interconnection directive, Member States may impose obligations to provide such access on fair, reasonable and non-discriminatory terms, on other associated facilities, in particular application programme interfaces (APIs) and electronic programming guides (EPGs).
Second, the Commission will monitor the application of these provisions at Member State level, including 'must carry' obligations, taking into account any problems that public service or any other specified broadcasters may have in gaining access to satellite and other broadcast networks. The possibility of guidelines for Member States could be considered.
Third, the free movement of television broadcasting services in the Union is covered by the 'television without frontiers' directive. In its forthcoming review of this directive, the Commission will assess inter alia the impact of technological and market developments on the production and distribution of European audiovisual networks.
In conclusion, I have noted the importance the European Parliament attaches to the promotion of multicultural and multilingual Europe, also in this context.
Mr President, if I heard the Commissioner correctly he said the possibility of guidelines 'could' be considered. Did I mishear that? The House needs to know whether they 'will' be considered.
Commissioner Liikanen spoke in your language, Mr Perry, so I think it is quite clear! Perhaps the Commissioner would like to repeat this part?
This can be and will be considered.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0432/2001), on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position adopted by the Council with a view to adopting a European Parliament and Council decision on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision)
[12170/1/2001 - C5-0490/2001 - 2000/0187(COD)] (Rapporteur: Mrs Niebler)
Mr President, please permit me to address a question to the Commission before the vote is taken. The text that the Commission originally submitted for a resolution envisaged the formation of an expert group on radio spectrum policy to continually discuss radio spectrum matters. The European Parliament was to be involved in these discussions. Legal and institutional considerations make it impossible to embed the founding of this group in the Frequency Decision, but I would ask the Commission whether they are holding to their original intention and establishing such a group by a Commission decision, that is to say on a voluntary basis. If so, will Parliament be involved in the work of this Group?
Mr President, I can confirm that the Commission intends to create, under a Commission decision, a high level group for discussion at political level on Community policy on radio spectrum. The group would be made up of representatives from Member States and chaired by the Commission. As we stated earlier, the European Parliament will be given observer status to this group. Mrs Niebler referred to this possibility in the explanatory statement of the second reading report. Of course, the Commission will keep the European Parliament informed on a regular basis of the proceedings of the spectrum committee through the normal interinstitutional agreements and comitology.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0420/2001), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council decision adopting a programme of Community action in the field of public health (2001-2006)
[10222/1/2001 - C5-0390/2001 - 2000/0119(COD)] (Rapporteur: Mr Trakatellis)
I turn to the Commission again for its opinion on the amendments.
Mr President, as indicated by my colleague, Mr Byrne, yesterday evening the Commission very much welcomes the work carried out by the rapporteur and the Committee on the Environment on this important report. As far as the amendments are concerned the Commission can accept 28 amendments in full. These are Amendments Nos 2 to 5, 8, 11, 12, 14 to 17, 19 to 22, 24, 33, 37 to 40, 45, 47 to 49, 51, 53 and 60. The Commission can accept in part ten amendments. These are Amendments Nos 1, 18, 26, 29, 31, 32, 54, 55, 56 and 58.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0408/2001), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on undesirable substances in animal feed
[10593/1/2001 - C5-0413/2001 - 1999/0259(COD)] (Rapporteur: Mrs Paulsen)
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0406/2001), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the reduction of the level of pollutant emissions from two and three-wheel motor vehicles and amending Directive 97/24/EC [7598/1/2001 - C5-0386/2001 - 2000/0136(COD)] (Rapporteur: Mr Lange)
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0431/2001), on behalf of the Committee on Budgets, on the common position adopted by the Council with a view to adopting a Regulation of the European Parliament and of the Council amending Council Regulation (EC) No 2223/96 as concerns the use of ESA 95 in the determination of Member States' payments to the VAT-based own resource
[8793/1/2001 - C5-0385/2001 - 2000/0241(COD)] (Rapporteur: Mrs Haug)
(The President declared the common position approved as amended)
Report (A5-0439/2001) by Mr Turchi, on behalf of the Committee on Budgets, on the report from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: Trans-European Networks 1999 Annual Report pursuant to Article 16 of Regulation (EC) No 2236/95 laying down general rules for the granting of Community financial assistance in the field of trans-European networks [COM(2000) 591 - C5-0255/2001 - 2001/2120(COS)]
(Parliament adopted the resolution)
Report (A5-0396/2001) by Mr Watson, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the recommendation to the Council on an area of freedom, security and justice: security measures for European Council meetings and other similar international events [2001/2167(INI)]
Mr President, as the EPP shadow rapporteur I should like to ask if your secretarial office is in possession of an erratum regarding point 5.5, which the translation office has circulated but which, oddly enough, does not yet appear in the text distributed so far: it is a note made some time ago regarding a very serious translation error which falsifies the rapporteur' s original text. In point 5, fourth line, the rapporteur wrote: 'The use of guns must be absolutely avoided.' I repeat, the rapporteur' s text says: 'The use of guns must be absolutely avoided' , and the translation is: 'The use of guns must be absolutely forbidden.' There is a substantial difference there, apart from the fact that Parliament can, I believe, neither consent to nor forbid the use of guns by any police force in this Community. In any case, the translation is evidently wrong. I should like to check whether you are in possession of this corrigendum before voting - irrespective, therefore, of the result of the vote.
Mr Santini, at the beginning of the vote on the Watson report I had already pointed out that there was a corrigendum to the Italian version. A further check will, of course, be made on the basis of your remarks.
(Parliament adopted the resolution)
Report (A5-0414/2001) by Mrs Hazan, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Council report on European Union priorities and policy objectives for external relations in the field of justice and home affairs [7653/2000 - C5-0102/2001 - 2001/2051(COS)]
(Parliament adopted the resolution)EXPLANATIONS OF VOTE
Jackson report (A5-0383/2001)
. I voted against the Jackson report on Codex Alimentarius because I am heartily sick of the gross intrusion into the European Parliament e-mail system of mass mailing of lobby letters. It has been totally counterproductive and every effort will be made in future to prevent similar intrusions.
Dary report (A5-0443/2001)
For more than thirty years, the European Union has worked hard to construct its special partnership agreement with the African, Caribbean and Pacific States.
It was within this policy of openness and solidarity that the common organisation of the market in bananas was established to guarantee access to the European market for a certain percentage of the bananas produced by ACP countries, which include some of the poorest countries in the world.
This measure was opposed from the outset by the major, multinational banana companies, which are very competitive, but this often entails exploitation verging on slavery!
Owing to political pressure, economic sanctions, compromises and concessions, the entire quantity protection system will be abolished from 2006 and will be replaced by a protection system based solely on tariffs. As yet, no one knows how effective this will be in protecting the interests of the traditional ACP banana producers.
The agreement reached in April 2001 did of course end the trade war that had poisoned our relationship with the United States for almost ten years. But some of the measures genuinely are a bitter pill for the ACP countries to swallow. These include the abolition, in 2006, of quota protection guaranteeing traditional producers access to the European market and a 100 000-tonne reduction in the guaranteed production quantity from January 2002. In addition, they are affected by the deficiencies and delays of the financial and technical assistance measures established to help ACP producers adapt to the new market conditions. They are still waiting to receive their payments.
Michel Dary' s report, that we will reach a decision on today, proposes that we offer the ACP countries a number of safety nets to be used during the transition period, before they step out into the unknown when the common organisation of the market in bananas ceases to exist.
(Speech shortened pursuant to Rule 137 of the Rules of Procedure)
Ever since 1993, the issue of bananas has been at the heart of trade relations between the European Union and the United States. Some have even gone so far as to say that it has poisoned transatlantic relations and that this conflict should be resolved as quickly as possible. I would even venture to say that it should be resolved at any cost.
Those in positions of power, like Louis Vuitton, Hermès and Gucci have had enough! So much so that people all over the world from the West Indies to Brussels and Strasbourg, some individuals have decided to fight back rather than capitulate.
But who in Parliament can fail to recognise that by giving in to the diktat of the United States, in the guise of the WTO, the European Union is supporting future unemployment? At some point in the long term, 35 000 people in the Canary Islands will be made unemployed, and 30 000 in the West Indies.
Who can fail to recognise that by progressively giving in on this issue, the European Union is disregarding its social model, which it is so keen to export throughout the world?
Finally, who can fail to recognise that by giving in now on this issue, in the future we will inevitably have to give in on sugar, and not just on sugar cane but also on sugar beet? Soon we will have to write off our own agricultural model.
Mr Dary has not avoided these various issues and I think that this Parliament should be proud of having voted in favour of his report today. Inspired by the strength of our democratic legitimacy, we have chosen the path of resistance, in the face of the intransigence of the European Commission. Our request for 'cyclone' licences to be available when crops are destroyed and, particularly, our demand for a transition period prior to the start of a purely tariff-based system in 2006 illustrate our opposition perfectly.
This is why I naturally voted in favour of the report by Mr Dary. Overall, I felt it was pertinent to the issues involved, despite having some reservations, which, as I explained to the rapporteur, relate to the distribution within quota C between Caribbean and African producers. Given Africa' s trade links, in which France has been pivotal for historic reasons, I fear that this change will represent a further blow for the European producers of Guadeloupe and Martinique.
Paasilinna report (A5-0435/2001)
Mr President, Mr Paasilinna' s framework directive refers in general to all rules concerning the creation, maintenance, development and improvement of citizens' communications networks that are integrated together, that is, they provide for the use of televisions, computers and telephones. I voted for this report with pensioners and the elderly in mind, Mr President. What have the elderly and pensioners to do with this document? Well, they are the ones who spend most time in front of the television and so, as end-users of these technological advances, they should be taken into consideration. Unfortunately, they are not taken into consideration enough in this document.
Brunetta report (A5-0434/2001)
Mr Brunetta' s report, Mr President, also refers to telecommunications, and particularly access to and interconnection of electronic communications networks and associated facilities. Going back to what I said in the last explanation of vote, although this is a document that I approve of in its entirety, here too, unfortunately, I have noticed something missing: there is no provision to allow access to these means of electronic communication - i.e. television, the Internet, mobile telephones - at rates suited to those who are elderly or pensioners, receive modest pensions and should be entitled to have access to these means of electronic communication without any further financial burden, and even with state support.
Niebler report (A5-0433/2001)
The Niebler report, as you have said, Mr President, refers to authorisations for electronic communications service networks. As the representative of the Pensioners' Party, I voted for it, but I should like - and this is something lacking in this document - exemption from payment of various fees, charges and rates when authorisation is granted for new television service and network players to enter the market. In this document there is nothing to help those who propose to use these means of communication to give information on employment rights, pension rights or social matters of interest to all citizens, particularly the elderly.
Harbour report (A5-0438/2001)
Mr President, Mr Harbour' s document - another directive on telecommunications, on universal service and users' rights relating to electronic communications networks and services - seeks amongst other things to obtain the greatest possible benefit for consumers. If, then, what I said in the previous explanation of vote is true, that consumers are for the most part the elderly and pensioners, that means that it should seek the greatest possible benefit for the elderly and pensioners. That is precisely what many pensioners asked me when once again they went with me to the airport on Sunday afternoon, when I was catching the plane to Strasbourg. They asked me to tell Parliament, with regard to these documents, that they would like there to be much more on television about their problems and their desires.
Can I say that we fully understand the wish of the Commission and Council to ensure the success of the telecom package in advance of the Laeken Summit. It is vital to achieve the Lisbon targets, but as the shadow PSE rapporteur, I wish to complain about the procedure.
I also object to the deals which have been struck at the last minute behind closed doors resulting in a compromise package which seriously weakens the provisions for must-carry services and for people with special needs and disabilities. These were approved unanimously in the Legal Affairs Committee. It was of course disappointing that the British Conservative rapporteur informed me of his decision to abandon these important provisions for consumers and users in order to achieve political expediency. My delegation or the Labour MEPs voted in favour to maintain the committee's positions on these important provisions.
Can we remind perhaps the Commission and Council that we are co-legislators, not co-drafters of declarations which have no legal force and rely on the Commission's goodwill to deliver on must-carry. We will, of course, monitor the Commission's progress to deliver on these provisions. I have to say that today was a victory for Laeken, for the Commission and Council on the telecoms package, but it was not a victory for democracy in this House.
I would first of all like to remind you of the background to this report. To begin with it was allocated to the Committee on Industry, External Trade, Research and Energy, like other reports on the telecoms package. At that time I was appointed rapporteur. Then the Committee on Legal Affairs and the Internal Market declared that it was the responsible committee and the report was handed over to Malcolm Harbour, a British Member of the Group of the European People' s Party (Christian Democrats) and European Democrats.
I remained the draftsman of the opinion, but the opinion I expressed had little influence in the discussions! This is a terrible shame, especially when the issue is the protection of universal service in such an important sector which is undergoing such important changes.
The report adopted by the Committee on Legal Affairs last November makes astonishing reading. The measures relating to universal service have been reduced to a disappointing level and the report focuses mainly on consumer protection.
As I said in my report of the opinion, if universal service includes, within the definition of its component services, the same kind of criteria that are usually used to assess services provided for consumers (affordable prices, availability, delivery timetables and quality), its raison d' être has different types of objectives if we look at the issue for the point of view of regional policy, social policy (preventing the poorest people from being excluded) or public safety policy.
I would like to stress the importance for democracy of the ability to access new communication networks. New technologies make it possible for people to speak out, to participate in democratic debate and to influence decisions. Technology can also be used to bring government closer to the people. Local democracy can benefit greatly from the interactive aspect of online local public services. Public services can be given a new lease of life through these new technologies, if the means are made available to them, and of course if they have the will to do so. Lastly, Internet access is essential to the creation of a knowledge-based information society.
The committee' s proposal needs to be improved in order to meet these challenges. This is what I attempted to do in my amendments, all which were rejected by Mr Harbour.
Today we have voted on a report that proposes some interesting changes concerning the protection of consumers, particularly disabled consumers, and the 'must carry' principle, but which, regrettably, cannot claim to provide universal service in this sector!
Niebler report (A5-0432/2001)
Mr President, I voted for Mrs Niebler' s report on the radio spectrum in the European Community and its distribution, just as I voted for all the measures on telecommunications. In my opinion, however, a quota should have been reserved for Europe of the frequencies available for the electromagnetic emissions with which the electronic messages are sent which are then converted into pictures on our televisions and computers and into signals in fixed or mobile telephones.
Europe must take the lead in the future, and it will only be able to do so if frequencies are available for Europe as such and not just for the national States.
Trakatellis report (A5-0420/2001)
Mr President, EUR 280 million is being appropriated to public health care. Do not worry, I am not about to suggest you become a surgeon - although, for all I know, you might be dreaming of becoming a surgeon. I would just like to say that, with regard to this Community action programme, that I hope that the resources of all 15 Member States of the Union will be combined to fund a single European programme which, in addition to the funds appropriated by us, will also benefit from the funds that the individual national States make available to it from their national budgets. In particular, however, I call for a reduction in the working hours of those who work in toxic environments and, as a result, suffer from occupational illnesses, for this is one of the causes of the high public health costs, not just in terms of human lives but in financial terms as well.
The programme of Community action in the field of public health is an important element of the work towards improved public health in Europe. Public health is an issue close to the heart of the Group of the European Liberal, Democrat and Reform Party and a precondition for a dignified and decent life.
We therefore support the Commission' s proposal and the amendments proposed by Parliament in its first reading. However, it is our view that the amendments proposed by Parliament in its second reading would only lead to the concept of public health being undermined, to a breach of Article 152 of the Treaty and to encroachment upon Member States' self-determination in the area of health care. We have therefore chosen to vote against all the amendments, with the exception of Amendment 1 on respect for the principle of subsidiarity in the area of public health and Amendment 60 on reduced resistance to antibiotics.
. (NL) Without democratic regulation by the state, health becomes a commodity. This commodity is available to anyone who is rich and powerful but not to anyone who is poor and powerless. We see that the average life expectancy of disadvantaged population groups is shorter than that of privileged groups. There is constant pressure to replace income-dependent insurance premiums with a premium that is the same for everyone regardless of their income. Commercial companies offer special care to anyone who can and will pay for it. Hospitals are going into the commercial market; people with the most money can queue-jump and loss-making treatments are being scrapped. Waiting lists are being created, people are being referred to distant hospitals in other Member States, and the number of unnecessary deaths is increasing. To combat this trend, it is important for governments to provide good healthcare that is accessible to everyone. A European programme of Community action in the field of public health can contribute to this. However, it is necessary that the amendments rejected after the first reading get a comfortable majority today, so that we can clearly establish that health is not a commodity and is not subject to financial compromises, and that there is a great deal to be improved in the area of healthcare in many Member States, which has been neglected for the past twelve years.
With regard to this programme, I have voted against the proposal to 'develop a specific action to promote, by means of public awareness/information campaigns, an improved diet and eating habits which are better suited to the needs of the human body' at European level.
The European Union must concentrate on its main tasks - promoting peace and democracy, human rights, free trade and initiatives for improving the environment. This is the only way for our cooperative venture to win public support and understanding and gain legitimacy among our citizens. Otherwise, the EU project will still principally be seen as centralising decision-making among only a few people.
This weekend will see discussions on the outline of future EU legislation/new instruments or treaties at the European Council at the Royal Palace of Laeken in Brussels. Here, it is more important than ever for the European Parliament to show the political maturity and discipline required not to demand new policy measures at European level, but instead to rally around the central joint undertakings.
It is vital that the principle of subsidiarity, as set out in the Treaties of Maastricht and Amsterdam, is actually applied. A body wholly independent of the EU institutions, the European Court of Justice, should be given the authority to monitor adherence to and respect for the principle of subsidiarity, in order to ensure that more powers are not transferred to European level.
This certainly does not include the centralised implementation of a uniform Europe-wide campaign for 'an improved diet and eating habits' involving all the various cultures, eating habits and tastes that characterise the 370 million citizens of the EU Member States.
Let taste, culture and lifestyle remain different for Greeks, Spaniards, Swedes, British and Germans. Such diversity is a great asset.
Paulsen report (A5-0408/2001)
Could I express surprise that the compromise package negotiated by the three largest groups has been rejected by the Council? We would have preferred to have voted on the compromise amendments. The compromise on the two contentious issues, namely time allowed for setting limits and the right to return contaminated feed to the country of origin with the consent of that country's government, was realistic and workable. I wish to put on the record the position of the ED wing of the EPP that the Council was crazy to reject the package that was on the table. If it thinks it can get a better deal in conciliation, then it has another think coming! Incidentally, the compromise was the best deal for the Italian pensioners as well.
. The implementation of key provisions of the EU White Paper on Food Safety is of paramount importance if we are to restore confidence in the food chain. The inclusion of undesirable ingredients by feed manufacturers in animal feed was responsible for BSE and the Dioxin scare.
It is to the credit of this Parliament and the other EU institutions that measures were quickly put in place to deal with the crisis and to agree long-.term measures to prevent any re-occurrence.
Today' s debate is a further positive step on this important road ensuring that animal feed available to farmers is of the highest quality. Not for the first time do I want to put on the record that in all of this sorry debacle, farmers were the innocent victims of circumstances which were beyond their control.
It is also important to say that farmers welcome the controls concerning animal food production.
It is to be regretted that some people used the debate on food safety to undermine the profession of farming and the role of farmers as guarantors of a quality food supply for citizens.
We need to be careful as to how we deal with comments concerning food. The Dioxin and BSE debates failed to get across the strong message that the quality of European food is the best in the world, and consumers get both quality and value for money. Any exceptions to this are condemned outright by European farmers.
Recent reports concerning the future of CAP are certainly worrying. If we are serious about the European model based on family farming, then we must ensure that those who operate within that framework are all guaranteed a decent living.
Lange report (A5-0406/2001)
This document we have just adopted regulates pollutant emissions, particularly from motorcycles. Mr President, I am sure that you can hear now the deafening noise caused by large numbers of motorcyclists riding through the streets near Parliament. The noise is unbearable and, most importantly, the pollution is not odourless: quite the opposite, it often stinks. It is not the effect on our noses which is important but rather the fact that harmful substances are released into the atmosphere. Would you not agree, Mr President, if you were a policemen trying to enforce these directives we have adopted, that the motorcycles of those who produce so much noise and pollution while using them should be seized without delay? I would have voted for the motion much more willingly if the directive had included these measures.
We Swedish Social Democrats voted in favour of the report on the Directive on the reduction of the level of pollutant emissions from two and three-wheel motor vehicles. We believe that the recommendation has intrinsic environmental value.
However, in this explanation of vote, we wish to state that we do not agree with Mr Lange' s desire for a binding emission limit for 2006. We believe that the limit should be voluntary until there are improved grounds for a new limit to be set. If the limit were to be established now, there would be a risk of emissions from future motorcycles becoming higher than necessary. We believe Mr Lange' s proposal to use the test cycle for cars is inappropriate as motorcycles are not driven in the same way as cars. They accelerate in a different way and are usually driven at higher speeds.
Instead, we should wait for the new test cycle currently under development for motorcycles and, until then, have voluntary emission limits.
Turchi report (A5-0439/2001)
Mr President, before I tell you why I voted for the Turchi report, which is on the granting of Community financial assistance in the field of Trans-European Networks, that is to the transport, energy and telecommunications sector, I would like to thank Mr Goodwill, who has joined me in protecting the interests of the pensioner citizens of the whole of Europe, not just Italian pensioners, that is. We are back to televisions and television programmes - this certainly is the day for telecommunications! I voted for the motion but I hope that, when we vote on this document in future, in the coming years, economic support will be laid down for television stations which broadcast, in one of our States, programmes made in other States of the European Union. We have to get to know each other, Mr President - Italians, British, French, Finnish and so forth - and what better way to do so than to watch programmes made in another State, translated into our own languages of course?
I fully agree with the conclusions reached by Mr Turchi. I would reiterate the points made by the Committee on Regional Policy, Transport and Tourism with regard to the lack of information on financing provided by national, regional and local bodies and by the private sector for the completion of TEN projects, since 95% of the financing still comes from outside the EU. There is also a lack of information on specific investment in modes of transport via EIB loans, the financial instruments for third countries, other public and private programmes and the Structural Funds themselves that is broken down by transport mode. Indeed, the Commission only provided information broken down by transport mode for budget heading B5-0700.
We feel we should also point out that, in future, the Commission should attach to the report a clear, simple table containing dependable, transparent data which can not just be used to monitor the correct use of the amounts already made over but will also improve the scope for planning. This is a monitoring procedure which the Commission' s report reserved exclusively for the 14 priority projects established at Essen which, as we know, are not the only ones on the list.
Finally, I feel I must draw the Commission' s attention to the need to address properly, once again, the issue of Corridor 8 - which does not even feature in the White Paper - and peripheral regions, which are isolated even more by the excessive focus on Trans-European railway lines and the neglect of the air transport crisis.
Watson report (A5-0396/2001)
I voted against this report, Mr President, because it should have been more vehement in its condemnation of demonstrations. Demonstrations are legitimate in themselves as a means of displaying one' s opposition to a policy - where this is the case - but they must be always and exclusively peaceful. I myself, Mr President, have demonstrated many times against government decisions with which I did not agree. What method did I use? I chained myself to the furniture in the Bergamo municipal council building, I chained myself to the furniture in the Bergamo provincial council building and I chained myself to the furniture in the Lombardy regional council building in Italy. Who knows, maybe one day in the next two and a half years, I will chain myself to your Presidential bench, Mr President. In any case, this is a peaceful means of protest; it does not involve arms or violence, unlike the protests which, I am sad to say, have been taking place for some time now throughout the world, which I condemn, which the Pensioners' Party condemns and which everybody here condemns.
Should you decide to act on that deplorable idea, you will be freed from your chains, if necessary against your will!
. (EL) I worry that the European Union is on a slippery slope, with the recent plethora of measures reducing civil liberties. Unfortunately, Europe is to acquire an arrest warrant before it acquires a constitution.
This being the case, the EU-USA extradition agreement as part of the fight against terrorism is particularly worrying.
Article 2 of the Charter of Fundamental Rights adopted by the European Union Council in Nice in France on 7 December 2000 does not allow anyone to be sentenced to death. This being so, it is unthinkable to cooperate on extradition to the USA, which has the death penalty and where the conditions for a fair trial do not apply following the courts martial or the detention of hundreds of immigrants with no judicial guarantees.
Even if people are only extradited to the USA if the USA promises that "the death penalty will not be applied", the death penalty may be imposed by the court without being enforced. In this way, with this agreement with the USA on criminal matters, the European Union is reintroducing the death penalty through the back door. And that is a huge step backwards.
Finally, I should point out that the USA is applying the death penalty en masse in Afghanistan without even any judgements from their own courts. This was confirmed both by Defence Secretary Rumsfeld yesterday when he said that we would kill Al Qaeda and in its use of the 15000 pound daisy cutter bomb, which is the most powerful non-nuclear bomb of mass destruction. Dismantling the Taliban and Al Qaeda and punishing those responsible for the crime perpetrated on 11 September in order to set an example is one thing and the mass murder of all its members and supporters, which not even the Nazis suffered, is another. It is Europe's duty to react.
. (EL)In its own initiative report entitled "Security at meetings of the European Council and other comparable events", the European Parliament committee wrongly named the "Committee on Citizens' Freedoms and Rights...", has forged another link in the heavy chain which the ruling class intends to use to stem the swollen tide of resistance and opposition to its policies.
The rapporteur, Mr Watson, suggests how we can become peaceful and legitimate demonstrators, the first requirement being to work together peacefully and avoid any manifestation of violence. Ôhe question is, who is guilty of violence and terrorism? In Nice, Gothenburg and, even more so in Genoa, violence was indeed perpetrated, except that the perpetrators were the police and state forces. And, more to the point, in both Gothenburg and Genoa, the target of police violence was clearly not the few hot-blooded demonstrators, but the huge crowd of "peaceful" demonstrators.
Then we read that organisers of demonstrations should avoid cooperating with people suspected of carrying out acts of violence. It is easy to conclude that, if they do not, they run the risk under the forthcoming terrorism law of being sentenced as terrorists for the crime of supporting terrorist action. Our response is that protecting demonstrations from extremist elements, who are often agents provocateurs, is a matter for the mass grass-roots movement itself.
According to the report, if we want to cross the borders of our country and take part in an international demonstration, we must earn the authorities' trust by convincing them that we intend to demonstrate peacefully in a legitimate demonstration. We are extremely worried that soon we will be asked for credentials or to sign a statement. It also suggests that we need to agree on a common definition of "dangerous person and dangerous behaviour" for all the Member States. This proposal refers to articles about two new black lists which Europol is planning to publish, one for "troublemaking" demonstrators and one for foreigners. This being so, the report's recommendation that there should be no black lists or new databases is pure hypocrisy.
As far as police violence is concerned, the only thing the report has to say is that a disproportionate use of force should be avoided and it sits firmly on the fence as regards the conduct of the demonstrators and that of the police forces. In fact, especially in Genoa, the demonstrators faced unprecedented violence on the part of the police, with illegal charges, hundreds of illegal arrests, dozens of injured and the cold-blooded murder of a young man. It is no coincidence that the UN Commission against Torture has called for a report on events in Diaz and Bozaneto jail in Genoa.
Obviously, the political mouthpieces of the European monopolies know full well that their anti-grass roots policy is going to come up against more and more grass-roots opposition, which is why they are attempting to use repressive measures to terrorise and restrain popular unrest. However, history has shown that this sort of action always brings in the opposite results. The reasons behind the grass-roots movement are increasing social inequality and the attack on fundamental social rights. The longer these reasons apply, the more mass grass-roots resistance and opposition will grow.
It is for these reasons that the MEPs of the Communist Party of Greece voted against the Watson report.
Hazan report (A5-0414/2001)
Mr President, thank you for your response to my explanation of vote on chaining myself to the President' s bench. I remember, on one occasion, I could not release myself from the chains because I had unwisely thrown the key out of the window, but your comment makes the idea of carrying out such a peaceful form of protest and there being such a peaceful likely conclusion to it more feasible, more probable and more pleasant.
As regards the Hazan report, which I voted for, I have to say that I particularly welcome the intention it expresses to combat the intolerable level of corruption which persists in all the States of our Europe, but also - and, I would say, in particular, regrettably, in the candidate countries. Genuine progress must be made when the chapters are closed with these candidate countries.
That concludes voting time.
(The sitting was suspended at 1.48 p.m. and resumed at 3 p.m.)
Middle East
The next item is the joint debate on the statements made by the Council and the Commission concerning the situation in the Middle East and on the proposal for a recommendation (B5-0747/2001) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the crisis in the Middle East and the role of the European Union in the region.
Mrs Neyts-Uyttebroeck, you have the floor.
Madam President, Commissioner, ladies and gentlemen, at the beginning of December, we once again witnessed a tragic series of events in the Middle East. As time passes, there is a growing risk that the situation could spiral out of control. The prospect of a serious political dialogue is becoming an increasingly distant possibility. Dialogue however is the only way forward; there is no other credible option.
The various parties appear to lack the confidence and the political will needed to end this crisis, so opening the way for violence and extremism. It is now more important than ever that the parties concerned are offered help in reaching a different way of thinking. However, the recent active re-engagement of the United States in the Middle East lead to the expectation of progress towards the resumption of talks. Unfortunately, the terrible events of recent days have made this work much more difficult.
Nevertheless, the United States, the European Union and the other players most directly concerned have no other choice than to reiterate the firm intention of the international community to prevent extremism and terrorism from undermining diplomatic efforts.
Although the situation in the Middle East is extremely serious, the European Union must not give in. Both the Israeli and the Palestinian people have the right to live in peace and security. The Members States of the European Union must therefore work indefatigably towards reconciliation.
Madam President, Commissioner, ladies and gentlemen, this is therefore the reason why Mr Shimon Peres and Mr Navril Shaath were each invited to meet the Foreign Ministers separately within the framework of the General Affairs Council of 10 December. By inviting them, the European Union once again wanted to express its intention to relaunch and continue the political process, and it has therefore used this additional opportunity to prepare the ground for a return to the negotiating table. In short, it is of prime importance that the European Union once again focuses on the essential need for a political perspective in order to lend weight to the current security negotiations.
The European Union published a declaration after the General Affairs Council of 10 December which was mentioned earlier. At this juncture, I would like to very briefly repeat the most important elements of this, but at the same time I would like to point out that the text was not shown to either Mr Peres or Mr Shaath before publication. In this declaration, the European Union clearly sets out the obligations to which it expects both parties to adhere straight away. With regard to the Palestinian authorities: most importantly, the dismantling of the Hamas and Islamic Jihad terrorist networks, including the arrest and prosecution of all suspects and a public call in Arabic to cease the armed Intifada. With regard to the Israeli government: the withdrawal of its troops and the cessation of all summary executions, the reversal of the area closures and all the restrictions imposed on the Palestinian people, and finally a freeze on the building of new settlements.
(FR) Madam President, Commissioner, ladies and gentlemen, this wording clearly demonstrates that the European Union always holds a middle position, siding with neither party. Other external players should follow this example. The wording also clearly explains the conditions necessary for restoring a basic trust between the parties, and also the conditions needed for a genuine peace process. The European Union is aware of the complex nature of the undertakings that it is calling for the parties to agree to, especially given the current situation on the ground. However, these requirements have been established on the basis of a rational assessment of the present differences between the parties, and of the ways of overcoming these in the context of a peace process.
The High Representative Mr Solana has undertaken another visit to the region on a mandate from the General Affairs Council. He will report back on his mission at the European Council at Laeken. On this basis, it is thus up to the European Union to continue its work to find the most effective ways of bringing the parties to engage fully in the search for a just and lasting peace.
In the meantime, we remain convinced that the implementation of the Tenet ceasefire plan and Mitchell Committee recommendations is the only way to re-establish a political process in the short term. The plan and recommendations should be implemented without prerequisites or conditions which extremists only use for their own ends. We must not allow extremists to prevent the resumption of negotiations. As far as the European Union is concerned, the basis for political negotiations is well known. These are Security Council resolutions 242 and 338 and the terms of reference of the Madrid Conference, including the principle of exchanging land for peace and the Oslo Accords.
Lastly, the political negotiations have two objectives. Firstly, the irrevocable right of Israel to exist in peace and security, within its internationally accepted borders, should be fully recognised and reaffirmed. Secondly, a viable and democratic Palestinian state should be established, and the occupation of Palestinian territories should cease.
The European Union also continues to believe that establishing an impartial monitoring body would be in the best interests of both parties. This could help them to overcome the distrust and obstacles encountered in trying to achieve a definitive settlement.
Madam President, Commissioner, ladies and gentlemen, I know that I do not have to explain that the situation is and remains very serious. I know I do not have to explain how important it is that we remain vigilant and ready to act. Along with the United States and other interested parties, we need to continue to evaluate the potential options, including the possibility that the situation will deteriorate. The European Union has more than proved its interest and active commitment to seek political solutions, especially in the last few months. Of course, the parties themselves bear the principal responsibility, but it is important that the international community reaffirms its willingness to help them back onto the path to peace.
(Applause)
Madam President, over the last couple of years I have had the opportunity - perhaps I should say that alas I have had the opportunity - of making all too many statements to this Parliament on the situation in the Middle East. It is with regret that I note a dramatic deterioration of the situation in the region despite the tremendous efforts of the international community, in particular the United Nations, the United States, the Russian Federation and the European Union.
I am dismayed by the fact that more than 1 000 people, Palestinians, Israelis - among them, as we heard this morning, many women and children - have died since September last year. I am also dismayed at the fact that we have seen the withering away of the aspirations and the hopes that Israelis and Palestinians have pursued since the peace process began ten years ago. We need to focus our efforts on how to prevent the death of the peace process itself. Much of what has been achieved with the help of the international community is now at risk. We want to see two states living side by side, peaceful and prosperous. Today, that prospect seems all too distant.
The number of deaths keeps increasing and so, less importantly, does the record in physical and economic damage. The World Bank has estimated that the Palestinian economy has suffered losses of between USD 155 million and 165 million in physical damage and USD 2.4 billion of gross national income since September last year. The number of Palestinians living below the poverty line on less that USD 2 per day will have risen from 600 000 to between 1.2 million and 1.5 million by the end of 2001. Even worse, the World Bank projects more than 50% of the population may fall below the poverty line by the end of this year. The economic decline and the non-transfer of taxes owed to the Palestinian Authority by Israel have caused a fall in Palestinian revenues from a monthly average of USD 91 million to USD 22 million. Palestinians lost more than 100 000 jobs in Israel and about 66 000 jobs in the West Bank and the Gaza Strip as a result of Israel's closure policy.
But the Israeli economy is also suffering, which is not surprising when one considers the extent of economic interchange that was taking place before the current Intifada. According to recent forecasts, the year 2001 is going to be one of the worst years since the 1950s for the Israeli economy. This is mainly caused by the global economic slowdown but also by the current political security crisis. Preliminary figures indicate that one in five Israelis live below the poverty line, absolute numbers are up by 10% compared to last year and the rate of unemployment stood at 9.3% in the third quarter.
What is the European Union's stance, given this dramatic undermining of political and economic stability in the Middle East? We understand Israel's longing for security. We respect the fact that it is the Israeli Government's duty to try to provide safety for its citizens and we also understand Palestinian frustration over the continuous military occupation and the remorseless spread of settlements.
On Monday, as the Minister has just pointed out, the General Affairs Council discussed these issues with Shimon Peres and Nabil Sha'ath. As ever, they were extremely eloquent in what they said. The Council's declaration reaffirms Israel's irrevocable right to live in peace and security within internationally recognised borders and the need for the establishment of a viable and democratic Palestinian state and an end to the occupation of the Palestinian territories. The way chosen by people like the late Prime Minister Rabin was to find a negotiated solution leading to two states with the 1967 line roughly as their shared border, Jerusalem as capital of both, and a solution to the refugee issue acceptable to both Israelis and Palestinians.
Unfortunately forces on both the Palestinian and Israeli sides have been working against this goal. They have set out quite deliberately to destroy the achievements of the Oslo process. It is our collective duty to try to stop them doing so.
The only way of returning to meaningful negotiations is to embark once and for all on the path laid out in the Mitchell report. The Council on Monday strongly encouraged the parties to take the first steps to end this devastating and self-fuelling cycle of violence that we have seen over the last 14 months. I confirm our strong call for the parties to implement the Mitchell report without delay.
It is crucial to apprehend extremists and continue fighting those terrorist groups opposed to the peace process, as the Minister said. The Union must continue to press the Palestinian Authority to take concrete steps to arrest and bring to justice those who commit terrorist acts. This is why the Council on Monday called clearly for the dismantling of the terrorist networks of Hamas and Jihad.
And it is equally crucial that Israel withdraws its military forces, ends the extra-judicial killings, and ends the closures and restrictions on Palestinian people, particularly the senseless bombing of property and infrastructure. It is difficult to see how the destruction of the Gaza airport, the destruction of an EU-funded forensic laboratory and the destruction of vast areas of arable land can help fight terrorism or increase Israel' s security.
I would strongly argue the opposite. In the World Bank report, they state 'that the main proximate cause of the recession is closure'. Removing, or significantly easing closure is the most important requirement if further decline is to be arrested and economic pressure removed from the Palestinian population. Continued economic hardship will make people easier prey for extremists. We need to persuade Israel that its security will be increased, not hampered, by allowing the Palestinian economy to develop so as to give people a reason to hope for a better future. Where in history is there an example of poverty and economic decline leading to greater security and political moderation?
Let me add to this an argument put by Henry Siegman - a senior fellow at the Council on Foreign Relations in New York and a distinguished expert on the Middle East - in the article in the International Herald Tribune today, which I strongly recommend to all Members of this House. Mr Siegman wrote as follows: 'policies which reinforce the despair of Palestinians by killing their hope for an end to the occupation will inevitably fuel escalating violence'.
We must not allow ten years of political and financial investment to be wasted. The European Union has contributed more than EUR 3 billion to the West Bank and Gaza Strip since 1994. Some may say unfairly that the European Union is only a payer and not a player. I have heard that remark in this Chamber. But what we have done is to provide some grounds for hope - and in recent months to prevent further economic misery and to keep the Palestinian Authority barely alive and in place by providing EUR 108 million in budgetary aid over the last 14 months.
Some people have criticised us for that, although members of the Israeli Government have explicitly supported these efforts in the past. We have worked to maintain the only viable partner in peace that Israel can find and we should continue to support the Palestinian Authority, especially in its fight against terrorism. Although the Palestinian Authority has made mistakes and must correct them, the Palestinian Authority is the only structure that can provide stability in the Palestinian territories. It is the provider of necessary basic services and in the end the guarantor for a minimum of security for both the Palestinians and the Israelis. If the Palestinian Authority is disabled, we will face a situation of anarchy where Hamas and Jihad will no doubt gather increasing support and local extremist committees will compete in an escalation of violence.
It is utterly absurd to suggest that by doing this we are funding terrorists. Our funding actually helps to strengthen the secular administration against the real terrorist organisations. We have put a considerable number of safeguards in place that allow us to monitor the use of our funds. The most important of these is the regular checking and reporting by the International Monetary Fund on the austerity budget agreed by the Palestinian Authority.
I want to make this point very strongly. The European Union has done more than anyone else to promote elections, the fight against corruption, and the rule of law in the Palestinian territories. There is much further to go. But how do we best promote decency, moderation and pluralism? By allowing public services in the Palestinian territories to collapse or by trying to keep them going against the odds and by trying to promote reform? The alternative to the Palestinian Authority is Palestinian anarchy. However long and difficult the road, we should remain committed to supporting moderates, whoever they are and while - thank God - they still exist, on both sides of this tragic feud.
Some commentators have referred to the problems in the Middle East as one of the root causes of terrorism - or they have pointed out that the Palestinian-Israeli conflict has been and is abused as a cheap excuse for violence or as a wicked justification for committing evil criminal acts. The international community needs to take action now to help resolve this potentially explosive situation. The risk of wider regional spillover is very real and we must use every means to prevent a return to the time when the Palestinian cause was pursued largely through terrorism.
One final point. Today the focus is mainly on Afghanistan. But increasingly it will shift to the Middle East. If we are to solve the problems there, it is no good dwelling in the past, exchanging half-truths, casting blame, arguing about what Mr Arafat should have done at Camp David or what Mr Sharon should not have done on the Holy Mount. What is past is past. Peace will only come if there is a real and brave and lasting commitment to achieving it, looking ahead to a brighter future, ignoring those who try to derail the whole process through terrorist acts of violence and by disproportionate military responses. That is the way progress was made in the past, for example by Mr Rabin. It must be the path that we Europeans advocate for the future.
Madam President, Madam President-in-Office of the Council, Commissioner, I must say that these two speeches and also the Council's decision this week demonstrate how seriously we have to approach this problem, and that the European Union, both in the observations that have been made here, and also in this resolution, has sent a clear signal as to what is to be supported.
We in Parliament would like our recommendation to contribute to the European Union's ability to be an intermediary in this region, finding an opportunity to achieve a peaceful solution. If I might put it in cautious terms, we will assuredly be able to achieve a balanced text within the framework of the resolution, that is, during tomorrow's procedure.
There is no need for me to analyse the situation now, and I wish to support what Chris Patten said - that there is no point whatever in looking for questions of guilt among the issues currently facing us. What we do know is that the situation has got worse since Arafat refused to give way at Camp David and Sharon went to the Temple Mount. Moreover, 11 September did not contribute to a more reflective mood. Instead, things have worsened since then, and what is now at stake is the breaking of the cycle of violence.
There comes a point where it no longer makes sense to ask who is guilty and who innocent, because the cycle of violence no longer has a discernible beginning or end. As Europeans, we not only have a great interest in peace being genuinely established in this region, but it is in our most fundamental interest, as the whole issue of the Mediterranean and the issue of terrorism defy solution unless the conflict in the Middle East is resolved. I am not saying that the Middle East conflict is at the root of these issues, but it serves as an excuse for many of the things that cause us grave concern, and it is for this reason that the resolution of this problem in our neighbourhood is in our own fundamental interest. Having, as Chris Patten rightly said, given this amount of financial help to date, we therefore want to take this situation as our starting point in joining the United States in playing an active political role in this region.
It is clear that we are working with two basic presuppositions. As far as the first is concerned, it is absolutely clear that Israel's citizens must be able to live within frontiers that are secure and recognised. That is an absolute requirement. It is not even up for discussion, as Israelis have a right to it for reasons which I, as a German, do not need to justify in detail, and which are obvious.
The second point is that the Palestinian people, too, must be able to look forward to a state of their own in which they can shape their own future. What this means is that we must make an attempt at progressive removal of the factors that work against this. Settlements and occupation do not help the Palestinians to develop in an appropriate way. Terrorism on the part of the Palestinians does not contribute to a feeling of security in Israel and to Israeli withdrawal. I do think we can now clearly see that Arafat is, for this reason, in a position to act against Hamas and Islamic Jihad. It would, then, have made sense for him to do so at an earlier stage, but if it is to be done now, that should be enough, and combating them with all vigour should be seen as a precondition, just as much as Israel' s refraining from hampering subsequent development by riddling the infrastructure in Palestine with bullet holes.
It must, though, be clear to us in exactly the same way that the return of the refugees must not be used as a means towards imperilling the existence of the State of Israel. The Arab states must also see that keeping people in camps is not the right way either. With our financial support, the whole of the Arab world must help young people to come out of the camps and to have enough of a chance to grow up.
The Council and the Commission are well aware that Parliament is ready to contribute financially, too, to significant solutions, if it would help to achieve peaceful development. We believe that our position on the guaranteeing of human rights must be seen in the right context, both by the Palestinian Authority and in the State of Israel. We have seen three winners of the Sakharov Prize here today - a Muslim, a Jewish woman and a Christian, thus representing the three monotheistic religions. This, I believe, is where the starting point is to be found. These three religions, which have so overwhelmingly given the world its shape over the past millennia, must find in themselves the strength to achieve a peaceful solution in that centre which was their source, so that people adhering to these three faiths may be able to live together in the city that is holy to them all, Jerusalem.
I believe that this is what our actions must accomplish. I believe this to be one of the tasks for us in our day, perhaps the central one.
Madam President, from the start of this legislature, the European Parliament, through its various bodies, has been working extremely hard to achieve peace in this region, making its contribution, of both a political and an economic nature, through the Union budgets.
As Chairman of the Delegation for relations with Israel, it has been a privilege to share initiatives and trips with Mrs Morgantini, the Chairperson of the Delegation for relations with the Palestinian Legislative Council. Although we have certainly not always shared the same point of view, I am convinced that we have always shared the same good intentions. We have travelled together with Mrs Fontaine, the President of this House, and last Monday, as has already been mentioned, we received Mr Avram Burg, President of the Israeli Parliament and Mr Abu Ala, President of the Palestinian Legislative Council.
We had lunch with this year' s winners of the Sakharov prize this very afternoon - as Mr Brok has just mentioned - a prize whose award is intended to symbolise and be understood as an expression of the European Parliament' s good intentions. We are now participating in this debate on a recommendation from the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. I think that, right now, for the first time, we are facing a situation where no reason can be found to be optimistic and for this very reason, I think that the Council recommendation is most appropriate and useful, above all in its final version which the Groups agreed on this morning and which I am sure we will vote for, because the only thing left is intercession, even international intervention, without which we would probably be facing a situation of all-out war.
Faced with today' s tragic circumstances, which are worsened by the international crisis, I firmly believe that the various parliamentary Groups should put our party political differences to one side, which would make our contribution, and that of the representatives of the European Union in this region, all the more effective. The situation we are experiencing is not akin to some kind of movie with good guys and bad guys and for this reason, and to maintain credibility, we need to call on the Israeli Government to stop its bombings, and the Palestinian Authority to prosecute without exception those extremists who are at the root of this terrorism which, under no circumstances, can be justified.
At times such as these, political leaders cannot withdraw. They must stand up, for example, against the hatred of Israeli youth who call on the streets for the bombing of the Palestinian people in response to the terrorist attacks, and also stand up against this horrendous image of Palestinian children who gleefully celebrate the death of numerous innocent Israeli citizens in Jerusalem or Haifa. What exactly is being taught to these youngsters in schools?
And if the current Israeli and Palestinian leaders are not capable of putting a stop to this, I am sure that sooner or later their peoples will punish them with their contempt.
Madam President, whilst we are talking here today in this House, in the Middle East, Israeli tanks are once again occupying the supposedly autonomous Palestinian territories. The Israeli army continues to carry out extrajudicial executions and its planes are still bombing Palestinian police - not army - headquarters, a police force that has no freedom of movement but which has been asked to dismantle terrorist networks and to detain all suspects.
I am not ignoring the fact that the Council, and especially the High Representative, Mr Javier Solana, are redoubling their efforts to achieve some kind of tangible result. I wonder whether the declaration made by the Council last Monday will contribute to this in any way. In any case, I would like to refer to this declaration. In it, the Union, as is well known, insists, in the following order: firstly, that the Palestinian Authority dismantle the terrorist networks, detain all suspects and make a public call for the end of the Intifada. Next, in second place, that the Israeli Government withdraw its armed forces, put an end to the extrajudicial executions and also to the blockades and restrictions that oppress the Palestinian people, and that they put an end to the building of settlements.
I applaud this declaration, like Prime Minister Sharon, who stated that this is the first time such a demand in the fight against terrorism has been addressed in such a clear and unambiguous fashion to Arafat by the Union. Obviously, Sharon' s satisfaction refers solely to the EU' s demands to the Palestinian Authority. There was no declaration from Sharon on the Council' s demand that Israel end its violence.
The Israeli Minister for Foreign Affairs, Shimon Peres, also liked the declaration. He said that he thought it was 'a responsible European stance' , which was a more positive statement than that given by Sharon, but he went on to state that the Israeli military action is necessary. He states that this action - which the EU calls for an end to - is necessary to prevent attacks being made on Israeli citizens, and added that 'it is very easy to give advice to countries whose problems are very different from your own' . It appears that the EU' s attitude is responsible if it gives advice to the Palestinian Authority, but this is not the case if it tries to advise the Israeli Government.
In my humble opinion, it is probably this type of statement that prompted Louis Michel to say that the EU did not have Israel' s interests in mind when it made such a declaration. I am aware of this, but the question remains that there continues to be a situation where there is an occupier and the occupied, and the occupier wants to continue playing the game by its own rules, whilst the second - the occupied - is asking for a straightforward end to the occupation, and, with this, peace.
The Council is also aware of this, and it has always hoped to have, like this Parliament, greater influence in the peace process. I think that it also knows that this cannot simply be requested, it has to be worked for and achieved.
Finally, I would like to say that I expect - and I am sure of this - that this recent mission led by the High Representative and the possible decisions to be made at Laeken will take us in this direction.
Madam President, I think it would be difficult for myself and the other speakers to find words more appropriate or of more use than those used today by the winners of the Sakharov prize, especially Mrs Peled-Elhanan and Mr Ghazzawi. But we must go on. Let us follow their example.
I think that the Groups should congratulate ourselves on the agreement reached with regard to the recommendation, but it should be of concern to us that, even though we are not part of the conflict, it should have cost us more than what is reasonable to reach it.
During the discussion, the Group of the European Liberal, Democrat and Reform Party attempted to give priority to both the agreement and a balanced position. However, I think there can be no doubt that our greatest demand is to be efficient, given that our purpose here is not to be conflict analysts, but to be politicians with responsibilities within the framework of the European Union. From this point of view, I think that the clear position that has been taken with regard to the Palestinian Authority and the Israeli Government is logical and in line with the position of the Council.
However, while insisting on this required level of efficiency, I would like to associate myself with the opinions already expressed by Mrs Neyts-Uyttebroeck and Commissioner Patten, that there is much need for international action, that the conflict must stop and that the basic approach well established by the Mitchell report must be followed.
In this respect, I would say that it is not sufficient to remain observers and apply pressure. In a conflict there needs to be strong advocates. The European Union, the United States, and, obviously, the UN and Russia, are all strong advocates, and it would be difficult to name another moment in history when it has been possible for them to act together in a such an efficient and balanced way. However, I believe, without a doubt, that this should be our priority: to be able to act as forceful and powerful advocates, if this is a possibility for all of those involved, for the gravity of this conflict requires this.
Madam President, Minister, Commissioner, it is a somewhat peculiar experience to be talking about the Middle East here a few hours after the impressive and emotional presentation of the Sakharov Prize to Mrs Peled and Mr Ghazzawi. But it is just that - the existence of wise people on both sides of the line who have managed to remain tolerant under tragic personal circumstances - it is precisely the existence of people of this kind that makes it meaningful and necessary for us to continue to search for a solution to a problem that at first glance seems so hopeless.
It is to the cynics in this room, and particularly those outside Parliament, that I say: yes, the European Union has its own special role to play. We will not succeed without the Americans, but neither will we succeed with the Americans alone. What does that mean from my point of view?
It means that the European Union must be critical of both sides; critical towards Israel with regard to her reoccupation of Palestinian areas, the erection of blockades and extrajudicial executions. On the other hand, however - and let there be no misunderstanding on this point - critical of the Palestinian authorities who could have done more and must do more in the future to combat terrorist attacks and dismantle networks. However, whilst we wish to keep a balance, let us not forget that this is not a struggle between two equal parties. It is the State of Israel that bears prime responsibility for the current conflicts and their resolution. This means that we must exert as much pressure as possible on Israel to find a solution. This means exerting pressure in order to prevent them from finding ways out and excuses for not starting negotiations when they could in fact be taking place. This also means exerting pressure on Israel to distance herself from the kind of thinking which, for example, equates Arafat with Bin Laden. This is a highly dangerous comparison which will only serve to make it extremely difficult for a solution to be found.
We also owe it to the winners of the Sakharov Prize to do all we can to keep their hope alive.
Madam President, Minister, Commissioner, I had just returned from a memorable trip to the Palestinian territories and Israel when I heard the news of the terrible carnage in Jerusalem, followed by a second attack in Haifa. I was horrified by these deliberate and cruel acts of murder and I immediately expressed my deepest sympathy to the families of the victims. I stressed that no cause can in any way justify the killing of innocent people. Those responsible must be arrested, tried and punished.
You do not have to be a genius to understand that these latest crimes are disastrous for the Palestinian Authority. During my visit to the region I was able to appreciate the difficulty in containing the exasperation of the people, especially those living in the refugee camps, in the face of the daily violent attacks by the occupying forces, and especially after the irresponsible assassinations of the long-established leaders of the fundamentalist groups. I thought to myself, if the Israeli Government has decided to take revenge for the victims of attacks in its own way, the Palestinian Authority' s remaining small margin for manoeuvre will be greatly reduced. It would then become almost impossible to break the terrible vicious circle of humiliations, attacks, reprisals and revenge which the conflict has been in since the election of Ariel Sharon.
Now this has all come true, and how terribly! Israel has wreaked revenge on the fundamentalists in a barrage of fire targeting Arafat. The Palestinian police force, charged with arresting Hamas and Islamic Jihad activists, has itself been bombarded. International Human Rights Day was marked in Hebron by the intolerable image of two children aged three and 13 blown apart by an Israeli missile that missed its suspect target. Who can now doubt Ariel Sharon' s desire to destroy the Palestinian Authority and all that remains of the Oslo process?
What is Europe saying in the face of the very real danger of the total annihilation of the Palestinian nation and the overwhelming tidal wave of the fundamentalist reaction that would follow? Do we condemn Sharon' s policy of adopting the worst possible line? Are we encouraging those courageous people in Israel who are calling for the resumption of negotiations? Are we congratulating the Palestinian Authority on its first arrests of fundamentalist activists, at some risk? Do we deplore the death of Palestinian civilians as much as we deplore the death of Israeli civilians? Do we at least repeat our long-standing call for international observers to be sent to the region? However unbelievable it may seem, none of the points I have mentioned appear in the European Union' s press release. On the contrary, the European Union has sent a message to the Palestinian Authority, whilst the press has highlighted the unprecedented severity of its tone.
Now the only hope rests on strong political intervention from the international community. At this time, it would be a tragedy if Europe were to turn a blind eye to the situation, and do nothing to stop George Bush from giving the green light to Ariel Sharon. I think of the men and women of Israel and Palestine, who, like our Sakharov prize-winners Mrs Peled-Elhanan and Mr Ghazzawi, are counting on us to support their resistance, their hopes and their work towards a just peace. Their struggle must remind us of our responsibilities.
Madam President, the day before yesterday the Council took a very clear position on the escalation of the Israeli/Palestinian conflict. The fact is that the Ministers of Foreign Affairs of the EU Member States are placing political responsibility for the ongoing Palestinian suicide attacks on Israeli citizens where it belongs: with the Palestinian Authority. Because of this, they demanded three things of the Palestinian Authority: the dismantling of the Hamas and Islamic Jihad terrorist networks, the arrest and prosecution of all persons suspected of terrorist activities, and a public announcement in Arabic of the end of the Intifada, the Palestinian uprising.
Regrettably enough, I cannot consistently trace the Council' s political clarity with regard to Palestinian terrorism back to the recommendations of this Parliament. I am therefore standing by my Amendment No 6 even after the coordinators' consultation this morning. The linking of support for the Palestinian Authority with the demands of the Council. This amendment meshes with the spirit of the compromises that resulted from this consultation. I therefore ask my colleagues to support this vote by roll call.
Madam President, if this Parliament does not clearly follow the same political line as the Council with regard to the insidious spread of Palestinian terror, the evil forces of 11 September will capitalise on this, because they are really not interested in what the European Parliament expressly states in this recommendation: a safe Jewish state in the Middle East.
Madam President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, we are continuing to conduct an anti-Israeli campaign in the style of Picasso' s Guernica, with children' s bodies, usually, elsewhere, the victims of the US, here victims of the Israelis. Commissioner Patten and we ourselves, with this draft motion, are rushing to provide the Palestinians, at last, with what they need, with what the Palestinian men and women - the Arabs, moreover, in general - and the victims of the dictatorships in the Arab world are certainly demanding.
We are making promises to Mr Arafat and we are agreeing to fight, but for what? To give them rights? To give them what all the human rights declarations in the world, including the European declarations, fail to recognise as an individual right? So you want to give them a national State. This is precisely what they need: another Syrian or Yemeni national State, a State of whatever kind; they need a national State. Commissioner Patten, maybe this is what we need in Italy too to solve our problems; maybe this is what you need in Great Britain to solve yours, would you not say?
The illusion of possible national independence affects Israel too. You wanted a Yugoslav national entity which would be neutral towards both parties. Our pleas for democracy and Europe went unheeded. Do not take sides. Be good Samaritans. Mrs Morgantini is probably all set to call upon the Israeli soldiers to desert, as, on Italian television broadcast throughout the world, she urged the US and British soldiers to desert in the Afghanistan war. You are the just like the pacifists and communists of 1938 who supported nazism and urged the allies and the French to desert in that war.
Well then, if this is what you are going to continue to propose, I feel that it is our duty to point out that the Palestinians and all the citizens in the world - but the Palestinians, in particular - have the right to say "no" , as do we on their behalf, to this illusion. If there were three States - Jordan, Palestine and Israel - the State of Jordan would go immediately, and there would immediately be attempts to use Palestine to eliminate this oasis of democracy between Israel and Palestine representing a third of the democracy in the Middle East.
An emphatic 'no' to this document, which places a condition on continuing our cooperation with Israel and places no condition on our supporting Yasser Arafat. Well then: this Europe, this Palestine and this Arab world are, quite frankly, not ours. We will vote accordingly.
Madam President, Madam President-in-Office of the Council, Commissioner, this morning we have all been moved by the testimony of Mrs Peled-Elhanan, who made this Chamber echo to the cries of child victims and the voices of mothers in mourning for them. Because these women have given life, they are now working to prevent further deaths as men continue the senseless killing. We have also listened to Mr Ghazzawi' s appeal for the dream of peace. Our founding fathers shared this dream and it remains the cornerstone of the European Union.
In listening to Mrs Peled-Elhanan and Mr Ghazzawi, painful memories of past events in the Balkans came back to me. Political and military leaders ignored the fact that the majority of their people wanted peace. They fought from intransigent positions, the result of their deep-rooted distrust of their enemies. In order to allay this distrust, the international community had to take resolute action. This led to the signing of the Dayton agreement, which eventually led to a lasting cease-fire, guaranteed by the deployment of troops. This force has not yet achieved its aim, but Mr Wurtz, it has succeeded in finally breaking the vicious circle of fear, violence and hate.
I think that the international community must today display the same resolve and commitment in response to the desire for peace of the majority of Israelis and Palestinians. The European Union should lead this action. I therefore welcome the statement made by the Council the day before yesterday explaining the impartial position of the European Union. The statement was remarkably strong and no less remarkably concise. Madam President-in-Office of the Council, I am delighted to hear the European Union express its determination not to give in to a slide towards increasingly indiscriminate violence.
In the same spirit, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has worked on the recommendation drawn up by our chairman Elmar Brok. This will be submitted to our fellow members for approval. I hope that Israeli and Palestinian political and military leaders will finally understand that we are only aiming to help them restart the peace process. They have already agreed on the basis of this peace process, but they do not want to implement it because both sides mistrust each other. We implore them at least to trust the international community to guarantee the implementation of the peace process with the utmost impartiality. We can and must undertake to do this.
Madam President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, eight years after the Oslo accords and 15 months after the start of the second Intifada, the situation in the Middle East in December 2001 is disastrous.
Mr Sharon has not been able to keep his electoral promises regarding improving the security of Israel and its population. The leader of the Palestinian Authority is weakened, surrounded and besieged in territories which are autonomous in name only. The Palestinian civilians are more subjugated than ever before and do not have any future prospects.
The international community wants peace. It is now working towards an intermediary objective, but this is unattainable. The objective is the plan named after the American Senator Mr Mitchell. The Mitchell Plan is well intentioned in that its primary aim is to put an end to the killing. It is however misconceived. Every mini-agreement is reached on such a restricted basis that they remain at the mercy of the next suicide attack and then have to be re-established all over again. Even supposing that the preconditions required by Mr Sharon are satisfied, and even supposing that the Mitchell Plan is implemented in full and with great difficulty, this will in no way address the fundamental causes of the conflict. Nor will the deep-seated personal hatred of Mr Sharon for Mr Arafat disappear as if by magic.
The fundamental causes of the conflict are to be found in the continuing occupation of the Palestinian and Syrian territories seized by Israel during the 1967 war. According to the winner of the Sakharov prize, Mrs Peled-Elhanan, who spoke to us this morning, this occupation is cruel. Only when the army of occupation has withdrawn from all of these territories, including East Jerusalem, as the United Nations' resolutions demand, will the conditions for a stable and lasting peace be created.
This is why the European Union should speak out in support of an immediate and definitive agreement to establish secure and internationally recognised borders. These would be protected if necessary by an international force for an interim period. With the support of the European Union, all the countries of the region would then be able to embark upon the reconciliation and reconstruction process from new foundations.
Israel should withdraw to its 1967 international borders, and the Arab world must give its formal and binding recognition of these. This is the overall objective that the Council should pursue determinedly on the world stage. If we act in this way on the issue of Middle East, we will fulfil the role everyone wants us to take on. What is required today is not an equidistant role but a fair role.
Madam President, the war in the Middle East has been going on for over a year now. The Intifada and the Israeli reprisals continue, and the number of dead on both sides is growing. We feel impotent, concerned and extremely angry. The extent of our anger is a measure of the hope we felt last year when the Middle East was within a whisker of a peace agreement. We can blame Ariel Sharon for his policy of 'an eye for an eye, a tooth for a tooth' . However Mr Sharon was not in power when Ehud Barak, Shlomo Ben Ami and Bill Clinton tried to persuade Yasser Arafat to sign a peace agreement which would have been historic. That said, the past is the past, as Commissioner Patten so rightly said.
We still want to believe that there is light at the end of the tunnel, to paraphrase the words of the Belgian Presidency of the European Union. We want to believe that the unprecedented appeal the European Union sent on Monday will be noted. Contrary to what was previously said in the House, this appeal was sent to both parties. It presents Israel with her responsibilities, but for the first time the European Union makes an equally clear appeal to Mr Arafat to dismantle the Hamas and Islamic Jihad terrorist networks. There may be light in that yesterday Israel recognised that the Palestinian Authority had, for the first time, begun to take serious action to combat fundamentalists. There is also light in that Mr Arafat has admitted, quite objectively, that the European Union' s appeal is fair.
At lunchtime today, the Israeli Nurit Peled-Elhanan, winner of the Sakharov Prize 2001, expressed the hope that the voices of the mothers of the Middle East would drown out the voices of those calling for arms. We also hope and want to believe that European Union' s voice will ring out loud and clear and help re-establish a spirit of hope.
Madam President, I am becoming more and more inclined just to stand back and watch us and watch you in silence. I am tired, so tired of these repeated debates where it is so difficult to make progress: it would, however, be a silence in which you could hear the muffled voices of those who have been killed, who are calling for peace and justice, as Izzat Ghazzawi and Nurit Peled said this morning; it would be a silence which tells the consciences of all men and women that there can only be peace in Palestine and Israel if the Palestinian people is allowed to exercise the right to live in its own State, existing alongside the State of Israel, in mutual security. We must make this peace possible and not just by providing economic aid.
We see it every day. What we build and our citizens pay for is destroyed by shells and bulldozers: from the airport to the port; even the anti-terrorism laboratory was destroyed the day before yesterday. I support the positions of Commissioner Patten and the Minister, but there can be no economic development if there is no release from Israeli military occupation. Europe is resolutely taking this line. A decision must be taken, even a unilateral decision, to establish international protection for the civilian population. There is no equality between occupied and occupier. We must take a balanced approach but not be afraid to make political choices. For peace to be achieved we need clear measures, for our benefit and for the benefit of both Israelis and Palestinians.
Madam President, my group is deeply shocked by the violence that has once again flared up in the Middle East. The people of Israel live in grief, fear and anger, but they at least have political freedom, elections, economic development and the hope of a better future. It is in Israel' s interest that the Palestinians also have hope for the future. People who have hope have something to lose. Without hope, there will never be the willingness to enter into compromises. How can people be expected to hope as long as settlements are being built in their back yards, as long as collective punishments are being meted out for the outrages of the few, and as long as Europe does not take a stand against the gross violations of international law?
It is a delusion that more force and more suppression will make the Palestinians more compliant. There should be an international peace-keeping force monitoring the implementation of the Mitchell Agreement so that a start can be made with the immediate withdrawal from occupied territories and the immediate dismantling of all settlements.
Finally, I would like to ask the Commission a question. European projects have been destroyed in Israeli attacks; Commissioner Patten himself has already mentioned the forensic laboratory. How extensive is the damage, and can Commissioner Patten promise that the Commission will recover the loss from Israel?
Mr President, Commissioner, ladies and gentlemen, I do not really have much to add to what has been said during this debate, except to emphasise that the decisions of the Council, also in the light of what Commissioner Patten has said, are entirely focused on the future, and therefore contain a number of urgent reminders in respect of the two main parties involved, that is to say Israel on the one hand and the Palestinian Authority on the other, and are not intended to be a balanced and reasonable way of commemorating, mourning, and perhaps honouring the victims on both sides.
The violence is terrible. So indeed is the spiral of violence. It seemed to us that an urgent call to action was required and that this urgent call needed to be addressed both to the Palestinian Authority and to Israel. However, the operative part of the conclusions contains a plea for an early meeting at which the European Union, the United States, Russia, the Palestinian Authority and Israel sit down at the table to try to find a way out of the spiral of violence and extremism. That is our most fervent hope.
I do not think that it is helpful to try to accuse the Council of favouring one side over the other. That is not the case. We are in favour of peace, and we are trying to do our level best to achieve it. That is what this presidency is doing; the next one will undoubtedly also be doing so, and we can definitely use all your support.
Mr President, I will first of all respond to the characteristically direct question from Mrs van der Laan. We have done a calculation of the damage so far to our projects. There are nine projects in all which have been damaged in one way or another. The very approximate loss estimation is EUR 2.289 million with, for example, EUR 60 000 also lost with the bombing of the forensic laboratory which we had provided. There was also some support from the Israeli Government to try to help the Palestinian security forces. Those figures are extremely approximate. If you think of the investment that has gone from Europe to the West Bank and Gaza over the years to try to establish decent services, to try to help in the creation of a potential viable state, the loss is incalculable. That is the chartered accountant's balance sheet so far and I hope it does not get any worse.
Perhaps I can just add one or two points in relation to the debate. The honourable Member, Mr Poos, who does not use words lightly - he knows about these matters very well - described the situation as catastrophic and that is not too strong a word. My honourable and gallant friend General Morillon reminded us of the consequences in the Balkans of intransigence. Mr Lagendijk and Mrs Morgantini and others spoke about the moving speeches that we had heard this morning about the sacrifice of the next generation because the present generation cannot find a way of living peacefully together. I suppose that when people can behave with that extraordinary resilience and courage and moderation, there is still some hope for the region. My friend, the chairman of the Foreign Affairs Committee, Mr Brok, has said that the aim was that the three great religions that we saw represented here this morning should be able to live one day in the holy city in peace together which, in the words of an English poet, is "a consummation devoutly to be wished".
I would just say one thing to Mr Belder - and I say it very gently and not critically because people are entitled to their own passions - and that is that I am not sure I share his view of balance. I will tell you what my idea of balance is.
On Monday of this week a number of Palestinian and Israeli parliamentarians and intellectuals met at the Qalandia checkpoint to emphasise "the urgent need to continue dialogue between the two sides", even when this is the only venue where it is possible to do so. They argued that these meetings are especially important in the light of the escalation of violence through the past week which they said is threatening to drag their whole region into war. If an immediate halt to the current cycle of violence is not achieved, the situation may spiral out of control, perhaps with irreversible consequences.
A group, including Yossi Beilin, the former Minister for Justice and one of the architects of the Oslo process, and Yasser Abed Rabbo, the Minister of Information and Culture in Palestine, argued that ending the current crisis entails the immediate abandonment of violence as a political tool and the unconditional implementation of the Tenet work plan and Mitchell report. This requires immediate steps, including prevention and punishment of terrorist acts, the lifting of the closure on and withdrawal from the Palestinian areas and putting a stop to the policy of assassinations. Settlement activity - they argued - is not compatible with an honest move to de-escalation and the pursuit of peace. It must be halted. Incitement in all its forms, both official and unofficial, cannot coexist with rebuilding a climate of trust and non-violence. It must be ended. We clearly state that under no circumstances should the Palestinian Authority or its presidency be harmed or targeted if a way out of this crisis is to be found.
I will tell you what I believe the European Union should be doing. As long as there are any moderates on the two sides - in Israel and the Palestinian Authority - we should be there supporting them, supporting their courage, toleration and decency. That is a balanced European Union policy. I would say "Hosanna", in suitably biblical form, to all the sentiments expressed in that joint statement. I pray to God that in three, six or nine months' time there are still some moderates left with the bravery and courage to offer a better prospect for the future of the region.
Many thanks, Commissioner, for your very moving appeal in this difficult situation.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Mr President, I would like to send my greetings to a group of young people, who have not only the modest merit of coming from a town - Pontremoli, in the Lunigiana region - which is particularly dear to my heart and of which I am Mayor, but who I see as representative of the many young people who are looking to Europe. They have had their eighteenth birthdays this year, 2001, which is the year which has seen the most extreme world violence, but it is also the year in which many of the world' s young people have gained the ability to exercise their full rights and responsibilities in coming of age. I hope that this mediation operation, this firm moral message from Europe, will be a constructive witness for peace in the future for the young people of Europe and all the young people of the world.
Mr Mayor, that may well not have been quite on the agenda, but there is a saying from the Bible, to the effect that the mouth speaks out of the abundance of the heart. In that sense, I too can to some extent understand your intervention.
Access to documents as implemented by Council and Commission
The next items on the agenda are the declarations by the Council and the Commission on access to documents as implemented by Council and Commission.
Whereas Mrs Neyts-Uyttebroeck, the Minister, had earlier spoken at the end of a debate, she now has the opportunity and the pleasure of speaking on this subject at the beginning of this one, and we have the honour of hearing her.
Mr President, ladies and gentlemen, the presidency of the Council gave you a commitment, through my good offices, to take the necessary provisions to keep to the deadline of 3 December 2001 for the implementation of the European Parliament and Council regulation of 30 May 2001 concerning public access to the documents of the European Parliament, Council and the Commission.
I am pleased to announce that the Council has kept to this deadline. It took the decision to modify its own internal regulations on 29 November this year. This decision was published in the Official Journal of 30 November and came into force on 3 December, that is to say the same day when the regulation I referred to came into effect. It brings the provisions of the internal acts of the Council on access to documents together into a single instrument. It also contains new provisions on the implementation of the regulation. In accordance with Article 2 of the decision, certain other acts have been repealed. These are as follows. Firstly, the Council decision of 20 December 1993 on public access to Council documents, last modified by a decision of 14 August 2000. Secondly, a Council decision of 6 December 1999 concerning improving information on Council work and the public register of Council documents. Lastly, the Council decision of 9 April this year on the public communication of certain categories of Council documents.
Mr President, Commissioner, ladies and gentlemen, the process concerning the right to access to documents that started with the Treaty of Amsterdam is being cast in a legal framework in this way. However, a number of further provisions still need to be established.
The discussions amongst the institutions about the establishment of an interinstitutional committee that will examine what the best practices are, handle any disputes and discuss future developments relating to public access to documents in accordance with Article 15 of the regulation, are still ongoing.
The Council is of the opinion that this committee must be put together at the level of the secretaries-general of the three institutions concerned, and it must be able to submit questions of a general or political nature or relating to matters of principle to the chairmen of the three institutions.
As a result of the recent informal political trialogue between the Presidents of Parliament, the Council and the Commission of 28 November, the Vice-President of the Commission, Mrs de Palacio, formulated an interesting proposal as a solution to the problem of the level of representation within this interinstitutional committee. Her proposal was to allow this committee to meet at secretary-general level by way of an authorisation - par délégation in French - from their political bosses. I find this concept very interesting, and I told my fellow Presidents of Parliament and the Commission at the time that I would put this idea to the Council bodies for evaluation.
May I just explain what it is about, because this discussion between the Council and Parliament on the matter of the level at which discussions should take place seems rather parochial.
The Council is worried that the presidents of Parliament, the Council and the Commission would have to act as a kind of appeal court, as it were, if it were to be decided at Secretary-General level that access to a document cannot be granted. We believe that this is not the kind of role that these presidents should play. They must not become a kind of appeal court; on the contrary, they must focus on broad issues, general questions, principles and the like. And that is what concerns us. It is not about the fact that the Council does not want this interinstitutional committee; it is about making sure that we do not create a court of appeal that is approached quasi-systematically, because we do not think that that will be to anyone' s benefit. There are other bodies that can be enlisted for this purpose, and this is therefore at the heart of the discussion. I thought that the suggestion by Mrs de Palacio, Vice-President of the Commission, offered a way out. For if the secretaries-general of the three institutions meet on the basis of an authority from their presidents, they will then have a mandate and in specific cases will then have to take decisions themselves concerning access to a document.
I am telling you this to clearly explain where the problem lies as far as the Council is concerned. I hope that my fellow Council members will also find Mrs de Palacio' s procedure positive and that we will be able to solve the problem in this way and get the interinstitutional committee off the ground.
I would also like to draw your attention to the fact that Article 11, Paragraph 2 of the Regulation gives 3 June 2002 as the last date by which the document registers must be operational.
How far have we got in this regard? As you know, the Council' s document register has been available to the public since 1 January 1999. This register contains all the documents that have been put before the Council or the preparatory bodies and which either serve as the basis for consultations, or have a definite influence on the decision-making process, or give an indication of the situation in certain files.
In November of this year, this register contained references to more than 250 000 Council documents in all our official languages, and it provides access to the contents of more than 50 000 documents. The register therefore seems to be an effective and reliable instrument with which the institutions' documents can be identified and queried. Since the register has been operational, there has understandably been a significant increase in the demand for documents, most of which have in fact been available in the register. The number of consultations of the register is continuing to increase. In 1999, more than 70 000 hits resulting in about 600 000 requests were registered - and by this we mean screens consulted or clicked on. In 2000 the number of hits and requests increased to 160 000 and 1 260 000 respectively. This trend is continuing, and we have already had 130 000 visits and more than 1 million screens consulted in the first six months of 2001.
(FR) Mr President, Commissioner, ladies and gentlemen, as regards measures to ensure the public is made aware of the rights they have under the regulation, the three institutions concerned are at present examining the various, specific measures to be taken, such as jointly drawing up a practical guide for citizens.
In accordance with Article 9(7) of the regulation, the Commission and the Council must inform Parliament of sensitive documents. In this regard, the Council remains ready to conclude negotiations with Parliament on an inter-institutional agreement on common security and defence policy. This could be followed by other agreements, particularly on justice and home affairs.
However, given this situation, Parliament should re-examine its position on its application to annul the Council security regulation. It should also adopt measures on the protection of documents classified as sensitive, in compliance with its own Rules of Procedure as recently modified. This would provide some assurance that these sensitive documents would be kept confidential within Parliament.
Mr President, ladies and gentlemen, last month I came here to witness Parliament' s adoption of the report by Mrs Maij-Weggen on amending Parliament' s Rules of Procedure regarding public access to the documents of the three institutions. This brought to an end some quite considerable work by Mrs Maij-Weggen, and also, if I may say so, by Mr Cashman.
A week ago, and a few days after the Council, the Commission adopted a decision amending its own Rules of Procedure. Prior to this, on 28 November, we held a discussion to ensure the regulation is applied with the greatest transparency. It is true that we needed a few extra days for this. This is why the definitive decision of the Commission was only taken on 5 December. This prompted a number of questions, and your President raised the issue with us. I would like to reassure you in no uncertain terms that, in practice, these few days of delay had no repercussions for citizens. The Commission has in fact been implementing the regulation of 30 May since 3 December. Accordingly, we have a central point of access to the Secretariat-General of the Commission. We have a postal address, an e-mail address and a fax number available for people to use. It is also possible to consult the Commission' s website. In addition, there is the new access guide produced by ourselves, which you have discussed, Minister. This will be available on the website from next week.
Therefore, ladies and gentlemen, as far as we are concerned, all the practical measures necessary for the implementation of the regulation are in place. In fact, the Commission services have already started processing applications to access the new database established in accordance with the regulation. Article 18 of the regulation provides not only for the amendment of the Rules of Procedure, but also for the amendment of other existing provisions. Therefore, the appropriate services of the Commission have checked whether the 1983 regulation on opening historical archives to the public was in accordance with the regulation on access to documents. Some changes were needed. The Commission will shortly put to the Council and Parliament a proposal to change the regulation on historical archives.
The third consideration also concerns Article 18 of the regulation of 30 May. The Commission' s services have drawn up a list of the rules which are to be found throughout Community law which concern access to documents or information within existing Community legislation. This work has allowed us to identify almost fifty provisions that the Commission will examine in the light of the new regulation. All provisions that do not comply with the new rules on access to documents will either be modified or repealed.
The fourth point I wanted to make today concerns how the regulation can be applied to agencies. Mrs Maij-Weggen and Mr Cashman, I understand that this is one of your concerns, which you have rightly raised. The matter is included in the joint declaration adopted along with the regulation. Work is under way on this issue too. Since adopting the new regulation, the Commission has provided the agencies with information on it and had invited them to re-examine their own rules on access in the light of the regulation. The existing instruments of incorporation of the agencies will be modified. An additional clause will be included in the instruments of incorporation of new agencies.
Lastly, ladies and gentlemen, the Commission' s services have drawn up a guide to inform citizens of their rights under the regulation. In the first instance, this guide will be available on the Commission' s website in a few days' time. However, in the near future, we plan to develop a common citizens' guide on all three institutions. I hope this will happen soon.
Mr President, ladies and gentlemen, I have outlined all the work that the Commission has undertaken to implement this regulation on access to documents. This work will of course be followed up by an interinstitutional committee. The committee will be set up shortly and will establish a firm foundation for our cooperation in implementing this new regulation. Minister, I was pleased to hear you refer to the compromise proposal made by my colleague Mrs Loyola de Palacio on 28 November in the three-way discussion. She put it forward because a solution has to be found. I would like to thank you Minister for having noted that Mrs de Palacio put forward this compromise proposal with due regard for Parliament' s concern that political authority should play its full part in the interinstitutional committee.
In order to apply the regulation, each institution has worked independently to modify their own Rules of Procedure when they judged it appropriate. For its part, the Commission will continue to respect this independence. The Commission hopes to respect the spirit and the letter of this new regulation, which, we believe, represents a real step forward in terms of transparency and democracy within the European Union.
Mr President, Commissioner Barnier, Minister, the public access to documents regulation, better known as the Act on the public nature of Government, was approved in May this year after protracted negotiations. My colleague Mr Cashman, the President Mr Watson and myself were very closely involved in this. It was agreed at the time that the practical implementation had to be ready by 3 December, and that applied to all three institutions - the Council, the Commission and Parliament. The registers were to be ready by 3 June 2002, and today is 12 December. Where are we now, one week on from 3 December? Parliament approved its revised Rules of Procedure on 13 November, and Parliament' s Bureau saw to its implementation on 28 November. So as far as we are concerned, everything is in order. However, as Parliament we feel partly responsible for what the Commission and the Council do, and that is why we have opened this debate.
First the Council: the Council adapted its Rules of Procedure to the regulation on 29 November and published them on 3 December - just in time, in other words. Two comments: firstly an earlier comment about the Solana decisions. It is not entirely clear from the Rules of Procedure whether or not the Solana decisions have been overruled by the regulation. Can Mrs Neyts please once again give us a very clear answer on this? And then a comment about Article 12, Paragraph 5, of the Council Decision, which states that notes, letters and suchlike relating to legislation and addressed to the Coreper, for example, are indeed covered by the regulation. However, Article 6 states that if Member States make comments about European legislation with regard to the Council or the Coreper in individual notes or letters, these do not have to be published. It seems to me that this is not acceptable.
In the Netherlands, letters from a municipality to the national government always have to be published, and it seems to me that this should also be the case for Member States in respect of the Council.
And then the Commission; the Commission implemented an amendment to the Rules of Procedure on 28 November and approved it on 5 December. Now, I am not quibbling over the two days' delay, but I do have a few comments to make. The first is that the Commission has decentralised the implementation of the regulation. Is that wise? However, I have now heard Mr Barnier say that there will be one PO box and one e-mail address after all. So why is that not spelled out clearly in the Rules of Procedure? I cannot find it. My second comment is about the following problem: why hasn' t the Commission produced a clear definition of the term 'document' , as Parliament and the Council have done? My third point is Article 8 of the Commission Decision. Why is it so vague about the author of the document? Is his name not allowed to be known if he is an official? After all, he puts his signature to it in this position, so I believe that this should fall under openness.
It is also not entirely clear what will happen with the agencies. The Commissioner has said something about that, but has the Commission initiated anything in this area? And then the security rules. Nothing has been published about these either. Why have the Council' s security rules been published and not the Commission' s? And now to my last comment, and I would like to pick up on Mrs Neyts' point. I do not know whether it is wise to have an interinstitutional committee on a non-political level. Do you have to do this on an official level? I am very hesitant about that. I think that more consultation is needed on this point; at least we have stated in our Rules of Procedure that one of our Vice-Presidents would have to be responsible for it and Parliament would have to back this pronouncement.
Mr President, first of all let me remind both the Council and Commission that the purpose of the regulation is: "to give the fullest possible effect to the right of public access to documents and to lay down the general principles and limits on such access". When looking at the Council and Commission decisions, I see an attempt to rewrite the regulation, in particular references to it in Article 9 of the Commission decision - documents which do not reflect opinions or individual opinions will not be made available. The same applies to Article 11 of the Council decision.
I should like to remind both the Council and Commission that a restriction on access to documents can only refer to the exemptions listed in Article 4 and Article 9, which in turn relate back to Article 4. Equally, in the Commission's proposals, third country nationals are denied the right of complaint to the European Ombudsman - again, a violation of the spirit of the regulation.
Under delegated powers the Commission believes it will not make legislative papers available until adoption of the final text. I would remind the House and the Commission that 90% of some 5 000 legislative acts adopted every year in the Union are under delegated powers. The Council has widened access to some of its internal documents, but maintains confidentiality on Member State demands on national delegations and national positions. Why is it that six months after the regulation entered into force, no information campaign has been launched by the institutions? Why? When are we going to have the Commission's proposals on amending secondary legislation? Has the Commission adopted security rules? If so, can it publish them according to the regulations? When will Parliament adopt its own security rules? I am extremely worried that if someone were now to approach and gain access via either the Commission's decision or the Council's decision we would see a violation of the regulation.
Furthermore, I should like to echo Mrs Maij-Weggen's very important point. It is not acceptable that we should have secretaries-general representing politicians in this interinstitutional committee. Politicians must be accountable and responsible for their decisions.
Mr President, I also subscribe to those questions which my colleagues have put to the Council and to the Commission. In particular, I would like to ask that this committee for interinstitutional cooperation finally be established, in order that genuine transparency can be brought into effect as required by this Regulation. I also share the view of Mr Cashman that Parliament cannot approve the secretaries-general carrying on discussions of these matters in the name of the politicians, since transparency is, as a basic question of democracy, a highly political matter.
Now we must also look at what will be our future challenges once (hopefully) all these open questions with regard to this Regulation are resolved. This has been an important first step, but we still have lots of new challenges. I would like to mention some of these.
In my opinion, what threatens to become an even larger problem is the matter which Mr Watson, Chairman of the Committee on Citizens' Freedom and Rights, Justice and Home Affairs, mentioned in a seminar yesterday: this anti-terrorist activity and the questions of the third pillar are leading towards an intolerable situation, since the Council continues to enact these anti-terrorism laws behind tightly closed doors, and the Parliament has virtually zero influence in these matters. In my opinion we must meet this challenge; questions of the third pillar must be properly brought within the sphere of public access to documents. Otherwise, there will be no democratic responsibility of any kind as far as these matters are concerned.
Secondly, I wish to mention a problem which relates to the protection of personal data. In my view we have a genuine problem here as well. Certainly we must protect personal data, but we cannot approve a situation where (for example) the names and personal details of representatives of industry who are taking part in Commission negotiations can be kept secret in the name of data protection. No, this idea is erroneous; and in these matters we must be careful to operate on the side of transparency, and so we certainly have our work cut out for us.
'May we see the telephone directory?' 'Sorry, this has certainly not been classified information for two years, but you cannot be given it.' 'How many laws are there?' 'Sorry, we are not counting.' 'How many projects are you running?' 'We stopped counting when we reached 100 000.' 'How many committees are there?' 'Sorry, that is a secret.' 'Who takes part in the preparative meetings?' 'That is unfortunately something we do not know.' 'But you pay travel expenses, do you not?' 'Sorry, we do not know whom we pay these to.' 'May I see which laws are being negotiated with the twelve applicant countries, together with the screening reports?' 'Sorry.' Those are the types of answer which we, who have been elected to monitor the Commission and the Council, have received. Like the Ombudsman, the Court of Auditors and the Committee on Budgetary Control, we are unable to obtain what ought to be available to elected representatives in all parliaments.
On 3 December, the regulation on public access to documents came into force. We were right there with a renewed request to scrutinise the documentation, but the officials discovered that there was nothing to be made available on the basis of the new rules, either. We have asked for a complete list of committees and working parties and the members of these. We have asked for details of the enlargement negotiations and to see the declarations and statements associated with current laws. When we debated the regulation on public access to documents, Parliament' s rapporteurs expected us to be able to obtain that type of information in the future. I should therefore like to ask our rapporteurs if they will be involved in taking proceedings against the Commission if our renewed request for access to documents also fails in the end to produce a satisfactory answer.
Mr President, most people say they believe in open and transparent government. I am quite sure the Commission and the Council are genuine in what they say. I congratulate them on the progress made so far but none of us should deceive ourselves into thinking that we do not need a lot more work before Europe is truly open and transparent.
I want to use my time to cite just one example - a petition to the European Parliament from various names at Lloyds of London. The petition claims that the United Kingdom Government has not properly applied the EU insurance directives. As a result of the petition the Commission very properly submitted, over a year ago, questions to the United Kingdom Government. That is when secrecy and cover-up begin.
The Commission has allowed members of the Committee on Petitions - but only members - to see the actual questionnaire, and then only under extremely stringent conditions. Why not reveal the questions to the public, why not to the petitioners? The Commission would show it is doing its job. As for the answers, they are top secret. Nobody is allowed to know them - neither the Members of Parliament nor the petitioners - nobody. The UK Government says it is an informal communication and that it does not reveal informal communications. The Commission says that under the Framework Agreement it is not allowed to reveal the answers because there may be legal proceedings. The British Government does not have a leg to stand on. If this is not a formal communication, I would like to know what is.
The Commission may have some argument, but I would remind the Commissioner of the Zwartveld judgement. In 1990 the Commission refused access to documents because it claimed there might be legal proceedings. The ECJ insisted that the documents were presented.
So I would say to the Commissioner this afternoon - you have made some progress but I can give you this example to show that a great deal of progress is still needed in this respect.
Mr President, we are talking today about the implementation of the regulation on public access to documents: the famous Act on the public nature of Government. We had a nice compromise, the best result we could have achieved this spring, a reasonable improvement on the Commission' s original proposals and the existing Rules of Procedure. We have essentially brought together the best practices of our Member States to form a new European standard. What we now have to do is to implement it, of course, and we must do all we can to really make it a success. As the European Parliament, we naturally want to keep a very close eye on how this will be done in practice, and my colleagues Mr Cashman and Mrs Maij-Weggen have put forward a series of in-depth questions and comments which I wholeheartedly support.
We attach a great deal of importance to the annual report which will be issued about the implementation of the public access regulation and it is very significant for us that we have heard the Council' s and the Commission' s explanation here today. When I hear the comments about the institutional tale of the Secretaries-General, I am of the same opinion as my colleagues; namely that it sounds as if we are putting it on an official institutional level instead of on a political one. If you say general and policy criteria, then I would rather speak on a political level. The 3 December deadline came around very quickly, of course, and we ourselves were only ready in November.
We now have to put our money where our mouth is. But then I look at the Council and I notice that the documents relating to the Justice and Home Affairs Council have not yet been released, or that not all documents have been included in the register. Then things start getting tricky again, because then I think: let' s make giving access to our citizens our number one priority, otherwise it sounds as if we are being contemptuous.
I have two specific questions for the Commission and the Council in addition to my colleagues' questions. How many sensitive documents have been included in the register so far? How are the Commission and the Council informing citizens about the possibilities offered by the Act on the public nature of Government, apart from the guide which Commissioner Barnier announced?
The Act on the public nature of Government is to be evaluated in 2004. If it then turns out that the regulation does not guarantee sufficient public access, it will be our duty as Parliament to make sure that it does, because we must never lose sight of the fact that the picture that our citizens have of us sitting working in little closed rooms must never be accurate.
This regulation is a fantastic way of doing this differently, but we will have to ensure that it is not just a series of fine words and that it can actually be implemented in practice. I am greatly looking forward to hearing the answers, particularly to my colleagues' critical questions.
Mr President, I am sorry that my comments have to be directed at Commissioner Barnier, whom I hold in the highest regard, because my complaint applies to a different Commissioner.
As a member of the Committee on Petitions, and to follow on from what Mr Perry has already said, I should point out that this is not the first time the Commission has refused to divulge the contents of documents and other records which we need to see if we are to draw the right conclusions and make the right decisions in cases where European citizens have taken recourse to the European Parliament.
This refusal on the part of the Commission infringes, in my view, the principle of transparency and hampers the Committee on Petitions in its work. The main excuse for the Commission's refusal is that the information and documents requested would disclose sensitive personal data. The merits of this contention are contested both by the Committee on Petitions and the European Ombudsman. To give you an example, the Commission refuses to give us the names of the representatives of a professional organisation whom it consulted and who, it appeared, influenced its decision. We deny that this is how personal data is protected and are worried that a possibly less than transparent deal is being hushed up.
Mr Perry also referred to the Lloyd´s affair. I have to tell you that this hush-up conceals bankrupt companies, a great deal of human misery and several suicides, which is why the report by the chairman of the Committee on Petitions, Mr Gemelli, which Plenary adopted today, calls for the powers and efficiency of the Committee on Petitions to be enhanced so that petitioners can obtain justice promptly and avert irreparable damage, for example to the environment or cultural monuments.
Mr President, Commissioner, I will limit myself to answering the questions that have been asked, the question from the rapporteur, Mrs Maij-Weggen, as to whether the new decisions overrule the so-called Solana decisions; the answer is yes, they do.
As far as the committee on an institutional level is concerned, I would reiterate that the Council has no objections at all to this committee starting work; the only question is whether it will be beneficial for the presidents to meet and take the decisions? If it is a question of general principles, I do in fact believe that it will have to be the presidents who do this, although this is only my personal point of view. The solution I have outlined does in fact provide for this. The only thing that I personally do not regard as a favourable development is the situation where the presidents would become a kind of court of appeal, as it were, if a common decision not to permit access to a certain document or a certain type of document has been taken at the highest official level. I think that the result will be like a game of ping-pong right up to the highest official level. I would, however, like to emphasise that the political level is of course always accessible and politically responsible for what the official level decides, including what the highest official level decides. I do not understand the distinction that some of you are making, as if the official level should by definition not be responsible and the political level should be to the greatest possible degree. This is not the case; this is not my philosophy; it may be yours, but I do not share it. I think that we must take another clear look at these things.
It has been pointed out that there are a number of Council documents relating to justice and home affairs that have not yet been included in the Register. That is right. We are waiting for the Rules of Procedure on guaranteeing the security of documents, which your Parliament has yet to vote on. Until such time as this has been done, we find it particularly difficult to make highly sensitive documents accessible, even to your worthy institution.
Mr President, I would now like to respond in as much detail as possible to those who have contributed to the debate. In general, I am not surprised at the expressions of impatience and vigilance, and at the calls for further action directed at the Commission. Mrs Maij-Weggen, you reminded us, although I had already done so, that the Commission arrived at its decision after several days extra delay, which we really needed. As you can imagine, I took part in all these debates within the College to assess the implications of this new system, this new instrument for the internal organisation of the Commission. However, I have assured you, very candidly, that these extra days we required in no way prevented the system from coming into operation on 3 December. Ladies and gentlemen, there have indeed been results since 3 December, as I said to Mr Bonde, who asked me about this. Since then, we have already received quite a number of inquiries. These have been processed by the Commission' s services, according to the new procedures. Mrs Maij-Weggen, the register you mentioned will come into operation in June, on 3 June next year. You also remarked that there is some uncertainty over the author of the report, as did Mr Cashman. We refer to the author of the document in Article 8 of our text. We have not gone into further details on this as, naturally, the author' s description depends on the nature of the document. Documents may be written by an institution, another public authority, a natural person, a civil servant or a private company. I would therefore like to explain that the precise description of the author depends of course on the nature of the document. However, this register will indeed come into operation on 3 June next year, we are working to meet this deadline. Mrs Maij-Weggen, I would also like to say that the Secretariat-General has a centralised management structure. As I said a few minutes ago, we have, for instance, an e-mail address, a postal address and a fax number that can be used. We can therefore reply to people if they write to any specific Directorate-General. If a problem arises, the Secretariat-General acts as arbitrator. However, we have a central main address and the Directorates-General can reply. Of course, the decision is taken in the first instance by the Directorate-General which produced the document.
I would now like to address the definition of the document, a subject you are all concerned with. Mrs Maij-Weggen, as I said when I spoke a few minutes ago, we did indeed restrict ourselves to reading the text of the regulation which gives a broad and neutral definition. This was the wish of the Community legislator and we did not want to limit the scope of our own Rules of Procedure.
As regards the security rules, which you and Mr Cashman also mentioned, I can confirm that these rules, adopted at the end of November, will be published very shortly. Publication is only being delayed by legal and language issues. I would like to ask for your understanding on this matter. However, the security rules will be published very shortly. In any case, in the light of what you both said on this matter, we will further increase the speed of work towards publication.
Mr Cashman, you also referred to the need for a publicity campaign. I promise you we will ensure that information on this new regulation, the arrangements entailed and the new provisions available to citizens is disseminated as widely as possible. Unless I am very much mistaken, the three European institutions decided not to hold a publicity campaign on this regulation at the forum of the inter-institutional technical working party. However, we will publicise the existence of this citizens' guide thorough our website and all our documents. The citizens' guide will be available online in the near future. We will henceforth promote this transparency and openness as endorsed or extended by this regulation.
Mrs Hautala, you mentioned the issue of the inter-institutional committee, as did Mrs Maij-Weggen and Mr Cashman, I cannot elaborate further on what I have already said, though I do appreciate Parliament' s concern over a sense of political responsibility. Mrs de Palacio' s compromise proposal endeavours to go as far as possible towards meeting Parliament' s wishes. I think you understand this. To sum up, I told Mr Bonde that we have had results. We are receiving our first inquiries and we are processing them according to the new regulation. Mr Perry and Mr van den Berg bear out this concern for vigilance. I believe that this regulation can bring about real progress. Maybe other regulations will go further. We will see the effects of change as we go along. I promise that the Commission is wholeheartedly committed to implementing this regulation.
I would now like to address the need for transparency and democracy as far as citizens are concerned. The regulation is an initial response to this. We must also respond in other ways. This is also one of the issues of institutional reform and the Laeken Declaration. It is also the subject of the open debate that will be possible within the framework of the convention and the forthcoming reform in 2004. In my opinion there is still much to be done to increase transparency and democracy and to ensure citizens are more closely involved in the decisions we take.
Then, Mr Marinos asked me a question on the ability of the Committee on Petitions to access documents. Access is of course possible, though we must respect the protection of personal data. The documents of third parties can be accessed but they remain protected by Article 4 of the regulation, which must be adhered to.
Lastly, Mr Cashman asked me a question on the significant issue of the Ombudsman. I would like to respond to this. Although I know that you are aware of this, I would like to confirm that the Treaty and the very statute of the Ombudsman means that complaints from third-country citizens living outside the Union cannot be dealt with. This is all I wanted to say to you. Thank you again for your contributions and your vigilance. Your reactions came as no surprise to me. We shall henceforth take them into account when implementing this regulation in a specific and operational manner.
Mr President, I would like to put a question to the Commissioner. Is this the way in which the principle of transparency is to be applied, for two days ago it was impossible to discover which regulations you had adopted on access to documents. It is reminiscent of Orwell' s Animal Farm, where some are more equal than others. Despite searching, I have been unable to obtain access to your decision. This is not the way that transparency should function, with its taking more than a week to obtain information.
Secondly, your reaction to the special report of the Ombudsman which was approved...
(The President cut the speaker off)
Mr President, the Commissioner intimates that we have been given an answer. We have not. We tried to renew our old request to Mr Prodi. That was agreed. The same day, officials told us that nothing at all new could be made available under the new regulation. So there is nothing new. We had raised another question with Mr Prodi in the Conference of Presidents. We were given promises from both...
(The President cut the speaker off)
Mr President, this debate has been quite unsatisfactory and, under the pertinent rule in our Rules of Procedure, I wish to propose to my committee and to the House that we have a resolution to close this debate, to vote on it at our January part-session, and to look at what further action we need to take, given the quite unsatisfactory nature of the responses from the Council and Commission.
Yes, that is a suggestion we will take up.
Mr President, on a point of order, I made quite a serious allegation that there was an attempt to rewrite the regulation. That has not been addressed. I maintain that allegation in that both the Council and Commission have introduced a new mandatory and blanket exception on the basis of opinions or individual opinions. This is not contained in the regulation. I direct honourable Members to Article 4(3) - public interest disclosure. It has to be proven that such disclosure would undermine the institution's ability to function.
Mr President, I understand that the debate is closed, but I am here and I am ready to continue. I am trying to understand why the Chairman, Mr Watson, has said that we have failed to answer the questions. I have tried to take note of all contributions as quickly as possible. I have also tried to respond in as much detail as possible to at least the main questions, which I was naturally able to answer immediately. I am willing to appear again before your committee, Mr Watson, and to continue this dialogue. I have explained the spirit in which the Commission took this decision a few days ago. The communication to which you refer, Mrs Thors, is certainly possible. I shall endeavour to let you have a copy of our decision, if you have been unable to obtain a copy through any other means.
I have informed you that since 3 December citizens have been able to access Commission documents within the terms of this regulation. We will provide concrete confirmation of this trend, and we remain wholeheartedly committed to applying the spirit and letter of this regulation.
I have tried to respond as fully and as sincerely as possible to the questions put to me. I feel that I had to reiterate this point, Mr President, with your permission.
Question Time (Council)
The next item is Question Time (B5-0536/2001).
We will examine questions to the Council
We welcome Mrs Neyts-Uyttebroeck, President-in-Office of the Council.
As they deal with the same subject, Question Nos 1 to 4 will be taken together.
Question No 1 by (H-0861/01):
Subject: Informal European Council meeting in Ghent on the Laeken declaration On Wednesday, 4 July a representative of the Belgian Presidency of the EU spoke in positive terms of the role of constitutional regions in the process of European integration. You can count on it, and I am speaking on my own behalf and on behalf of Belgium, that we will do our utmost to broach this subject. But there are also 14 other Member States, and it will therefore be important that the constitutional regions ensure they themselves work closely in harmony, Ms Neyts stated. In a joint declaration issued at the end of May, seven constitutional regions expressed a clear, united position in favour of greater Treaty-based involvement in the European project. At the informal European Council meeting in Ghent on 19 October, EU Member States promoted the Convention procedure to prepare for further reform of the EU/EC Treaties.
Does the Council endorse the request by Catalonia, Salzburg, Scotland, Flanders, Wallonia, Bavaria and North Rhine-Westphalia to be directly involved in the Convention to prepare for further reform of the EU/EC Treaties? If not, why is it opposed to greater Treaty-based involvement of constitutional regions in mapping out the future of Europe?
Question No 2 by (H-0862/01):
Subject: Regions' powers in a globalised world In Nice an additional Declaration on the future of the Union was annexed to the Treaty. It offered, inter alia, the prospect of a more precise delimitation of powers between the EU and the Member States, reflecting the principle of subsidiarity. I am not alone in thinking that regions with greater powers within the European Union are a precondition for a more workable, democratic and transparent Europe. Furthermore, such European regions are closer to citizens and form a new framework with which the latter can identify, preventing movements such as that of the 'democratic globalists' becoming a movement feeding off anti-European sentiment. The Council, the European Commission and the European Parliament have a duty, at this key point in the process of European integration, to be resolute and united in opting for a clear division of powers between the EU, the Member States and the regions.
Does the Council intend to give concrete shape to the concept of the delimitation of powers between the Union, the Member States and the regions at Laeken? If so, how precise is this delimitation to be, and will adequate account be taken of the subsidiarity principle? If not, does the Council consider itself to be sufficiently armed in the face of the growing gap between European citizens and institutions and in the face of growing antipathy within certain movements to all forms of expansion in scale whether at European or world level?
Question No 3 by , which has been taken over by Josu Ortuondo Larrea(H-0863/01):
Subject: Informal European Council meeting in Ghent on the Laeken declaration On Wednesday, 4 July a representative of the Belgian Presidency-in-Office of the EU spoke in positive terms of the role of different nationalities and constitutional regions in the process of European integration. You can count on it, and I am speaking on my own behalf and on behalf of Belgium, that we will do our utmost to broach this subject. But there are also 14 other Member States, and it will therefore be important that the constitutional regions ensure they themselves work closely in harmony, Ms Neyts stated. At the informal European Council meeting in Ghent on 19 October, the Laeken declaration and the future of the European Union were discussed.
In connection with the process of establishing a constitution for the European Union, which, for some, goes hand in hand with simplification of the Treaties, does the Council intend to ensure that the principle of constitutional pluralism is enshrined in the Laeken declaration, so that the constitutions of the Member States and their nationalities and states exist independently of, and do not depend for their validity on, a possible EU constitution?
Question No 4 by (H-0864/01):
Subject: Informal European Council meeting in Ghent on the Laeken declaration On Wednesday, 4 July a representative of the Belgian Presidency-in-Office of the EU spoke in positive terms of the role of constitutional regions in the process of European integration. You can count on it, and I am speaking on my own behalf and on behalf of Belgium, that we will do our utmost to broach this subject. But there are also 14 other Member States, and it will therefore be important that the constitutional regions ensure they themselves work closely in harmony, Ms Neyts stated. At the informal European Council meeting in Ghent on 19 October, the Laeken declaration was discussed.
Are the powers and position of internal political entities in the Member States in respect of their relations with the EU institutions in an executive, legislative and legal connection to be enshrined in the Laeken declaration? If not, why does the Council oppose recognition in the Laeken declaration of the powers and position of internal political entities in the Member States in respect of their relations with the EU institutions in an executive, legislative and legal connection?
Mr President, ladies and gentlemen, in response to the questions by Mr Bart Staes, Mr Camilo Nogueira Román, Mr Miquel Mayol i Raynal and Mrs Nelly Maes concerning the content of the future Laeken Declaration, the Council can only in the first instance refer to future discussions of the European Council which are yet to take place. It is indeed up to the European Council to adopt the practical rules and the framework of ideas for the Convention which has to prepare the forthcoming IGC. This framework should encompass, inter alia, the list of the issues to be discussed, as well as give indications as to how these issues could be tackled most effectively.
The Council will not confine itself to the description of the above-mentioned elements, but will also remind us that the forthcoming Intergovernmental Conference must find concrete answers to the questions raised.
However, in the light of the Declaration of Nice regarding the Union' s future, it is obvious that one of the topics that will need to be discussed in the next few months is a more clearly defined demarcation of powers between the European Union and the Member States pursuant to the subsidiarity principle.
Back in July, a number of you already asked the Council - through myself as its personal representative - various questions about these constitutional aspects, and I responded to you at the time. In my response, not only did I officially refer to the preparation of the future IGC, but also to the presidency' s report to the European Council of Gothenburg, in which numerous initiatives are mentioned that are taking place in the Member States in which various regional entities were involved, as well as events that are organised within the framework of the debate in the Committee of the Regions on this issue.
The presidency has now read the resolution on the strengthening of the roles of the regions within the European Union with great interest. The resolution was adopted in Liège on 15 November by the Conference of Presidents of the regions with legislative powers, as they will be referred to henceforth. The Committee of the Regions' opinion which pertains to the participation of that Committee to the future Convention is now also known. However, no decision has been taken on the issues regarding the organisation of the debate and the topics which need to be discussed. As I have already said, these are matters to be dealt with by the European Council of Laeken.
Speaking for myself, I should like to add that I am very keen to find out when the debate within the Committee of the Regions will be opened, for this is an issue that is being avoided at all costs by those involved. Outside the Committee, a number of its members complain about the fact that surely, a distinction should be drawn between those who have this legislative power and those who have not. The Committee itself is keeping tight-lipped. I have to say, I have some qualms on the matter.
Mr President, Madam President-in-Office of the Council, ladies and gentlemen, you will understand, of course, that those posing questions have scheduled this Question Time at a very strategic moment, namely a few hours, a few days away from the Council of Laeken. We would be delighted if you were to give us an idea of what will be discussed at that Council. Prime Minister Verhofstadt has toured the capital cities and paid a visit to Madrid yesterday. Madrid is a difficult customer in this regional issue. The Spanish Government has more or less made the fight against terrorism its number one priority. In Spain, defending the rights, the real rights of nations and regions is often considered as terrorism or part of terrorism, and this is of course unacceptable. This is not a European stance that we can accept. I would very specifically like to ask you whether the difficulties which the Spanish very often cause with regard to the representation in the Committee of the Regions have meanwhile been resolved and secondly, and whether they will indeed not be opposed to the concept of 'constitutional region' being mentioned in the Declaration of Laeken. I would be very obliged if you would look into this.
Honourable Members, I cannot answer that question for the very simple reason that I do not know the answer. Since I did not have the opportunity of accompanying the Prime Minister to Madrid, I do not know exactly what was discussed. Consequently, I am unable to answer your question in the light of this lack of knowledge. I am sorry, I do not know. I am certain that the topic has been discussed, but I am ignorant of the content of the discussion. I was not there and I have not had the time to find out. I apologise.
Madam President-in-Office of the Council, I would lend you my mobile, but unfortunately, it is broken. I wanted to ask you what place the regions will occupy within the framework of the Convention. I know there are certain things to which you do not know the answer, but we would be very interested to find out whether the regions will actually have the role that was assigned for them by the Belgian Presidency. We hope that you have been able to adhere to that position after that tour of the various capital cities.
With regard to your own challenging question about your opinion on the Committee of the Regions, I would like to state that, as you know, the constitutional regions are very much in the minority in the Committee of the Regions, and it is of course unnecessary to stage one' s own defeats. The Committee of the Regions was composed in such a way as to ensure that the constitutional regions would form a minority, and I would want them to be considered as federal states that, in the course of history, have never been given the chance to develop into Member States. If you allow me, I would also point out that there will be a number of small states that will soon be joining, including Malta, Cyprus, Slovakia, etc. You will understand that the constitutional regions would feel cheated if they were not to have any rights at all in this company.
I should like to say to Mrs Maes that she is fully aware of the dangers of swapping mobiles and subsequently leaving them switched on, but this is a Belgian inside joke, Mr President, which all fellow countrymen will be able to enjoy to the full, and this is why it is best if we did not. This was the first point I wanted to make.
Secondly, I have never been aware of the fact that being in a minority is a reason not to engage in a certain fight which is deemed justified. The times may have changed, but we used to think differently about this. It is, of course, true that the regions with legislative powers are in the minority in the Committee of the Regions, but I would question whether this was done on purpose. I do not believe so, but this is a matter of opinion. I can only note that the discussion on this point is far more heated outside the Committee than it is inside. This is my observation, and maybe this may change one day, but not in the foreseeable future. I have my own thoughts about a fight which is not even fought at the right forum, but this is my personal opinion.
Mrs Maes, I have read the text, the appeal to the Belgian Presidency which was published either yesterday or the day before. I cannot share the opinion that regions are a kind of Member State, as it were, but which, by a stroke of really bad luck, ended up not being Member States. This is a reasoning which could, of course, be taken to extremes, bordering the absurd. The reply I received from a State Minister of the Indian State of Andarpradesh to my question how many people lived in that province, will always stay with me. He said 79 million. 79 million for Andarpradesh, just imagine. This compares to a large Member State in Europe. But this is not how things work, evidently. It is the statute according to public and international law of an entity that determines the position of this entity in the hierarchy.
Belgium has found a solution with which you are familiar. I also believe that we are perfectly entitled to propagate this solution or to publicise it to the others, which is what Belgium did. It is therefore also the other Member States which, if necessary, should do this for their own delegations and should not expect the Union to solve the problem which they have, as yet, been unable to solve within their own borders, but, honourable Members, this is a strictly personal opinion.
Mr President, Madam President-in-Office of the Council, today, we want to strengthen the new, not only economic, but political and social, identity of Europe. I think that in order to do this we need to find a new internal structure that is suited to the reality of our diversity.
Our present reality is not, however, simply shaped by the Member States alone, but there is a greater diversity and richness, represented culturally and socially by the historic peoples and nations of Europe and, politically, by the federated States, constitutional regions and autonomous communities, in particular, and also, of course, on another level, by the purely administrative regions, the provinces and the local authorities.
Do you not think, Madam President-in-Office of the Council, that, by virtue of the mandate laid down in the Treaty of Nice, that in the Laeken Declaration, this question of European diversity, of the different cultural, social and political realities, should be specifically included as an important part of the debate to take place during the years 2002 and 2003 on the future of the Union and the division of competences between the institutions, in order to seek and find the best possible structure, which will allow us to share, without tension or conflict, the various, necessary levels of competence and sovereignty in existence in Europe?
Mr President, in response to the remarks that have just been made, I think it is important to bear the nature of the issue in mind. On the one hand, we have the cultural, linguistic and other diversities which constitute one of the greatest resources of the European Union and of Europe in general. I am aware that these diversities are presented as one of the European Union' s most important assets in the present version of the text. This poses no problem.
On the other hand, we have the question of whether we should depart from what, to date, has been current European Union practice. The various institutions of the European Union do not concern themselves in assessing the constitutional arrangements of Member States, providing of course that these arrangements are compatible with fundamental principles, such as human rights and the protection of minorities and so on. This is our ongoing policy.
I think that we should not confuse respect for diversities with a departure of this nature. In essence, this would involve breaking a long tradition. I regard this as a wise tradition, although this is merely my personal opinion.
Mr President, Madam President-in-Office, it does seem that Belgium has found an institutional solution to its diversity. It is a solution that you are pleased with and I welcome this. For those who are not directly involved, Belgium' s constitutional structure is of a complexity that pays tribute to the ingenuity of your public law specialists, but it is a solution which I would describe as bespoke. As you know, I support independence for Catalonia and I do not think this is a viable solution for Catalonia, for instance, within the Spanish State.
The question I have, therefore, is very simple. Constitutional regions aside, although I recognise that these present some difficulties, could we not include, in the future European constitution, a right that, in my view, is elementary, which is the right to self-determination. Do the Catalan people not have the right to self-determination, will they not have the right, one day, to their own State within the European Union? Given that Slovenia will soon be a member of the EU, why should Catalonia not be a member as well?
I repeat, that is not the question. The Member States belong at a specific level in the hierarchy of political entities of public administrative law and international law. This is a factual reality that you can - and that is another debate - desire to change, you are entitled to do this.
I think that it is too early to say what the forthcoming Intergovernmental Conference will do. The IGC, as you know, will work on the basis of a mandate which is due to be drawn up and approved by all the European institutions. In any case, it will certainly not turn out to be a repeat of the Congress of Vienna or the Congress of Versailles, but I could of course be mistaken.
Without giving my personal opinion which, as President, I should not do, I would like to support the President-in-Office of the Council in her opinion that the questions are not following any kind of logical order. The questions we are dealing with are on the subject of the Laeken European Council and the current European Union, however interesting the proposals made by some Members of this House may be.
I now give the floor to Mr MacCormick for a supplementary question.
I wonder whether I might say with real sincerity what a pleasure it is to take part in Question Time when Mrs Neyts is with us because she really does make an effort to answer the question fully and faithfully. That is genuinely appreciated.
I hope you will pass this message to your Prime Minister and try to ensure, when the Council meets next week, that it really does address itself to the issue of democracy in Europe. We face a crisis of democracy in the Union and it will become in some ways yet more acute as the Union enlarges. If people in the regions and localities of Europe feel that their democracy means nothing, because all decisions are taken in remote places; if they are always merely told 'look to the constitution of your Member State if you are not happy with things', that will damage democracy in Europe, not help it. I therefore ask you most sincerely to try to ensure that the type of issue which my colleagues and I have been putting to you this evening is really thought about at Laeken.
I would like to thank Mr MacCormick for his kind words. As this is my last Question Time, you must forgive me if my answers to your various questions are slightly too long.
The Belgian Prime Minister is familiar with the issue and he has his own views on the matter. But in his capacity as President of the European Council he also knows that he will need unanimity in order to have the declaration approved. Whatever his personal feelings might or will be, he will need a consensus. We will have to see how far we can go. That is all I can commit him and myself to.
I just wanted to point out, Mr President, that my surname was misspelled. It has now disappeared from the board and I hope it will not be misspelled in the Minutes of the sitting as well.
Mr President, on a point of order, it does not seem fair to me that, if any Member is entitled to ask a supplementary question after his initial question, the four of us are only allowed to ask one joint supplementary question. I do not think that this is what is laid down in the Rules of Procedure.
No, I allowed supplementary questions to be asked by Members other than those who had originally asked questions, as stated in the Rules of Procedure. We can read it together afterwards. Then we will see that we are in agreement on this matter.
This is a joint answer. As you already know, if we were to allow four questions with small differences between them, it would take up the whole of question time.
Mr President, I have a supplementary question along the same lines and I would ask the Minister if she would be prepared to reply to it. It follows on from some of the comments and questions that have been asked already.
I come from Wales, a nation with four times the population of Luxembourg, which is of course a EU Member State. Now in its November resolution on governance, Parliament stated categorically that it will welcome proposals from the Convention to redraft Article 5 of the EC Treaty to include a specific reference to the function of constitutional regions within Member States. This repeated a resolution of the previous October which stated that the Treaties should be amended specifically to recognise and respect the political and legislative powers of the internal nations and regions. Is the Council aware of these resolutions and if not, will it seek to ensure that attention is drawn to them during its deliberations at Laeken?
I have answered your various questions at length as much as I can. The degree of awareness of Parliament resolutions, which are many and manifold as you know, is directly related to people's interest in the issue concerned. Therefore, those who are very interested in federalism, in the internal organisation of states, in the most effective and the most equitable distribution of powers, certainly are aware of these views. Those who are less interested in the issues are probably less aware of the existence of these resolutions. It seems to me that it is Parliament's task and responsibility to make other people aware of the resolutions it has voted, so I invite you to do just that.
Question No 5 by (H-0865/01):
Subject: Demand for drugs to fight anthrax The anthrax crisis in the USA has produced a rise in demand for Cipro, a patented drug manufactured by Bayer. The Canadian Government's response was simply to ask the country's industry to produce 'copies' of the drug. The US Administration appears to be pondering the same course of action as US legislation apparently allows the Administration, when there is a need for a patented drug, to ignore the restrictions imposed by the patent and authorise its manufacture. Evidently double standards are operating in regard to the developing countries' request for a reduction in the price of patented drugs and a relaxation of the legislation protecting patents in order to treat AIDS and other diseases.
Has the Council considered what action it would take in the event of a rise in demand for a particular drug, as has occurred in the USA? Is it consistent with Community law for a Member State to have US-type legislation which allows it to ignore the restrictions imposed by patents? Will it respond positively to the developing countries' request for a price reduction and a relaxation of patent rights, which would clearly be beneficial not only for the developing countries but also for European and American consumers?
In response to Mr Alavanos, I would say that the Council is perfectly aware of the importance of the issue that he raised. I would also reiterate that Article 152 - formerly article 129 of the Treaty establishing the European Community - specifies, in general terms, that Community action in the area of health shall supplement national policies. The Community shall encourage cooperation between the Member States in the areas mentioned in the Treaty and, if necessary, shall lend support to their action. In this context, the Community shall also ensure a high level of human health protection by defining and implementing all the policies and actions.
As you know, the Fourth WTO Ministerial Conference, which took place in Doha between 9 to 14 November this year, adopted a Declaration on the TRIPS agreement and public health. In the Declaration, the ministerial conference acknowledged, on the one hand, the gravity of public health problems, particularly afflicting many developing countries and least-developed countries and, on the other hand, that intellectual property protection is also important for the development of new medicines.
In this Declaration, WTO members agreed that the TRIPS agreement does not prevent Members from taking the appropriate measures to protect public health and affirmed that the Agreement can and should be interpreted and implemented in a manner supportive of WTO Members' right to protect public health, and, in particular, to promote access to medicines for all.
More specifically, the Declaration recognises that the flexibilities in the TRIPS agreement include the right of each Member to grant compulsory licences and to determine what constitutes a national emergency or other circumstances of extreme urgency, it being understood that public health crises, including those relating to HIV/AIDS, tuberculosis, malaria and other epidemics, can represent a national emergency or other circumstances of extreme urgency.
Furthermore, the Declaration reaffirms the commitment of developed-country WTO Members to provide incentives to their enterprises and institutions to promote and encourage technology transfer to least-developed countries.
The Declaration also specifies that the least-developed country Members will not be obliged, with respect to pharmaceutical products, to apply Sections 5 (Trademarks) and 7 (Protection of non-divulged information) of Part II of the TRIPS Agreement or to enforce rights provided for under these Sections until 1 January 2016, without prejudice to the right of the least-developed country Members to seek other extensions of the transition periods.
I would add that, in the Declaration, WTO Member States made a commitment to propose, before July 2002, genuine solutions that could be consolidated in order to resolve the problem of those developing countries and least-developed countries that do not have manufacturing capacities for medicines. There is the problem of possible parallel imports or other measures which must enable these countries to have access to these medicines at a price that is reasonable, and the lowest possible.
This will be done between now and next summer and I assure you that we will have to work like Trojans to achieve this. Time is not on our side. The problem is extremely complex, but this is a very important commitment, because it relates to an aspect of the problem which could not be dealt with by the agreement.
I thank the President-in-Office both for her detailed reply and her cooperation over the past six months. Good cooperation is sometimes marked by a degree of tension. Thank you very much, it is just that I need to study your reply. I should like to ask a supplementary question, now that Nigeria has just starting producing AIDS drugs which are, however, old generation drugs of very dubious effectiveness. You referred in your reply to the transfer of more modern technology for use in particular by the countries of Africa which have been struck by mass epidemics; how can we achieve this?
I have mentioned a few of the things that will make it possible to get access to cheap medicines: compulsory licensing, cooperation with the big pharmaceutical firms - you are aware that the World Health Organisation is working on that and has already devised a number of mechanisms - and cooperation with organisations such as Médecins Sans Frontières that are also active in this field. Finally, if an agreement can be reached next summer, we will find ways of importing those medicines into countries that do not have the possibility of producing them themselves.
Question No 6 by (H-0869/01):
Subject: Attention paid by the Council to the resolutions adopted by the European Parliament concerning the conflict in Western Sahara and assessment of the visit by the King of Morocco to that territory On 25 October 2001, Parliament' s plenary tabled an amendment to its resolution on the progress achieved in the implementation of the CFSP, as a result of which paragraph 33 of that resolution now reads: 'insists, furthermore, that the European Union should cooperate actively in settling the conflict in Western Sahara in accordance with the United Nations resolutions, along the lines requested by the European Parliament in its resolution of 16 March 2000 and the Statement by the German presidency of the Council of June 1999' .
In what way is the Council planning to take what Parliament has called for into consideration? Will it finally combine forces in order to participate in the speedy, accurate implementation of the UN Peace Plan for Western Sahara (which provides for the holding of a referendum on self-determination), as called for in paragraph 6 of Parliament' s March 2000 resolution? Does it believe that such joint action would enable the positions of its members - particularly Spain and France - to be coordinated in support of the UN Peace Plan? In this connection, what view does it take of the visit by the King of Morocco to Western Sahara, which was strongly criticised by the Polisario Front?
Mr President, ladies and gentlemen, during the part-session of 19 and 20 September, the Council took note of the European Parliament resolution on the progress made on the implementation of the common foreign and security policy, and agreed to consider this resolution within the framework of the discussion of the different points it contains. As was also stated at the time, the Council is delighted with the efforts the European Parliament has made to reach a sustainable solution which is acceptable to all parties involved in the conflict in the Western Sahara. This solution forms a crucial goal for the stability and welfare in that region. The Council fully and actively supports the process which is now taking place within the framework of the United Nations, as formulated in the resolutions of the Security Council, particularly the efforts made by Mr James Baker. In Resolution No 1359 of 29 June, the Security Council clearly marked the path to be followed. In this connection, the extension of the mandate of the MINURSO was significant, because this has made it possible to continue the present consultation among the parties, under the auspices of Mr Baker. The presidency is in contact with Mr Baker. The leading role in this process is being played by the United Nations. In this connection, the Council is prepared to mediate in order to create a climate of trust among the parties and hence to facilitate a sustainable solution, but it does not intend to take the place of the United Nations.
The Council is acutely aware of the great sensitivity surrounding this dossier and of the need for observing strict neutrality. This is to avoid the Council being used by one of the parties involved as an instrument, which would only have a negative impact on the search for a solution, as well as on the role of the European Union in that region. Moreover, the Council is urging the parties to take a number of urgent, humanitarian measures, such as permitting family visits and liberating political prisoners.
Whichever solution is opted for, it will have to be founded on broad compliance with democratic principles and respect for human rights, including the disquieting issue of refugees, but also of Moroccan prisoners, notably when these people need urgent care, in general, and medical care, in particular. In addition, I should like to emphasise that here too, the European Union is by far the largest donor of humanitarian aid to the refugees from the Western Sahara. Since 1996, the Commission has set aside EUR 56 million for this cause. The visit by King Mohammed VI to the Western Sahara has not impacted on the above-mentioned approach in any way.
Mr President, Madam President-in-Office of the Council, what an interesting answer. This may be the first time that this House has heard a political statement from the Council which goes much further than the usual strictly formal statements on the conflict in the Western Sahara. This answer with real content is very welcome.
But I have to tell you the following: having listened to this response, I am under the legitimate impression that in the Council too much weight may be given to a view of the conflict in the Western Sahara that does not consider that the solution to it may only be based on compliance with the United Nations Settlement Plan, which includes holding a referendum on the self-determination of the Sahrawi people, a referendum that has been blocked for many years by one of the parties concerned, Morocco.
You talked about many things: for example, the latest Security Council resolution, but at no time did you refer to the United Nations peace plan. Neither did you refer to the referendum and, also, you have insisted too much on some aspects, whilst forgetting others, for example the violation of human rights in the occupied territories of the Western Sahara.
Madam President-in-Office of the Council, in July this year, at the start of the Belgian Presidency, I submitted a question to the Council, to be answered in writing, on statements made by Mr Javier Solana, the person responsible for foreign and security policy in the European Union, in relation to the United Nations Peace Plan, the future of the Western Sahara and the referendum. Now, in December, with the Belgian Presidency about to draw to a close, I am still waiting to receive an official answer from the Council.
Although it is public knowledge and a well-known fact, Madam President-in-Office of the Council, that an official answer was circulated in the United Nations in the month of October - which was even the cause of a diplomatic incident between various representatives of the Member States - the question I am asking is this: when can I have my answer? Please, before you leave us, can you give me this political Christmas present.
The Honourable Member appears to be extremely well informed, which is his right, if not his duty. The same is not true of us, as we are still trying to find your question; I have no doubt that we received it, but we cannot find any trace of the letter. So, if you can help us to find it, we will do our best to provide an answer for you before the end of the year. I apologise for this oversight and for our negligence because, of course, these are the only reasons I can give to explain this. Thank you.
We would urge the President-in-Office of the Council to look for this missing question, because the question and the answer have been widely reported in the press, at least in the Spanish press.
Mr President, we are probably addressing the question or the comment to the wrong person, but here you represent the Council as a whole. I have a feeling that the Western Sahara issue, to which I have devoted over half my political life so far, is actually a tragedy. How the conflict should be resolved is clear - after all, the UN peace plan was there at the beginning of the 1990s - and it is equally clear which European countries have very strong geopolitical interests in its not being adhered to.
I must of course take note of the response that what is done in the UN must be adhered to. I believe, though, that the European Union and the Member States must, for the sake of a common foreign and security policy, choose a coordinated way of proceeding, one that is in accordance with the UN peace plan. Following the visit of King Mohammed VI, events have followed in rapid succession. There has also been a visit to the Western Sahara by the French President, Jacques Chirac, who, in defiance of all international legal positions, said that the Western Sahara was made up of the southern provinces of Morocco - a point we are discussing in the Council of the European Union.
Mr President, the Honourable Member must understand that it is impossible for me to answer such detailed questions. Mrs Scheele, I have outlined to you what the Council' s position is and what the discussions might have related to. That is the Council' s position and the Council' s answer.
Question No 7 by (H-0874/01):
Subject: Minorities in the Republika Srpska What measures have been taken to make return and reconstruction possible for repressed and exiled minorities - above all Croats and Muslims - in the Bosnian mini-state Republika Srpska? Is the EU supporting the Catholic bishop Franjo Komarica of Banja Luka in his social work and his promotion of understanding between peoples?
The Council has already drawn the Honourable Member' s attention, in its answer to oral question H-0689 during the October session, to the fact that the return of displaced people was part of a whole raft of conditions imposed by the European Union as part of the stabilisation and association process, and the countries of the region subscribed to these conditions at the Zagreb Summit.
The Council's report assessing the progress achieved by the countries of the region towards the conditions for European integration, which was approved on 11 June 2001, stated that the process of the return of refugees and displaced persons to Bosnia-Herzegovina should be speeded up and that the measures to create the proper conditions to enable people to return under the correct circumstances, in accordance with the Dayton-Paris agreement, should be strengthened.
It is, first and foremost, the responsibility of the local and national authorities to take the necessary measures. The European Union will certainly use the monitoring process to follow this issue and, where applicable, to assess whether, on the one hand, the progress made in respecting the conditions and, on the other hand, the level of relations established and the level of technical and economic assistance are still appropriate.
The 1995 Dayton-Paris Peace agreement, which brought an end to the war in Bosnia-Herzegovina, established the post of High Representative who is responsible for monitoring the implementation of this agreement, amongst other things. The current post-holder, Mr Wolfgang Petric, has not previously hesitated to dismiss local leaders from their duties when it turned out that these leaders were opposed to implementing the peace agreement, including Annex VII, which provides for the return of refugees and displaced persons. He did so in accordance with the powers granted him by the Ministerial Conference of the Council implementing the Bonn peace accord in December 1997. On several occasions, the Council strongly supported the efforts made by Mr Petric to fulfil his mandate.
Regarding the material support that the European Union is providing to assist the return and resettlement of these people, this question is primarily a matter for the Commission, which manages Community assistance. However, the Council understands that, since 1998, in line with the recommendations of the High Representative' s Office and the Return and Reconstruction working group, increasing funds have been granted to support the return of minority groups to Republika Srpska. This area should also continue to occupy its rightful and important position within the framework of Community assistance provided under the CARDS 2000-2006 programme, Article 2 of which explicitly mentions aid for the return of refugees and displaced persons.
I can assure you, as we near the end of six months of holding the presidency, that the Council and its various members attach extreme importance to the issue of the return and reintegration of refugees in Bosnia-Herzegovina, but also in other areas of the Balkans where this issue unfortunately persists. The tense situation appears to be gradually easing and the number of people returning to and resettling in the area will increase. Of course, the same amount will not return to each area, but there is no escaping the fact that numbers are on the increase. We shall continue to attach great importance to this issue and this item is on the agenda of all the meetings where it can be discussed.
Madam President-in-Office of the Council, thank you very much for this detailed answer and also for your intensive involvement in this area. I would just like to put two specific questions. First: Is it possible for the Council to try and find a precise figure for the number of refugees and expellees who have to date returned to the Republika Srpska? There were agreements about this, which can in fact only be monitored by finding out exactly how many people have gone back. I would ask you, if you are unable to do that today, to perhaps let me have that information in writing.
My second point relates to tangible aid for the minorities. I have heard that, especially in the Banja Luka region, the Catholic Church is intensively engaging in care for the sick across cultural boundaries and in many activities in the spheres of social welfare and agriculture, and that funds promised for these have simply not been granted. That is the second question I am putting, and I am keen to learn whether you know anything about this.
In response to the Honourable Member' s first question, I can only say that I do not at the moment have the exact figures to hand; we are finding them out and they will be communicated to you. As far as the second question is concerned, I believe that this is more a question for the Commission, which is responsible for the specific implementation of all forms of humanitarian aid, urgent or otherwise. As you are aware, I believe, it is the Commission that manages these very specific dossiers and I think that it is the Commission to which this question should be addressed.
Question No 8 by (H-0876/01):
Subject: EU and international measures providing for the return of illegally transferred assets Under the terms of the Tampere Council conclusions the Member States committed themselves to taking concrete steps to trace, freeze, seize and confiscate the proceeds of crime. Member States were urged also to implement fully the provisions of the Money Laundering Directive (which includes the conversion or transfer of property and the identification of the customers of credit and financial institutions), the 1990 Strasbourg Convention and the Financial Task Force recommendations. They were also urged to adopt the revised directive on money laundering which is now under conciliation. The Council called for the competences of Europol to be extended to money laundering in general and for common standards to be developed to prevent the use of corporations or entities registered outside the jurisdiction of the EU in the hiding of criminal proceeds and money laundering. EU States have signed the UN Convention Against Transnational Organised Crime which commits governments to adopt within their domestic legal systems the measures necessary to enable the confiscation of the proceeds of crime.
Does the Council consider that the above EU, UN and Council of Europe measures and strategies confirm that the European Union does have a legitimate interest in relation to money illegally transferred by former dictators, i.e.. Nigeria, and will the Council now undertake to ensure that these monies in banks throughout the EU are returned to the democratically elected Government of Nigeria?
Mr President, ladies and gentlemen, as is evident from the question, the European Community and the Union have already taken a number of measures and others are in the pipeline, notably within the framework of the fight against financial crime. The specific aim of these measures is to combat the laundering of money and to seize the proceeds of crime. Since the events of 11 September, a special effort has been made in the fight against funding terrorism.
Alongside this, there are a multitude of other instruments, including the European Convention on Mutual Assistance in Criminal Matters of 1959 and the EU Convention of 2000 on the same topic. Both treaties contain a number of general regulations in the field of cooperation among states and this package of instruments also undoubtedly contributes to the fight against financial crime.
Furthermore, reference can be made to a number of instruments in the field of substantive law, such as, for example, the framework decision on the fight against forgery.
On 16 October of this year, the Council convened in a joint formation of Ecofin and Justice and Social Affairs. On that occasion, the Council laid down the decision to adopt a protocol as part of the Convention of 29 May 2000 on mutual assistance in criminal matters between the Member States of the European Union. This protocol considerably improves cooperation among the Member States in the fight against economic and financial crime and, in particular, the fight against money laundering, corruption and forgery, and it provides for broad agreement concerning the dissemination of information concerning financial transactions, accounts and bank details.
The Member States have committed themselves to ratifying this protocol by the end of next year at the latest. I cannot answer the specific question concerning the repatriation of capital illegally transferred to banks of the Union by former dictators, since this question falls outside the scope of the Council, as the honourable Member was notified in the first part-session of October 2001, in answer to an identical question he then posed to the Council.
Thank you, President-in-Office, for your comprehensive reply to the first part of my question. Yet again, however, you fail or you are unwilling to understand the thrust of the latter part of my question. It suggests that there are vast amounts of money removed from places such as Nigeria and the Congo and now in European banks which many people over the years have tried to find a means of returning to the people of Nigeria and the Congo without success.
What I am suggesting is that you, as President-in-Office of the Council, have a responsibility, under the various conventions I refer to, to ensure that these monies are returned to the various former colonies. Surely you now understand fully the meaning of my question and will reply to it and ensure that these monies, which were illegally removed by dictators and terrorists, are returned to the people in the various former colonies?
I can only repeat the same answer. For the time being, the Council has no instrument which would enable it to do what you want it to do. It might be that, in future, such an instrument will be developed and improved, but for now, this is not the case. In the absence of such an instrument, action by the Council is not possible.
Mr President, Mrs Neyts-Uyttebroeck, ladies and gentlemen, corruption is an issue of significance in some countries desirous of joining the EU, and we are currently engaging in accession negotiations with them. Funds gained by privatisation have often disappeared from these countries in a questionable manner. Do you believe it would be possible to resolve these issues within the framework of accession negotiations, or at least to apply unambiguous legal provisions in this area?
My response to the honourable Member is that, during the negotiations with the candidate countries, the quality of the constitutional state is an important element. We therefore examine whether the mechanisms which ensure that a state can be considered a constitutional state are in place, or not, as the case may be, and close attention is also paid to the quality of the judiciary. For example, individual reports on the situation in a candidate country may state that, so far, judges receive inadequate training and are not paid enough and that this inevitably encourages inadmissible practices and such like.
So in that sense, yes, Mr Rübig, in terms of achieving maximum transparency and consistent jurisdiction and ensuring that there are bodies to which one can appeal when one deems oneself to be treated badly, and so on, in that sense, yes, I do believe it is possible. However, in the sense of delving deep into individual cases, I do not believe it to be possible.
Question No 9 by (H-0879/01)
Subject: The case of Tracey Housel, a British national on death row in Georgia, USA Is the Council aware of the plight of Tracey Housel, a British national on death row in Georgia, USA?
Is the Council concerned that Mr Housel may not have received a fair trial that accords with the standards of international human rights law?
What steps will the Council take to assist Mr Housel?
The European Union believes that the death penalty, which is, of course, irreversible, is a particularly inhumane punishment. The EU is therefore opposed to the death penalty in all cases and it has agreed to work towards its universal abolition. The EU is concerned that approximately 90 States keep this punishment, although only a minority - thirty countries or so, one of which is the United States - continues to carry out executions every year.
In 1998, as part of its objective to universally abolish the death penalty, the European Union drew up a series of guidelines to specify the circumstances in which it should undertake specific and targeted actions. In countries where the death penalty still exists, the Union is working to progressively limit its application and insists that the punishment be carried out whilst observing specific minimum standards. I know that this is only partly limiting the unbearable awfulness of the act, but, even in such horrible circumstances, this is how things must be done...
The European Union is closely monitoring the situation in the United States, where numerous executions take place. In 2001, steps were taken to help a number of people on death row, in line with the European Union' s guidelines, in Georgia, Oklahoma and Texas. In addition, in the autumn of 2000, the Union decided, for the first time, to intervene as amicus curiae in a trial before the Supreme Federal Court involving a condemned man, in order to raise before the Court the issue of the legality in international law of the sentencing to death of a person who was a minor at the time of the events. The Presidency-in-Office of the Union submitted another request to intervene as amicus curiae for Alexander Williams, who was condemned to death for a crime that he committed when he was under 18 years of age. The matter is still before the Supreme Court of Georgia. In another case - Atkins v Virginia - the European Union intends to make another request to intervene as amicus curiae before the Supreme Court in order to reaffirm its position on the application of the death penalty to people suffering from mental illness.
The Council is aware of the details of the Housel affair and, in particular, of the fact that a judgement by the Supreme Court of the United States could be handed down before the end of the year. We would like to emphasise that, for those facing the death penalty who are nationals of a Member State, the European Union acts at the request of that Member State, which is best placed to judge whether it is appropriate for the Community to intervene. At this stage, the Council has not yet received a request from the United Kingdom to assist Mr Housel. The Council was informed that the United Kingdom is very actively monitoring this matter, in conjunction with Mr Housel' s lawyers.
I should like to thank the President-in-Office for that very detailed reply. I have no supplementary, but I would urge the Council to continue that attitude to the plight of EU citizens because many Members of this House may have constituents who have received what is clearly an unfair trial. This is something that is on the increase. I believe that, as well as the Member State intervening on behalf of these EU citizens, the Council also has a clear role. I fully expect the UK Government to make representations to the Council in what I believe in this case is an example of an unfair trial leading to an irreversible death penalty.
On a point of order, I would like to point out that, with the exception of the last speaker, not one of our colleagues has respected their speaking time. The result is that we have dealt with only nine questions, the first four of which had a joint answer.
I completely agree, Mr Zacharakis, but you will understand that it is not appropriate to suddenly take the microphone away from Members. As a Member of this House you will understand why we need to call upon the solidarity and the common sense of all Members. I pay very close attention to the comments made out loud.
I think we should all give thanks to Mrs Neyts-Uyttebroeck for the extraordinary degree of cooperation she has shown over these last six months. I am sure that her former position as a Member of this House has increased her sensitivity in this regard, including her willingness to answer Members' questions. Thank you very much.
As the time allotted to Questions to the Commission has elapsed, Questions Nos 10 to 38 will be replied to in writing.
That concludes Questions to the Commission.
Conflict prevention
The next item is the debate on the report (A5-0394/2001) by Mr Lagendijk, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication on Conflict Prevention (COM(2001) 211 - C5-0458/2001 - 2001/2182(COS)).
I now give the floor to Mr Lagendijk.
Mr President, over the past few years, conflict prevention has developed into a real 'feel-good' concept, to use a traditional Dutch phrase. Everyone is in favour of conflict prevention. Why not? There is always something that can be done with it, and why should it not be included in a list of measures?
In that way, conflict prevention slowly developed from a priority of and for pacifists, via a kind of interesting subsidiary activity alongside military activities, to what I would call one the European Union' s central ambitions, currently recognised by many. It is no longer a plaything of one group, it has become the central pursuit of the European Union as a whole, and this is also the reason why the time has come to translate much of what has been written to date about conflict prevention - stunning reports have been published over the past few years, also by the European Commission, for which congratulations are due - into practice. Fortunately, we do not need to start from scratch, for notably experience in the Balkans over the past ten years has taught us what the European Union is capable of, and has already done, in the field of conflict prevention.
As you may know, I am also rapporteur for the Stability Pact, which I always extol as the greatest conflict prevention project. I am really convinced that the coherence in this programme between democracy, economic development and security is an illustration of how conflict prevention has developed from a concept on paper to a very usable instrument in practice.
In my report, I have outlined three points, and today, I should like to do this again. Maybe the most straight-forward point, yet very tricky in practice, is the cooperation between the European Union and the OSCE. Everyone says that this should be done, that it is positive that it happens, and it is already happening. In a high number of locations, cooperation with the OSCE is good, but all too often, I visit places where this cooperation is faltering. I visited Macedonia recently, with a few fellow MEPs, where the European Union has an observation mission, but so has the OSCE. Cooperation between the two is not really ideal, to put it mildly.
A week ago in Bucharest, the Commissioner made a number of sound proposals for cooperation between the EU and the OSCE, for example in the southern Caucasus and in Central Asia. In my opinion, it would be good if in future, the Commission could possibly monitor cooperation with the OSCE more effectively than it is doing now. The OSCE often has the same mission and is often active in the same field. This applies to each campaign - including the Balkans, where, once again, things often go well but all too often they do not - in order to better implement this cooperation and this distribution of tasks.
A second point in my report is the European Civil Peace Corps. Once again, one could state with a certain degree of self-mockery that it has developed from a fun plaything of the Greens to a crucial instrument in the EU' s toolbox. I would therefore call on the Commission not simply to be grateful to Parliament for the concept of the Civil Peace Corps, as it did five or six years ago, and do nothing else with the idea, but instead to seize the opportunities now, which I am convinced are presenting themselves, to develop this European Peace Corps and to turn it into a central point of EU policy. This is possible, not only because I, or Parliament, welcome it, but also because in the meantime, experience has been gathered with civil peace observers. The European Union has an observation corps and has observation missions in several places worldwide. Germany and Sweden have experience of training civil observers, and I believe that the time has come for the Commission, for the European Union, to better coordinate and pool this expertise and these people, so that in future, the European Union is not only able to act rapidly at military level, but also when it comes to sending civil observers.
Finally, I have come to the third point, which may well be the most sweeping in my report. I would positively welcome it if conflict prevention were to be removed from the remit of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. What do I mean by this? It is no longer acceptable for us to talk about some or other EU policy, for example in the field of agriculture or trade, of which we are of the view that it should serve, for example, to better develop Africa' s economy, while at the same time continue to apply components of that policy - and I would cite the well-known export subsidies - of which we know that locally, in Africa for example, they do not have a stabilising effect. If anything, they mess up the economic structure or hamper its development.
I would prefer it if in future, conflict prevention, like human rights and the environment, were to become a goal of all EU policy, not only in the external policy area, but also in the area of trade and agriculture, for example. If that is possible, if it is possible to make conflict prevention a central point in all areas of EU policy, then I will be happy, and what I refer to as a hobbyhorse of the 'soft' forces will then have developed into the favourite subject of the hard core of the EU' s policy abroad and all over the world.
Mr President, I should like to concur with the observations made a moment ago by the central proponent of conflict prevention, Mr Lagendijk. I very often share his views in areas of this kind, for indeed - and we should credit him for this - particularly the green sector has very often put forward the idea of conflict prevention by non-military means with great clarity. One could also say that this is very topical in this day and age. The European Union is weak as far as its military contribution to international security and national law and order in countries surrounding us are concerned. This was clear from the difficulties in setting up this rapid reaction force. We got off to a good start, but it is often still in doubt, maybe with good reason, whether this will lead to early results.
All the more opportunities present themselves to the Union in terms of non-military means. And it appears to me that this also falls more within the competences of the Commission. We have competences in this area. That is why the civil instrument is gaining in importance, notably for the European Union, in the light of the Union' s military weakness and of the topicality of the civil means in controlling and preventing conflicts alike. The cold war is over and the entire security context has changed. Large-scale threats have given way to smaller, sometimes persistent, wars with ideological, Mafia-related and ethnic facets. The flaring up of such conflicts can be prevented very effectively by civil means, certainly when these conflicts recur. This explains the flurry of activity which is also especially being generated by the European Union at the moment in areas of tension or precisely where tension has been averted.
Situations of lawlessness require a completely different approach and involve the police, government officials, aid organisations, technicians, observers, economists and people who know how the civil society develops. In other words, these situations require a comprehensive approach. I therefore agree with the provoking statement "It should be removed from the remit of foreign affairs" . As far as I am concerned, this means that it requires a comprehensive approach from society. This is what matters in conflict control, and the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy will probably continue to play an important role, but so will other sections of this Parliament.
Indeed, a country' s development as a whole also very much relies on averting violent conflict. And I have to say that Mr Lagendijk has listed the options very eloquently. He is right in saying that we, for example, should not simply accept the existence of this two-pillar structure, that we should put them back on the agenda and that there should be a budget for the things we intend to do in this field. In my view, the unity of the European Union, particularly in this field, is a direct security interest. We must speak with one voice, even in this field of conflict prevention. We must therefore keep our own activities as governments and as industry in our countries well under control.
I appreciate the rapporteur' s preference for a peace corps, but I would like to point out that the erratum that I received, which concerns Article 17, is an erratum that is ineffective. Article 17 is still an excellent article and I said with good reason that the peace corps must be developed within the framework of the rapid reaction facility. We have this framework, and I hope that it is maintained.
Mr President, the PSE Group sets great store by the debate on the EU' s role in the field of conflict prevention, and we greatly appreciate the efforts the European Commission has made in this connection, and also, of course, the excellent report by Mr Lagendijk. This is an important topic, and it is certainly not only a Dutch pastime, even if we perhaps give this impression a little bit with the list of speakers, the first four of which accidentally, very accidentally, happen to hail from that country.
The European Union is the perfect organisation to play a greater role in preventing conflicts, resolving these or in the subsequent reconstruction. The Community is the manifestation of a broad security concept based on economic and political cooperation and on shared values. This successful model is about to be exported to Central and Eastern Europe, Cyprus, and Malta, of course. Activities are under way in the Balkans with the same intention, and the EU is now facing the task of finding itself a useful role in the reconstruction in Afghanistan.
In my view, all these actions fall under the umbrella of conflict prevention. Despite this, one can still claim that there is already a culture of conflict prevention within the European Union. There is sometimes still envy with regard to NATO or the military scope of the United States, as if the European Union would need to emulate this position. The military instrument is only one of a whole set of instruments which can be deployed to secure safety. It is used as a last resort. The aim of conflict prevention is to prevent violence or recurrence thereof by intervening in good time, mainly by using civil instruments. If conflict prevention is to become an effective instrument of EU security policy, it must form an integral part of our thoughts and actions. This will force the European Union, more often than is now the case, to anticipate and trace hotbeds of conflict in good time. It also forces the European Union to develop new instruments, such as rapid reaction facilities, and to considerably improve the three pillars. It is easy to think of an example where an effective operation requires instruments from all three pillars. At the moment, this is still often a bureaucratic and institutional nightmare to contend with.
The European Union acquires its strength from the multitude of instruments either available or yet to be developed, including, in a few years' time, the military instrument. In order to deploy these effectively for the short or longer term, a kind of conflict prevention centre is needed. What is happening where and what are we going to do about it? But ultimately it is also about political will. The European Union is active in many, more or less, unstable areas and regions where the level of conflict is mounting, and the European Union should visibly emphasise its conflict prevention policy, more than is now the case, and report on it regularly. Its ambition should be to play an equally visible role as NATO but then in the field of conflict prevention and the deployment of civil instruments. I believe that most EU citizens would be very proud of such a role.
The most important exception to general human progress is the inability to prevent violent conflicts. Science has reached unknown heights, we are undergoing a communication revolution and erstwhile impenetrable problems can now be solved, but the world is no safer for it.
In the nineties, some five and a half million people died in 100 armed conflicts and many times more people were driven out of their homes. In many countries, the war efforts thwart any form of economic and social development.
Since 11 September, the Americans have come to realise that our responsibility does not stop at our own borders or the countries that are of strategic importance to us. Not only economies are interconnected worldwide, but so too is human suffering.
We are gaining an increasing insight into the deeper causes of violent conflicts; something which both the Commission and Mr Lagendijk have borne witness to. These include the unjust distribution of welfare, religious and ethnic contrasts, a lack of democracy and bad governance. Solving these structural problems is both crucial and difficult.
Better structures must prevent political leaders from indulging in their unbridled hunger for power and wealth undisturbed. Time and again, it is the masses that are the victims in the struggle for power of which they themselves form no part.
For the first time, our generations experience large-scale contact between civilisations, cultures and religions, and this is bound to lead to a lack of understanding and intolerance initially. The cause of this is that cultures and religions take their own values and standards too much for granted.
However, believers all over the world not only believe, they know for certain. And if faith becomes an element in ones own dissatisfaction, this can easily lead to disastrous extremism.
The effective management of conflict prevention and globalisation of value systems is the greatest challenge of this time, and Europe must, in tandem with the United States - that is very important - adopt a strategy which tackles these conflicts at the root.
If the European Union wishes to strengthen its conflict-preventing role, also in the light of Cotonou, it must be adequately equipped. Resistance in many governments to reinforcing the Commission and its delegations is pernicious for the effective implementation of European policy.
Impressive speeches this morning by the Sakharov prize-winners have allowed us to share in the immense grief and also the moral strength of these victims of senseless violence. There is little hope as long as tolerance is regarded as treason and the eye-for-an-eye principle leads to blindness, as is the case in the Middle East and Angola. There is only hope if we actually tackle the injustices, and if tolerance, mutual understanding and intense dialogue all over the world become the leading principles.
After the economy and science, it is now the turn of moral values to make progress.
Mr President, conflict prevention cannot consist only of rapid reaction mechanisms and contingents of police. Conflict prevention, as Jost Lagendijk has already said, means for our Group that all EU policies should be aimed at the reduction and prevention of conflict. It means cutting agricultural export aid, opening EU markets to sensitive products, a trade policy characterised by social justice and, above all, preferential trading relationships only where respect for human rights is guaranteed. There is no doubt in our mind that the Gothenburg Resolution marks a milestone for European foreign policy, yet, despite that, what now matters is that we should not only talk about the need for conflict prevention but also do something about it.
This means that a culture of prevention must be created in the European Union, and that it must permeate all its political dealings. Stopping all armaments exports and supplies of small arms to potential areas of conflict will play a crucial role. Support for human rights and sustainable development must be the core objective of European foreign policy. Conflicts can, though, only be successfully prevented if the civil actors are involved, and so we propose the establishment of a platform for NGOs and cooperation with them. This would mean financial support for non-governmental organisations, but that would be significantly cheaper than armed conflicts.
Mr President, I would firstly like to state that the majority of Members in our Group are in favour of this excellent report by Mr Lagendijk. However, there is an issue which affects the very essence of this report: September 11. There is a 'before' and an 'after' September 11, which brings to light the weaknesses in this fundamentally important approach which the EU has taken towards conflict prevention. I think that we should make it very clear that we need more information on those secret services, which, taking as an example those of the United States, have been supporting a State, such as the Taliban in Afghanistan, which have later become a public enemy of the whole world.
There is another issue of great importance, which also appears in the Lagendijk report, which has not been mentioned until now: that either the European Union chooses to give its wholehearted support to the United Nations and the efforts of the UN to use international law to resolve conflicts, or it will continue to be the world superpower, the United States, that makes the most important decisions and we Europeans will be virtually powerless, only able to put on tiny sticking plasters to cover the wounds that have been inflicted. This is the reason why it is important that we implement what is set out in the Lagendijk report.
Another aspect I would like to mention is the importance of the economic dimension, which, there can be no doubt, is the cause of many conflicts, and we have to see this also in a global perspective. For this reason, we have to clarify certain statements, because sometimes wide-scale liberalisation can be a greater evil than the possibility of protection.
Mr President, I should like to use this brief contribution to say a few words of appreciation for the Lagendijk report. The rapporteur, however, is advised to prick up his ears now, for I was the only nay in the Committee on Foreign Affairs, Human Rights, Security and Defence Policy. Unexpected support from an opponent? Indeed, when it comes to the substance of the report. I appreciate Mr Lagendijk' s integral approach to conflict prevention. Not only with regard to the explicit causes of conflict, but also with regard to the hidden implications of policy that has ostensibly very little to do with conflicts. I therefore endorse the call to the Commission to carefully study the impact of European policy on local conflicts.
However, where the tasks of the European Union in conflict prevention are concerned, I do not share the rapporteur' s view. Recognising greater international connections, he calls for an extensive role for the EU. I have my reservations about this. Out of appreciation for the report and so as not the create the impression of opposing conflict prevention, I will change my vote against to an abstention.
Mr President, I would firstly like to congratulate Mr Lagendijk on his excellent report on conflict prevention, a subject on which Parliament' s position has always been very clear.
There can be no doubt that the best way to win a war is to prevent it from happening in the first place and in order to do this there is no better weapon than to be able to see it coming. That is to say, to find the underlying causes of war and to work to resolve them. In order to do this, it is essential that we do not take a solely horizontal approach - an approach quite rightly proposed by Mr Lagendijk -, that is to say, one that includes all of the European Union' s common policies, but also a global approach, which includes the whole of society.
From this point of view non-structural methods to promote reconciliation are important, above all in those regions emerging from conflict. Without these methods, all of the international community' s peace efforts, or those of the very local communities which the conflict has created, could come to nothing, given that the least dispute can once again light the flames of hatred that had provoked or been the cause of the conflict in the first place.
We need - and I address this particularly to the Commission - to dedicate not only more attention but, above all, more resources to education for peace programmes, along the lines of the work carried out by Mr Mayor Zaragoza when he was the Director-General of Unesco and which Kofi Annan reminded us of a few days ago.
On the other hand, if control of the arms trade is very important, then so is the traffic in diamonds and raw materials. In this respect, I would also ask the Commission to tell us which methods it intends to adopt in order to improve, and make more efficient, the code of conduct with regard to the control of the trafficking in diamonds, in particular, given that, as the European institutions and the United Nations themselves have reported, on many occasions the fight for raw materials is behind many of the world' s conflicts, especially in Africa.
Mr President, ladies and gentlemen, in my opinion, Europe is continuing to pay for a well-established failing in its conflict prevention policies: we are slow, predictable and not sufficiently authoritative. I therefore feel that one of the strong points of Mr Lagendijk' s report is that it sees the point at which a political institution such as Europe acquires legitimacy in terms of conflict prevention rather than military force, and it gains legitimacy in the knowledge, not least, that sustainable, equitable peace must be pursued through politics, certainly not through military force.
We particularly welcome the way Mr Lagendijk' s report sees conflict prevention as a result of Europe' s social policies rather than just the effect of good judicial cooperation, although we must never renounce that. Social policies mean that prevention, the ability to predict, to prevent and to resolve conflicts before they happen must be part of all European Union policies, as has already been pointed out by other Members, and these policies must provide for an investment in terms of both financing and human resources. In this sense, we feel that the number of European Union delegations to other countries is completely inadequate to meet the requirements of the prevention policy.
As Mr Lagendijk said, we must avoid development cooperation becoming conflict cooperation, and we must therefore be particularly careful, rigorous and rational in developing all our economic policies. Lastly, I share your criticism of the Council and the Commission for not having accepted in the last six years - and six years is an extremely long time in which countless conflicts occur - the proposal put forward by Parliament at that time to institute a European civil peace corps. We must prevent conflict, and in order to prevent conflict it is often necessary to take risks, and that is what we are asking the Council, the Commission and Parliament to do.
Mr President, it is good to remind ourselves that at the moment there are many people listening other than those in this House. I should like to congratulate Mr Lagendijk, precisely on this symbolic day when we awarded the Sakharov Prize to peace activists from Israel, Palestine and Angola. In my opinion, by broadening our horizons, we retain a sense of realism. We must assess our present actions in the Middle East and Africa, with three million victims in the Democratic Republic of Congo, and we will need to evaluate what we need to do in Afghanistan. We must avoid conflicts, conflicts that become militarised or that flare up again.
This requires an integral approach, as has already been underlined by many fellow MEPs. In my one and a half minutes, I should particularly like to draw your attention to one aspect in the report, namely the Civil Peace Corps. Commissioner Patten, I really expect you to come up with an initiative. I am amazed at how much money and how many people can be mobilised over the course of a few months to start a war. Could we not work in an equally focused manner, deploy as many resources, people, when it comes to keeping the peace and preventing war? And that is why I applaud this Civil Peace Corps. The funding and the framework are in place. If the political will is there, then what are we waiting for!
Mr President, I would like to thank the rapporteur for his sterling work and focus on three paragraphs towards the end of the report.
Paragraph 24 addresses the need for increased cooperation between the EU and the UN, as well as between the EU and the OSCE. In this context, I should like to take this opportunity to ask the Commissioner responsible for external relations, Mr Patten, about his view on the methods for strengthening co-operation specifically between the UN and the OSCE.
I would also like to draw attention to paragraph 27 on the proliferation of light weapons and small arms and the need for a joint code of conduct for arms exports.
Last but not least, I would like to focus on paragraph 28 on the significance of education as a key element in conflict prevention.
It is a real shame that we cannot have a debate here between the rapporteur and us Members of the European Parliament, as I wonder what view of humanity and what ethic and morals are to form the basis for this work on conflict prevention. Is it not the case that conflict prevention and democracy ultimately rely on reconciliation, compromise and the ability of each and every one of us to tolerate a defeat?
Finally, on a slightly more personal note, as a member of this Parliament I was dismayed when around 200 Members filed out as Kim Dae Jung was about to speak. One of Asia' s very greatest advocates of democracy and human rights, Kim Dae Jung has paid a very high personal price for his fight for democracy. Two hundred Members walked out when he was due to speak. This is no way to maintain the dignity of Parliament. Rather, it brought shame on this House.
Mr President, Commissioner, a few hours ago we heard three personalities whom we have awarded the Sakharov Prize. We were moved by the speeches and inspired by their example, but we were also left with an uncomfortable feeling. Uncomfortable because, while there is no doubt that in the European Parliament we have succeeded in identifying the ways to prevent and resolve conflicts and recognise, even before others do, who can promote them, we have lacked the effective capacity to influence such processes. I remember having attended a meeting chaired by President Nicole Fontaine at the beginning of this year, with Commander Massoud. At the time, few people were interested in the visit and we were unable to mobilise sufficient support to bolster Commander Massoud' s position and, perhaps, prevent some of the great tragedies that followed.
We therefore welcome the Commission' s communication and acknowledge its work and merit. We fully agree with the strategic principle set out by the Commission, and I quote, "the development policy and other cooperation programmes constitute the most powerful instruments the Community has to deal with the causes of conflicts" . We support the aims of the document generally; however, we also feel, as does the rapporteur, that there are a few vague aspects, possibly prejudiced by the rigidity of the current system of support. We believe priority should be given to a strong and serious effort in terms of interinstitutional cooperation. The specific aspects of this are listed very thoroughly by the rapporteur, whom we congratulate. But I would like to emphasise one aspect: the role of the Commission' s delegations should be reinforced, which also leads us to the issue of the external representation of the Union. The document of the Commission, referring to the Euro-Mediterranean partnership, mentions joint training of diplomats. And my question is: when will there be programmes for joint training of diplomats within the European Union itself?
Mr President, there were enough warnings before the crisis in Kosovo really got under way. Before 11 September, Afghanistan was on the EU' s list of forgotten crisis regions. I think these are two examples of the way in which we are all too often all too wise all too late. Unfortunately, when it is too late there is every willingness to employ quite fabulous sums on military action. This is in stark contrast to the willingness to employ resources on civil crisis prevention and on peacekeeping. Now, the EU has decided to play an active role in conflict prevention in Africa. That is something I view in positive terms. However, we should also play a more active and independent role in relation to the conflict in the Middle East. That role has unfortunately fallen somewhat by the wayside since 11 September. The Sakharov Prize is not enough. We must make pro-active use of the tariff agreement in this crisis.
Mr President, what concerns us is that conflict prevention using military means is just the other side of the same coin, by which I mean of the intervention policy of the European Union, which has nominated itself international peacemaker, especially in crises and conflicts which it itself foments, so that it can then intervene and save the day. Of course, the objective is always the same: to suppress the progressive grass-roots movement and advance the interests of big business in Europe.
The report by the member of the Group of the Greens, Mr Lagendijk, is not, unfortunately, free of the political, economic and military interventionist spirit. Without doubt, as the rapporteur himself acknowledged today, the right hand of the proposed non-military rapid reaction unit and European police force will be the European army, which the Laeken Summit will be busy preparing in a few day's time. Anyway, an official source in the European Union has already stated that military solutions will be imposed wherever political proposals are rejected.
That is why the MEPs of the Communist Party of Greece cannot vote in favour of the report...
(The President cut the speaker off)
Mr President, I would like to thank Mr Lagendijk for another excellent report. I would also like to welcome his challenging remarks today about, for example, the civil peace corps which I suspect will continue to be a subject of lively debate. Above all I would like to thank him for what he said about the external aspects of sustainable development. That is a subject on which we should all focus our attention in the run-up to the Johannesburg Conference next year. I hope in particular that Parliament will take a special interest in some of the issues he raised, which are of fundamental importance if we are to be credible on sustainable development.
This is a topical debate. Mr Wiersma suggested it was a Dutch hobby. I am bound to say that, if it is, it is an extremely good Dutch hobby and I recommend it to every one of the Member States. There is a growing appreciation of the need to reinforce our efforts to tackle the factors that make conflict and violence arise in the first place. In the last century, conflict tended to be between states; I do not argue that sort conflict is over and done with. But in today' s world we face a new type of danger - the failed state, the state that is a danger to its own people and a menace to the rest of the world.
Let me be crystal clear. Nothing excuses or mitigates terrorism. But in rooting out terrorism, we have to work to make sure that the world is hostile terrain - not fertile ground - for terrorists and those who back them. That can mean taking tough military action, as we do from time to time. But it also means exporting and entrenching democracy, the rule of law and good government; it means liberalising world trade, and using that and our development assistance to shrink the gap between the richest and the poorest, in a world in which the planet's three richest men own the equivalent of the GDP of the 48 poorest countries.
Earlier this year, the Commission published the communication setting out our new strategy of conflict prevention. It is based on four main objectives. First, we want to make a more systematic and coordinated use of the European Union's instruments to address the root causes of conflict. Simply put, we want to get better leverage from our position as the world' s largest donor and as the top trading bloc. We are starting by integrating conflict prevention into our strategies towards partner countries, taking account of conflict indicators, for example, in our country strategy papers.
The second objective of our communication is to raise the effectiveness of our actions in tackling 'cross-cutting issues' such as trafficking in drugs or arms, the trading of illicit goods, environmental degradation and so on. On all these fronts, the challenge is immense. Let me just take, for example, the issue raised by Mrs Ferrer. The Commission has played, over the last few months, an active role in the Kimberley process, dealing with conflict diamonds. That is aimed at establishing an international control regime for the import and export of rough diamonds. After the political agreement reached at Gaborone, two weeks ago, between the participants in this process, the Commission is now launching the preparatory work for the full implementation by the Community of the control regime in the course of next year.
The third objective is to develop our ability to respond rapidly to emerging crises. Concrete recommendations have been put forward, notably to improve the CFSP instruments, such as political dialogue or the use of special representatives. I can only agree with Mr Lagendijk that 'conflict prevention implies stronger commitment and political direction on the part of the Member States, as the Community instruments alone are not enough to resolve all possible sources of conflict'. What is required is a bit more of that old-fashioned commodity - political will.
At Community level, we have set up, at my initiative, a special rapid reaction mechanism to equip us to respond with the speed that events in the real world demand, but which the Commission' s procedures are not always brilliantly designed to cope with. It is now fully operational, and is proving invaluable in current crises, for example in the former Yugoslav Republic of Macedonia and in Afghanistan where I hope to use the mechanism first of all to provide support for Ambassador Brahimi's team, secondly to provide support for the interim administration and, thirdly, to begin the work of demining.
The fourth message is to promote international cooperation with governments, international organisations and civil society. The honourable Member raised this. Mr Sacrédeus raised this as well. The UN is a key partner here. We have a new framework, agreed by the General Affairs Council in June, for EU-UN enhanced cooperation on conflict prevention and crisis management. As recommended by Mr Lagendijk, I am ready to work together with the Council on an enhanced framework for cooperation with the OSCE.
Let me finish by giving you one example of what we have we done and what we are doing concretely in a key zone of conflict. I am just back from the Great Lakes region where we had a useful troika mission. Last month, we committed funds under the rapid reaction mechanism to support the inter-Congolese dialogue, to launch preparatory actions for the reintegration of child soldiers and to support independent media or other confidence-building initiatives.
In November, we also committed money under the CFSP budget to finance the South African Guard Support Unit for the protection of the recently returned political leaders in Burundi. I was pleased to be able to meet them and have a briefing from them. In the region, we continue to carry out rehabilitation, to deliver humanitarian aid and to contribute to poverty alleviation. We stand ready to finance demilitarisation and demobilisation programmes as soon as they get started.
So we are, I hope and believe, raising our game. We were starting to do so before the horrific events of three months ago which the honourable Member referred to. But we know now how much is at stake; we know how preventing conflict abroad is vital to our own security here at home. We know that we cannot slacken our efforts, but rather, as Mr Lagendijk has argued, we need to redouble those efforts. That is the very least we should be doing in response to the atrocities of 11 September.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
EU Relations with the Islamic Republic of Iran
The next item is the debate on report (A5-0418/2001) by Mr Gahler, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the communication from the Commission to the European Parliament and the Council on EU relations with the Islamic Republic of Iran [COM(2001) 71 - C5-0338/2001 - 2001/2138(COS)].
Before we move on to the debate, I would like to draw your attention to the fact that there is going to be a slight alteration to the timetable: with a great deal of effort, we are going to exceed the time limit of 7 p.m. With the cooperation of the interpretation service, I think that we can work until 7.15 p.m., which means that, from 7.15 p.m. there will be no interpretation service, no Commissioner and no President, because we all have other commitments. I am sorry to have to tell you this, but this is the truth of the matter.
However, I think that the best way to deal with this situation is to let the rapporteur speak, then the Commissioner, and then the Members of this House, depending on how much time we have left. Therefore, the more concise we can be, the more possibility there will be of ending the debate before 7.15 p.m. For those of you who will not be able to speak, you will have the chance to do so once again when we resume at 9 p.m. tonight.
Mr Gahler has the floor.
, rapporteur. (DE) Mr President, I think we will get the last speakers just before the break. On 7 February this year, the Commission published a communication on relations between the EU and Iran, in which it notes that dialogue, which began in 1995, has from 1998 onwards been in the form of half-yearly consultations between the troika and the Iranian Government and has taken on a comprehensive character, including global issues such as terrorism, human rights and the proliferation of nuclear weapons, as well as regional issues and cooperation in the areas of drugs, refugees, energy, trade and investment.
According to this communication, the EU, with about 40% of Iranian imports, is Iran's biggest trading partner, but at the same time bilateral relations are impeded by the absence of the framework that a treaty could provide. The Commission recommends development of closer relations building on the progress made in the following areas: the rule of law, minority rights, freedom of the press, legislative and economic framework conditions and Iran's role in foreign relations and its position on security issues.
Since the communication was published, President Khatami has been confirmed in office by a seventy-five per cent majority, and the world's attention has been focused on Iran's immediate neighbours by the terrorist attacks in the USA, which Iran has unambiguously condemned. The draft Council decision on negotiation guidelines for a trade and cooperation agreement with Iran, drafted by the Commission, was delivered to the Council on 20 November.
In this report, I have especially tried to shed light on Iran's internal developments in the political, economic and social spheres and to draw from them political conclusions for our attitude towards Iran. My concern was to explore the EU's interests in enhanced commercial exchanges in view of the country's wealth of raw materials, but also in political dialogue on the fight against terrorism and the trade in drugs, and our respective contributions and potential contributions to resolving the Middle East conflict.
In addition, I would particularly like to make it clear that we in this Parliament take the Commission and the Council at their word, when they take progress in the rule of law, minority rights and press freedom as their benchmark when assessing to what extent relations should be stepped up. We welcome on principle the planned trade and cooperation agreement and do not make its conclusion conditional on the prior attainment of a specified standard when it comes to the rule of law and respect for human rights.
I wish to highlight two reasons why that requirement can be dispensed with. One is that we expect the agreement to include a human rights clause comparable to the Cotonou Agreement, which will help us at any time to effectively demand adherence to the international agreements Iran has signed on this subject. The formularies on this subject in the preamble to the draft mandate, and the general reference to the final provisions on the possibility of suspension in the event of grave offences against significant elements of the treaty do not strike me as adequate.
I am, moreover, convinced that Iranian civil society is capable of implementing under its own steam the reforms appropriate to a modern and developing Islamic society. Its intellectual potential, shown by its students, press and cultural life, is clear to outsiders. Looked at as a whole, this country, with its culture and natural raw materials combined with human resources has in essence every chance of opening up to a better future. However, the fact that elements in the judiciary and the clergy find it necessary to repeatedly ban newspapers, which then often re-establish themselves under new names, shows something of its dualism and contradictions and, in the final analysis, of the still-open question of who should wield power - a question which dominates in almost every area of this society.
The most recent example of this is the disappearance of the journalist and film critic Siamak Pourzand, to which the PEN Club drew attention on 5 December. We have seen appalling photos in magazines of death sentences being carried out, as they have been to an increasing extent. There have been repeated reports of stoning being used as a method of execution, and there have been many public floggings this year, all of which indicate that ever greater effort is required to keep civil society in check.
The most recent reports by the United Nations also, and also the report of 12 November by Maurice Copithorne, the Special Representative of the Commission on Human Rights, are noticeably more critical than their equivalents in previous years, in terms of their estimate of the situation and the language they use. All this makes it, in my view, a matter of urgent necessity that we should for our part build up our contacts and thereby strengthen the forces that the majority of the population know to be behind them. By that I mean the forces that are in Parliament demanding greater freedom for the press and more rights for women; and the economic sector, which wants to demolish the encrusted structures and to promote a constructive role for Iran in the Middle East peace process. It is our desire that these forces be encouraged by parliamentary dialogue, so that they may better do justice to the task committed to them by the electorate and to the hopes and expectations of society. The contradictoriness I have mentioned runs like a thread through other areas. I gather that Iran, although not actually at the table of the Afghanistan conference in Bonn, played a very constructive role behind the scenes. I think that should definitely be mentioned to Iran's credit. Iran could, on the other hand, exert a more moderating influence on certain groups tending to seek confrontation in the Middle East. The European Parliament will not, though, do a deal on human rights in exchange for participation in the anti-terror coalition.
I expect the Council and the Commission to take a similar line. Women have struggled to gain a number of positions in parliament, government, administration and culture, more so, perhaps, than in other neighbouring states. On the other hand, regulations on clothing are imposed on them by male exegetes of the Koran, along with much else besides. Nor are they adequately represented in many areas of society. They are quite explicitly not on an equal footing as regards many aspects of the law, for example in family law. We must - and will - treat all this as a central theme, just as we will acknowledge any progress made.
I would like, in this context, to thank all my colleagues whose amendments have further improved this report. What mattered to me was that none of the facts should be passed over in silence, but also that the words used should not unnecessarily make the commencement of dialogue more difficult. It is important in the economic sphere that it be made clear to the Iranians that fundamental reforms are needed, such as, in external terms, conformity with the standards set by the WTO and the opening-up of the market to overseas investors and their products; collaboration in combating drugs is in the interests of both parties, and changes in Afghanistan mean that we must play our part in putting an end to their transit via Iran. There is an extensive agenda for this dialogue. We in Parliament want to make contact with our colleagues in the Iranian parliament. I hope I can count on your support.
I very much welcome this report and congratulate the rapporteur, Mr Gahler, on his excellent work. I hope the House will understand if I am not able to be here until the end of the debate, but the Commission will be represented.
As a regional power, Iran has an important influence on developments in its area that has sometimes been called the arc of crisis. We in the European Union have every interest in encouraging the authorities in Teheran to use this influence constructively, to promote stability, cooperation and development in the region. And as the process of reform and liberalisation goes forward in Iran, we also have every interest to develop our bilateral relations as we tried to do with our troika visit a few weeks ago.
Over the past few years, and especially since the first election of President Khatami in 1997, the European Union has engaged in a broad dialogue with Iran. It has been useful but now we should go much further. That is why we recently presented draft directives for the negotiation of a trade and cooperation agreement. Once we have a contractual basis for our relationship, we will be in a much better position to develop exchanges not just in the economic area, but also on matters such as migration, drugs, energy and the environment.
That will also give us a sounder basis, with real shared interests, for continuing and deepening our political dialogue with Iran on regional and international issues.
We have welcomed Iran's constructive and measured response to the atrocities of 11 September, to which the honourable Member referred. Even before those terrible events President Khatami launched a very useful initiative in the UN for a Dialogue between Civilisations. I was interested myself to have an exchange with the president about the works of Nicolo Machiavelli.
I have the impression that Iran fully understands the importance of implementing UN Security Resolution 1373 in the financial fight against terrorism, the need to ratify the twelve existing anti-terrorist conventions, and the need for a comprehensive convention.
In the aftermath of 11 September and in line with the efforts of the global coalition against terrorism, there will be increased scrutiny and less tolerance of states attempting to build arsenals of weapons of mass destruction. In this regard Iran has adhered to the relevant treaties and conventions, but we want to see additional steps and increased transparency. Full compliance with these agreements is essential. We will also welcome co-operation to ensure a better future for Afghanistan under a new, broadly based administration.
We wholeheartedly support and encourage the process of reform in Iran. But unfortunately things have slipped in the last year. We share the concerns expressed by the UN Special Rapporteur, Mr Copithorne, in his recent report on human rights in Iran. So we still have to adopt UN resolutions on this subject. I believe we should explore other ways of conducting a more effective human rights dialogue with Iran, and I have begun this dialogue with the Iranian Foreign Ministry. I have repeatedly told my Iranian interlocutors that we are keen to do that, if they also show a real commitment to reform. The growing contacts of the Iranian authorities with the UN High Commissioner for Human Rights, Mrs Robinson, is a promising sign, as is the recent agreement between the UNDP and the Islamic Human Rights Commission on human rights covering monitoring and capacity building. A lot more can and should be done, and the Commission will watch these developments closely and contribute in whatever way we can.
The potential for EU/Iran cooperation in trade, energy and economic matters is enormous. That is recognised in our draft mandate for a trade and cooperation agreement. The discussion among Member States in the Council has already got under way and I hope it will soon lead to a decision allowing us to start negotiations. As always, there will be some difficulties on detail, but I am confident that everyone accepts that we have a strategic opportunity to develop our relationship with Iran.
In reply to some of the queries in the report, I can confirm that there will of course be a clause on human rights in the agreement, as there is in all our agreements with third countries. Equally, we will include provisions on readmission of illegal immigrants, while also developing our cooperation with the Iranian authorities on the broader issues of migration.
Finally, I share the honourable Member's pre-occupation with the drugs control issue. I know that our Iranian counterparts do as well. So I expect that the agreement will also help us extend and deepen cooperation in this area. And in terms of the structure of our dialogue with Iran, I wholeheartedly support the suggestion of closer parliamentary contacts.
To conclude, let me thank Mr Gahler again for a very well-argued and balanced report on EU-Iran relations. I take note of the constructive comments, and am pleased to see that the report encourages the line pursued by the Commission, including the establishment of contractual relations with Iran. I will report back to Parliament on the progress that is made.
Thank you, Commissioner.
If the debate continues after 9 p.m., then the Commission will of course be represented and will be willing to answer your questions. However, I thought it would be more appropriate for the competent Commissioner to speak at this time.
Mr President, Iran is particularly noteworthy since it is an area that is surrounded by all manner of countries undergoing turbulence: Afghanistan, the southern Caucasus, Iraq and further away, Palestine. That in itself is reason enough for expressly concerning ourselves with that country and especially because what we see happening there is not only negative, for there are also some positive developments.
This is why it makes sense to call for a dual-track policy: on the one hand, to maintain effective cooperation in the field of trade, the fight against drugs, against terrorism and such like, and possible cooperation in the reception of refugees, which is a full-scale problem in Iran at the moment, and on the other hand to level tough, clear and honest criticism on everything that contravenes the rule of law, democracy and human rights.
In my view, backed by the underlying attitude that we would like to see more democracy in Iran and the introduction of the rule of law - this can be encouraged in all kinds of ways - we could break through the deadlock which has come about in Iran in the wake of its conflict with the United States.
The EU' s own attitude could possibly break this deadlock, and this is why I warmly welcome what the rapporteur has stated. We should bear in mind that Shiite Iran, of course, represents, in fact, a modern version of Islam, although there are all kinds of things which we do not like, particularly the fact that a clericracy has declared itself a theocracy, which has always sounded rather blasphemous to me, and which means that the normal, human wishes of young people and women are suppressed.
On the other hand, we should note that the career opportunities of women too can indeed withstand the test of modernity. With regard to the introduction of democratic wishes, we hear of quite a few positive developments. In any case, I should like to subscribe to the rapporteur' s conclusion that it is a logical step for us to contact the parliament in Iran, and offer my congratulations to the rapporteur.
Mr President, I feel that this is a balanced report on a complex subject. Its merit is that it lists the signals of progressive opening-up coming from Iran, particularly from its people, who, in the last elections, quite clearly expressed their desire for a policy of economic, social and political reform. However, at the same time, the ultimate point of reference for us, for the European Union and for Parliament must be respect for human rights. In this sense, I think we can say to the rapporteur that we do not support some of the amendments he has submitted for the perusal of this plenary in that they seem to be inspired by excessive indulgence in the area of human rights, an area in which we must never make any concessions.
Of course, the Iranian Government has condemned the violence of the destruction which took place on 11 September in New York; of course, it declared its willingness to discuss human rights issues - we welcome that just as we welcome the way that women too have been able to resume their role in the course of recent years in institutions and in schools and university education, and also the Iranian Government' s responsible endeavours to help stabilise the region. However, certain facts remain, such as the unfulfilled expectations of Iranian society and the international community regarding the abolition of torture, the abolition of the death penalty, the abolition of the special religious courts and press courts and the abolition of particularly degrading and humiliating punishments. I believe our task is to encourage the democratic forces, civil society and the many women and students who feel that, in the struggle between theocracy and democracy, it is possible for democracy to prevail.
We need to urge the Iranian Government to fully respect the mandate it has received from its people.
Lastly, we must promote political dialogue between the European Union and Iran. In this sense, we are in favour of sending an ad hoc delegation to Iran and we hope, in particular, that the European Union will be able to play a full, useful political role to help Iran find its own path to democracy as soon as possible.
I feel, Mr President, that it is never our place to judge. Encouragement and persuasion are part of the spirit of this report and must also characterise the way the European Union reinvigorates its relationship with Iran in the future.
Mr President, we in the Group of the Greens have absolutely nothing against improving economic, cultural and other relations with Iran. As Commissioner Patten and Mr Gahler have said, positive moves are being made, but there is also much that is negative. Improved relations should not lead to criticism being weakened. This report raises the issue of whether criticism of a country with which general cooperation is improving needs to be toned down. I believe this is a wholly incorrect view but, unfortunately, it appears to be the view of those on the right in this House, who wish to water down Mr Gahler' s report.
In contrast, we believe that the Gahler report has its merits, but that it is too weak and must be made bolder on a number of points. We have therefore submitted no fewer than ten amendments, of which I will mention only two. Amendment No 13 is based on the proposal submitted by the EU to the UN, in which the Council is stronger in its criticism than Mr Gahler is in his report. The amendment mentions issues such as stoning, which continues to occur. I heard Mr Gahler mention it orally just now, but it is not included in the resolution. I see this as watering down. It is an omission not to clearly state that we utterly condemn such a terrible form of punishment. There are a number of other matters which we believe should be included and which we have addressed in our Amendment No 13.
Amendment No. 19 states that Iran is not a safe country for refugees. It is very important to point out, in these times of strong sentiment in favour of expelling people from within the EU in a quite haphazard manner, that Iran is a highly unsafe destination for refugees.
Mr President, what I want to say is that the events of 11 September have, I think, made us all much wiser. The human cost was tremendous but they made us all much wiser, both us and Iran, I think, and we understand the need for new bridges, dialogue, discussion and cooperation between the European Union and Iran to get under way in such an extended, important and dangerous area of instability.
I think that both the troika and Commissioner Patten have done interesting work and I think that the report and the motion for a resolution are generally on the right tack. However, I must say that there is a little schizophrenia going on. I am worried that the report contains a double message. It is like saying to a neighbour with whom you are on bad terms, for whom you have little respect left, "Let us sit at the same table, but just remember that I think you a vulgar, good-for-nothing thief". That is more or less what our report says. In paragraph 19, for example, we are, I think, directly intervening in Iran's internal affairs, given the past pattern, the lack of faith in even in the most straightforward people in Iran, who look at the United States, Great Britain and the European Union and suspect that they are about to come and impose their control again.
This being so, I think that we should tread very carefully. We need to be in favour of the reforms. Not for the reformists or against the conservatives. As with any other country, we only have the right to insist on our own terms, based on the principles of the European Union and European culture, as the basis for meetings and discussion, but not for intervention if Khatami behaves or the clerics do not. Because we shall be the ones opening up an opposition front in the European Union.
I think that the logic behind our past and present approach to Turkey, which is now a candidate for integration into the European Union, should also inform our relations with Iran. This does not mean, I repeat, that we should underestimate the importance either of basic questions of human democratic rights, women's rights, prisoners' rights or the rights of religious minorities. If we are careful, I think that these steps, which are important to both sides, can be taken.
Mr President, as an historian and ex-journalist, I have been quite fascinated by the emergence of, and developments within, the Islamic Republic of Iran over the years. This particularly applies to the country' s internal power struggle which flared up recently. An interesting phenomenon in this connection is that quite a few current reform-minded people were once advocates of the power system they now denounce.
It is only natural that the conservative forces in Iran consider this sense of reform as an erosion of the political system. They control the essential positions of power and neutralise reformist initiatives at their discretion. They do not eschew highly repressive means.
With this, we have, in fact, outlined the duality in Iranian society. The very detailed report by Mr Gahler analyses this in more detail. We are on the side of the Iranian reformists. They pursue a more open society and openly denounce coercion in religious matters. Their fervent opponents, on the other hand, create an uncertain internal climate.
Our hesitation about endorsing a formal trade and cooperation agreement between the EU and Iran is epitomised by two concerns. These are the violations of constitutional rights - think of the beleaguered position of religious minorities in that country - and the material support to terrorist Lebanese and Palestinian organisations.
On the other hand, an agreement would give us a formal foundation for addressing Tehran on a permanent basis with regard to the social abuses cited by Mr Gahler. It is of crucial importance, however, that we do not wish to isolate the forces of change internationally in ancient Persia. In fact, this course of action corresponds to the wishes of the majority of the population. Like the reform-minded forces in the Islamic Republic, Iranian citizens are reaching out to the west, to Europe for help. We must lend a truly helping hand.
Thank you, Mr Belder.
This presidency would like to sincerely thank Mr Souladakis for his cooperation this session. He will obviously be able to speak tomorrow as an extraordinary explanation of vote. If he wants to repeat his whole speech as an explanation of vote, he will have the opportunity to do so tomorrow.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
(The sitting was suspended at 7.22 p.m. and resumed at 9 p.m.)
Maritime safety
The next item is the joint debate on:
the report (A5-0440/2001) by Mr Watts, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 95/21/EC concerning the enforcement, in respect of shipping using Community ports and sailing in the waters under the jurisdiction of the Member States, of international standards for ship safety, pollution prevention and shipboard living and working conditions (port State control) (PE-CONS 3657/2001 - C5-0525/2001 - 2000/0065(COD));
the report (A5-0441/2001) by Mr Ortuondo Larrea, on behalf of European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 94/57/EC on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (PE-CONS 3656/2001 - C5-0526/2001 - 2000/0066(COD));
the recommendation for second reading (A5-0344/2001), by Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council regulation on the accelerated phasing-in of double hull or equivalent design standards for single hull oil tankers and repealing Council Regulation (EC) No 2978/94 (10221/1/2001 - C5-0389/2001 - 2000/0067(COD)).
Mr President, I should like to begin, perhaps unusually for me, by thanking the various people who have made this evening possible, in particular the Commissioner and all her staff within the maritime unit of her DG, and the maritime safety unit in particular. Also the Council, who are not represented this evening, but it should go on record how helpful the Belgian Presidency has been. I should also like to say how helpful the French presidency was in making sure that we made rapid progress. I should also like to thank my colleagues in the European Parliament who stood together through this process, with the difficult challenges we faced, but which we overcame together. Because of that we are able tonight to celebrate a historic victory for the European institutions in the field of maritime safety. Together we have achieved a great deal.
I will not dwell on the other reports. My fellow rapporteurs will do that. I should like to focus on my report on port state control, which is an essential part of our regime to make sure that events such as that involving the Erika never happen again.
Two years ago today the Erika was a symptom of a failed system of maritime safety. It was not the first of its kind, nor, sadly, was it the last maritime disaster of its kind. It symbolised to me and my colleagues in the European Parliament the fact that the flag state controls had failed. The classification society controls had failed. The port state controls had failed and the IMO itself had failed. It is only because of the collective action of the European Union and its institutions that we have stimulated in the last two years unparalleled levels of activity in the field of maritime safety. Without the European Union, we would not be as advanced today as we are. We should all be very pleased that we have the European Union to spearhead action in this area.
What do we have to be so pleased and proud about? I want to list some of the achievements that we have secured in respect of port state control. Firstly, there is going to be mandatory inspection for certain ships. That is an innovation and I welcome it. It means that the most dangerous ships will be inspected in future. Secondly, enhanced inspection for other categories of ships and, thirdly, the guidelines on inspections themselves will become mandatory. In other words port state control authorities will have to inspect certain types of ships in certain ways.
Fourthly, we want the Member States that have been a weak link in the system to train and recruit adequate numbers of port state control inspectors. They will have until 2003 to do that, but it is a challenge for them and it is a challenge, I hope, that they can rise to.
Fifthly - and this is absolutely critical to the success of this new regime - we want public access to the information. Again that is in the amended directive and will be made available via the Equasis database.
Sixthly, we want the Member States and the port state control authorities in particular, to convey the information to the Commission so that the Commission can do its job in making sure the amended directive is uniformly implemented across the European Union.
The seventh point, which I mention with a certain pleasure, concerns the ability to ban and detain certain ships - banning the most dangerous ships, particularly those that fly the flags of blacklisted flag states. I welcome the strong controls we have to ban certain ships from European Union waters if they have a poor detention record. That effectively will be a warning shot across the bows of these blacklisted flag states: over a period of time their ships will be banned one by one if they do not improve. A very important message will be going out from this Parliament. But also there will be the power to detain, in particular the power to detain ships which, by 2008, do not have a fully functioning voice data recorder, a black box. Again the message can go out tonight that by 2008 all categories of ships, if they want to come to a European port, must have a black box voice data recorder. If they do not have one, we will detain the ship until one is secured. Once more, I welcome the fact that we have all worked together to secure that particular achievement.
The black box will change the culture of shipping. It will not just be a tool whereby we can learn lessons from disasters and apply them in the future. A ship with a black box is a safe ship. Our common aim tonight is to make sure the Erika and disasters like it never occur again.
I do not believe that we will achieve that simply by adopting these reports tomorrow but we will have gone a long way to securing our goal to protect lives at sea and to protect the marine environment. But we must remain vigilant. Our duty now must be to make sure that the laws we pass tomorrow are implemented by everyone - the Commission, Member States and port state control authorities. That is our duty and responsibility. I hope we can live up to that.
Mr President, Commissioner, after the sinking of the oil tanker Erika on 12 December 1999, this Parliament and the Council requested a significant strengthening of the Community rules on maritime safety and the prevention of pollution. The Commission responded quickly to these demands by presenting the three proposals known as the Erika I package, which we are still debating two years after that disaster, although we have finally reached agreements on each of them in Council, which are definitive in the case of the first two.
In the case of the modification of the Directive on the common rules and standards for organisations which classify, inspect and examine ships on behalf of the maritime administration, from the outset, the parliamentary amendments to Commission' s original proposal focussed, above all, on the practical aspects of the application of the classification system, on improving the transparency of the information relating to the quality of inspections, on the periodic auditing of those organisations and the withdrawal of their Community recognition in the event of serious accidents, as well as the financial liability of those organisations for damages and accidents where is has been proved that that there has been negligence in inspections.
After the Council' s adoption of its common position, we moved on to second parliamentary reading, where we insisted on issues relating to resolving the conflicts of interest which may arise between classification societies or organisations and the owners and/or charterers of ships, as well as on financial liability in cases of negligence or omission in judgements.
When the Council communicated that it could not accept all Parliament' s amendments, we moved on to the stage of conciliation between the representatives of the two Community institutions. The discussion focussed firstly on the issue of the conflict of interests, where the Council finally accepted that a classification organisation must not be controlled by owners or builders of ships or by other persons or entities which are commercially involved in the construction, equipping, repair or operation of ships. It also focussed on the idea that, at the point of requesting recognition, the classification society and its inspectors should commit themselves in writing, on an individual basis, to not accepting regulatory duties where there is a risk of a conflict of interests and, in particular, where those societies are the owners of the ship which is to be inspected, or have commercial, personal or family connections with those owners.
For its part, the parliamentary delegation, while considering that much of the work of the inspectors should be done by the maritime administration and that the latter should have subsidiary responsibility, accepted that it should not be obligatory for the Member States to establish a maximum limit for the financial liability of classification societies in the event of damages due to slight negligence in inspections, although in the event that those Member States wish to establish that maximum limit, that limit should not be less that EUR 2 million and EUR 4 million respectively, depending on whether the damage only affects material objects or also people.
However, the delegations of the two institutions considered that this issue should be examined within the framework of the evaluation report, which the Commission will present within three years, on the economic impact of the liability regime and, in particular, its consequences for the financial equilibrium of recognised organisations. If necessary, the Commission will present, in the light of the said evaluation, a proposal for a modification of this directive which deals specifically with the principle of liability and the maximum limit for the financial contribution.
In conclusion, I believe that the European Parliament should be satisfied with the final result of the conciliation, since the majority of our amendments have been incorporated, either fully, in a revised form or in spirit, into the joint text, and we therefore propose that this latter text be approved by the House at third reading.
Finally, I would like to draw the attention of the relevant legal authorities to the fact that certain people harmed by the Erika accident are yet to receive any compensation for the damage suffered, despite the fact that two years have passed since this tragic event took place.
Mr President, Madam Vice-President and dear fellow-believers - I can call you that, because all of those sitting here are those who have moved this project forward over the years and who are committed to making ships safe. Speaking on behalf of the Group of the European People's Party/European Democrats, I would like to observe - it being two years since the Erika disaster - that we may be a little late with the adoption of this legislative package, but we have not done at all badly in terms of keeping to the timetable if you consider the difficulties that have been involved. Even then, two areas of the legislation have involved us having to go through a second reading and the conciliation procedure. Today, we can see that, on the basis of the Commission's initial proposals submitted two years ago now after the tanker crashed, our joint efforts have brought progress, and I again wish to thank you, Commissioner de Palacio, for the committed support you and your colleagues gave us in the conciliation process. By means both of these two results from the conciliation process and the common position, we have significantly increased not only the safety of ships, but also that of their crews, the environment and of people who live in coastal regions. I believe that enhanced port state control, more stringent regulations for classification societies and the progressive introduction of double hull tankers mean that we really have moved ahead in preventing accidents like that of the Erika, or at least alleviating their consequences.
Commissioner, I would like to say this about port state control. I believe it was a good thing that, in the conciliation process, we - and especially Mark Watts - insisted on sorting out the 'black box' issue now. You will see that the 'Erika II' package does not quite go that far. I hope it soon will do, but you will be aware that it is still causing a few difficulties. That being so, we were right to insist on the requirement for a 'black box' being incorporated into the 'Erika I' package.
My colleagues are aware that I am less happy about the result of the ship classification issue. We may well not have an upper limit, but we do have an appeal clause. I trust that the Commission will, after three years, produce a report submitting new proposals to us on how damage can be compensated for. This affects shipping companies, shipping agents, and classification societies - how about a fair compromise on who should shoulder the damage?
We were, I think, very wise when it came to the common position on double hull tankers. We should let the whole world know that. We are always being accused of drafting European norms and disregarding worldwide conventions. No! We have accepted that the IMO sets the ground rules and have only made minor changes affecting implementation and time limits. What we have insisted on as regards implementation looks quite harmless in comparison with what the Americans forced through!
I hope we will be able to adopt the second package next year. So, Commissioner, bring some pressure to bear on the Council! As far as the 'cope fund' compensation rule is concerned, we do not want to be kept waiting for the next five years. I am relying on you to push for this.
rapporteur. (EL) Mr President, Vice-President of the Commission, this report on the accelerated phasing-out of single hull tankers seemed at first to be an extremely complicated matter and we have been down a long hard road in order to reach today's result. Nonetheless, I think that we have finally done so in a most satisfactory manner, which has gone beyond all our expectations.
On the one hand, we have managed to find an effective response to the concerns of the citizens of Europe, especially in France following the shipwreck of the Erika, as regards environmental protection. At the same time, we have taken fundamental measures in maritime safety because, as all sides agree, double-hull tankers may not be a panacea but they are at least proven to be safer than single-hull tankers.
However, we also achieved another objective: the objective of protecting the competitiveness of the shipping industry. We must not forget that this is a vital sector of our economy, a sector which employs tens of thousands of workers throughout Europe and one of our priorities must be to protect it.
We also achieved something else which I think I should highlight: we managed to find an international solution to a problem which goes beyond national borders. We have before us a solution which has now been adopted by all the countries in the International Maritime Organisation. I think that credit for this has to go to the European Commission, the Member States and the European Parliament because, thanks to our initiative, thanks to our - how shall I put it? - our threat that we would proceed unilaterally if the International Maritime Organisation failed to act, the International Maritime Organisation which, we must admit, has not always acted quite as fast as we would all like it to act, has pushed ahead and adopted a number of measures which mirror the initial proposals submitted by the Commission and the Member States. So clear, efficient measures are being taken for all the classes of tanker which have concerned us and I am happy to say that today we have achieved something which did in fact appear to be beyond reach just a short time ago.
On the one hand, I think that people in France are relatively satisfied with the measures we are adopting and that every European with an environmental conscience is satisfied with the significant progress made while, on the other hand, industrial factors, people engaged in shipping, seamen and shipowners, feel that we have not gone too far and undermined the interests of this important sector of the economy.
So I should like to thank all the honourable members with whom we cooperated so efficiently that we now have this text before us and, of course, to thank and congratulate the Vice-President of the European Commission, Mrs de Palacio, for the way in which she has handled this issue and for her decisiveness and excellent disposition towards the European Parliament.
Mr President, I would like to join those who have spoken before me in expressing thanks to you, to the Commissioner, to your colleagues and also to our rapporteurs, for I do think it was a good thing that we, as Parliament and Commission, worked together so closely on this issue. That today is, of all days, the anniversary of the sinking of the Erika, is not something that should fill us entirely with pride, for two years have passed before today's debate and tomorrow's vote. Then it will take a bit longer for it all to be implemented. It should be done more quickly next time!
The results are actually quite respectable. We are getting the safe double hull tankers more quickly. The old single hull tankers will be phased out with effect from 2003, and port state control will at last live up to its name.
Stricter controls mean for me that blacklists will be used rigorously and, in consequence, black sheep, or black ships, will no longer be welcome in European ports. Classification societies for ship types will be subject to stricter conditions. Although we know that the majority of these societies do sound work, they must no longer be permitted to be slipshod in what they do.
The Member States now have 18 months in which to transpose all this. The legal framework is in place. Yet laws that only exist on paper are, in the final analysis, ridiculous. What use is port state control without controllers? I therefore believe - and here we are putting our trust in you, Commissioner - that you will have to check very punctiliously how the Member States transpose the things we have just brought into being. It will cost the Member States money, but safety at sea must be worth the expense.
So here are two more points. One is something I have already mentioned. Erika II must not be allowed to last as long as Erika I did. Accidents involving oil are one thing, but damage to people, nature, fisheries and tourism are something else, and result not only from accidents involving oil, but also from those involving chemicals and other hazardous substances. So we should implement more quickly the proposals Parliament has made.
My final point is that enlargement of the EU is almost upon us, involving as it does two candidate states, Malta and Cyprus, which have cropped up in discussions again and again. So I would again implore the Commissioner to apply the so-called acquis communautaire very stringently to these states too in the event of their becoming members of the EU, so that there may be no black sheep, only white ones. I have said already that we have a saying to the effect that one is in the hand of God at sea and in court! As far as the sea is concerned, we can give the Almighty a bit of a helping hand, so that everything will be safer, and that is what we should be doing with the Erika package.
Mr President, my colleagues, on behalf of my group I thank the rapporteurs for the preparation of their fine reports, and also for the good outcomes in conciliation. These statutory proposals belonging to the "Erika I" package contain essential measures for the increasing of marine safety. These matters have also made reasonably rapid progress, and in conciliation the essential changes to the texts demanded by Parliament have been incorporated.
In the case of the classification societies, the Community's authority needs to be increased with regard to the approval and control of these societies. As the rapporteur stated, the classification society must not be under the authority of the owners or builders of the vessels, or of others engaged in commercial activity in the sector. Inspections of vessels must also be increased. Extended inspections must be directed specifically at vessels which represent a risk. In the case of vessels on the "black list" which are associated with a high risk, the criteria for entry of the vessel to a port must be stricter. In order that accidents can be prevented in advance as effectively as possible, we need an advance notification obligation for vessels and mandatory inspections of high-risk vessels. The port control directive will improve the uniformity and effectiveness of the inspection procedure of port States. It is appropriate that vessels be furnished with Voyage Data Recorders in future, and that access to EU ports can be denied to vessels which are clearly in a poor condition. An accelerated phasing-in of double hull vessels must be managed in such a way as to avoid generating insurmountable problems with the scrapping of ships and the building of new ones. At the same time, the flexibility of oil transportations must be safeguarded. The safety of shipping and the prevention of marine pollution may be promoted by the flag States enforcing the currently valid conventions so as to make them obligatory. Along with the further tightening of regulations, care must be taken that the decisions to be made are realistic and feasible.
One of the points of emphasis of the EU's White Paper on transport is the favouring of water traffic in transportation. Because of its environmental friendliness, water traffic is indeed very suitable for heavy goods transportation. In the event of accidents, however, water routes are highly vulnerable, and environmental damage recognises no borders. For this reason, decisions made only within the Union are not sufficient; instead, questions of responsibility for marine safety must be dealt with on a worldwide basis. We need international agreements which also involve (for example) Russia, whose vessels will in future be sailing more and more in the world's seas via the Gulf of Finland and the Baltic.
Mr President, Commissioner, ladies and gentlemen, I should at any rate like to thank everyone, including the team behind the Commissioner, for example, for the quality and volume of work they have all done.
However, I regularly suffer nightmares. When I wake up, I just hope and pray that another oil tanker has not run aground. I hope that will not be the case in the next three years either, for - everyone has already said it - it has been long enough, it is actually taking too long before we can lay down legislation, and we are only halfway. Speeding up processes of this kind can do no harm at all.
A disaster such as the one involving the Erika is simply a real disaster, not only environmentally, but also economically and socially, and it can be entirely traced back to 80 000 ships, some ten percent of which, 8 000 ships, are absolutely sub-standard. This is to a certain extent where the problem lies, or in large part at any rate. Despite the fact that classification bureaux were involved and despite what has happened with, and is suggested about, double hulls, I should briefly like to focus on the port state control, for in the final analysis, what matters is that inspections should become effective. Mr Piecyk, but also others, have already drawn attention to this. Actually, we want 25% of inspections by way of a yardstick. But what mainly matters is that these inspections are carried out by well-trained people, and that they are carried out in the first place. We should, for example, call the French Transport Minister to account for the fact that his country scores exceptionally low in the percentage of inspections that are carried out. Although we now have a perfect and itemised list, enforcement still appears to be a problem. This is often the case when we draft legislation, but particularly so now. I therefore intend to monitor annual surveys of the Paris memorandum of understanding and other matters in the next few months with the help of others, and check whether inspection of this kind is, in fact, on the increase. I would also ask the Commissioner to ensure that we receive an annual overview, so that we can be active and pro-active to ensure that what we want to achieve actually happens.
Secondly, I would mainly call for a prompt completion of the Erika II, and for accelerating the process in the light of the tiresome pace on the part of industry with regard to separate funding and such like.
I would like to finish off with one point. Malta and Cyprus have been mentioned in connection with enlargement. There are still two that, let us say, are on the waiting list, including Romania. Romania is another country with an exceptionally bad track record on this black list, and I would call for extra attention to be paid to it.
Mr President, it is by sheer coincidence that today we are sadly commemorating the second anniversary of the sinking of the Erika oil tanker. On the stormy night of 12 December 1999, this oil tanker, which was flying a Maltese flag, certified by an Italian classification society, manned by an Indian crew, insured by a company registered in the Bermudas, financed by a Scottish bank, chartered by a Shell company that sub-chartered it to a foreign subsidiary of the Total Group, which was transporting extremely polluting hydrocarbon belonging to another subsidiary of Total, sank off the French coast, thus polluting 400 kilometres of coastline and causing considerable damage estimated to cost more than FFR 5 billion.
So, what progress has been made, two years after this tragedy? Hardly any of the victims have received compensation. The IOPC Fund will only cover FFR 1.2 billion out of the FFR 5.5 billion of damages caused, and procedures are turning out to be lengthy, complicated and inefficient. The remainder will be borne by the victims, the local authorities and the French Government, pursuant to the application, not of the polluter pays principle, but of the perverse principle dictating that the victim pays.
The various measures that we are currently debating in the three reports by Mr Watts, Mr Ortuondo Larrea and Mr Hatzidakis have taken too long. Yes, we must strengthen State port controls, Mr Watts; yes, we must ensure the work of classification societies is more efficient, more reliable and more transparent, Mr Ortuondo Larrea; yes, Mr Hatzidakis, we must take concerted action at international level to phase out single hull oil tankers, whilst bearing in mind that double hull tankers cannot guarantee that ships will not sink or run aground. But why will we have had to wait more than two years after the disaster for such basic measures to be taken in these three areas?
And, more importantly, there are two fundamental questions that remain unanswered, and it has also not yet been established whether it is appropriate to take these decisions at European level.
The first question relates to compensation. All the victims must be fully compensated. Today, however, there are considerable differences of opinion at European level. Some people are in favour of setting up a specific European fund, whilst others prefer to increase the IOPC Fund. The differences of opinion persist and we cannot move ahead with this issue, whereas the United States, on the other hand, has unilaterally set up a very efficient and comprehensive compensation system, which is effectively funded by consumers of oil products, which is perfectly logical and legitimate. In Europe, Member States have different ideas about the risks of maritime pollution and it would therefore be perfectly legitimate for the countries that are at the forefront of this risk to take the necessary measures themselves. I urge them to do so.
The second fundamental question that is yet to be resolved relates to the issue of responsibility. We cannot allow events, such as that involving the Erika, to ever happen again, where the front company was based in a tax haven, the flag of convenience was sub-chartered, the sub-contractor was an off-shore subsidiary and no less than 11 different companies had an interest in the ship and its cargo, thus creating a real labyrinth, in which the real decision-makers and those bearing the actual responsibility could hide. This situation is particularly hazardous. The Member States that are most concerned must ensure, as a matter of urgency, that there is clarification and transparency in the area of responsibility. This must also be done at a global level, as, Mr President, only the threat of very heavy and very severe penalties will be enough to deter the potential polluters of the future.
Mr President, Commissioner, I am optimistic. We are going down the right track as regards the safety of ships. We have already clearly defined the first measures that may lead to substantial improvements in safety at sea. One considerable contribution to this is the introduction of the black box, with which we are familiar from aircraft, as well as of the double hull tanker. Parliament has emphasised certain features - where necessary in the Conciliation Committee, as Mr Ortuondo Larrea mentioned. Does this, though, also apply to the settlement of liabilities? You are all familiar with the regular technical examination of private cars. It is a similar position that the classification societies take with regard to safety at sea.
The extent of liability in the event of accidents at sea is based on inspectors' evaluations of the condition ships are in. This brings us at once to the core of the discussion, for the issue of the classification societies' standard upper limits for liability, particularly in cases of minor negligence, needs to be resolved finally and coherently. The decartelisation of the interests of the classification societies, the shipowners and the other actors means that we are now already achieving a high degree of transparency and independence for the inspectors. Decartelisation of interests must not, though, be allowed to go so far that the actors are played off against each other and end up eventually outdoing each other. The liability issue becomes of fundamental importance at this point.
It is in the final analysis the classification societies that occupy the most vulnerable position in the liability chain. Their assessment is admittedly decisive in determining the extent of liability, but, for example, they have no police powers, so that they could not, for example, confine a ship to port if that were to prove necessary. In the end, responsibility for the condition of the ship and for its handling remains with the owners. The classification societies and the shipping companies must act jointly with the other parties involved in this, and we must create the conditions for this to happen.
There are at present different upper limits for liability in each Member State, but it would be fair to limit liability to one standard across the board. In three years' time we will be re-examining this regulation on a varying upper limit. The knowledge and experience we will have gained by then will influence our further action and leave their mark on it. I see this as our task for the immediate future. We want to end up with a balanced chain of liability and responsibility. We need this binding regulation in order to enhance competition and limit risks, both indispensable to a functioning market and safety at sea. It is true that we are subjecting the classification societies to tighter control, but, at the same time, we should make it possible for them to calculate their risks. I consider this regulation to be a fair one, which takes all sides into account in an appropriate way. Having chosen our road ahead, we must now go down it and pursue it to the end.
Mr President, Commissioner, ladies and gentlemen, as a member of the Conciliation Committee, I am delighted that we have achieved a positive result and can now press on and apply effective measures to protect our seas and our shipping industry.
We have taken a moderate line and brokered a series of realistic measures, seeing shipping not as an 'enemy' but as a friend who could do better, given that, may I remind you, shipping is only responsible for 12% of total maritime pollution. So, ships which seriously endanger our seas will be denied entry to Community ports and voyage data recorders will be fitted to all ships, so that their course can be checked following an accident, God forbid. Compulsory double hulls will be phased in and the rules governing ship survey and control organisations will be improved. Clearly, the catalyst behind this successful outcome, or at least one part of it, was the International Maritime Organisation, which took the right stand thanks to the initiative taken by the Member States of the Union.
So now we need to concentrate on fast implementation, and here we are putting our faith in fast reaction on the part of the Commission, not forgetting that five Member States which, I may add, do not include Greece, have been charged by the Commission with not applying a previous, more lenient directive. May I also remind you and highlight the fact that Greece, whose economy, as you know, is far more dependent on shipping than that of any of our partners, is leading the way and is at the vanguard in the fight for maritime safety and efforts to protect human life and the environment.
We must also give special thanks to everyone who helped to bring this endeavour to a successful conclusion, especially the Commissioner, and I trust that we shall not forget that the seas of Europe are not a separate entity from the other seas on our planet.
Mr President, Commissioner, today being the anniversary of the sinking of the Erika on 12 December 1999, my group and I are pleased to see that conciliation on three sets of proposals has been successful. Concerning the Watts report, we are particularly pleased that the European Parliament' s delegation succeeded in making black boxes compulsory, which was not the easiest thing to do. This means that, from now on, a ship will be detained if it is not fitted with a functioning VDR system. With regard to Mr Ortuondo Larrea' s report, the question of the conflict of interests has been resolved in such a way that classification societies can no longer have any links with shipbuilders, shipowners, operators or charterers. Likewise, there is the question of the limits of the financial liability of these companies with regard to the financial balance of recognised organisations. There is also the problem that Mr Souchet mentioned of providing compensation payments from the IOPC Fund or from a European fund in a more efficient manner.
It is also a matter of urgency, as Mr Hatzidakis said, to settle, at third reading, the problem of single hull ships, mainly in view of the 2015 deadline, as maritime safety issues cannot wait any longer - it is already two years to the day since the sinking of the Erika. Intermittent spills and substandard 'dustbin ships' , such as the one that recently sunk off the coast of Brest, are still all too topical and it is a test of the EU' s credibility to resolve this situation once and for all.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, following the Erika accident, the profound, and totally legitimate, concern of the European citizens and the urgent need to consolidate the Community legislation in the field of maritime safety became clear.
This concern led to the Commission' s proposals and I would therefore now like to congratulate the Commission and its Vice-President, Mrs de Palacio, since we have all witnessed the tenacity with which she has personally dealt with these issues. I also congratulate the rapporteurs on the wonderful work they have done, completing this package of measures.
Ladies and gentlemen, during my intervention in the May part-session, I said that we could be relatively satisfied with the way we have responded to the expectations of our citizens, in trying to approve these initiatives as quickly as possible - in inverted commas - by Community standards.
The Erika I package and future approval of the Erika II package will make it possible to create a genuine European area of maritime safety and must guarantee an optimum level of protection for the maritime environment and the European coastal regions.
Today I simply wish to repeat part of what I said then, since the circumstances have not changed. This Parliament has shown its great interest throughout the negotiation process. We must now continue to work in this direction and promote the measures which are yet to be approved. We must not rest on our laurels and we must call on the Council so that progress can be made on the Erika II package and, in this respect, Commissioner, your role and your tenacity will be very important if we are to try to convince the Council once again, so that we may have the Erika II package more quickly.
Mr President, I would first of all like to congratulate all of my fellow Members, who, in my view, have done some excellent work. The European Parliament will have had a great influence on these documents. I would also like to thank the Commissioner, Mrs Loyola de Palacio who, I believe, has worked as quickly as possible within the procedures laid down. Mr Souchet thought that the progress made was slow. I think that he is right. On the other hand, we had reached the end of a parliamentary procedure, which is very difficult to cut down when we embark on conciliation. I therefore believe that we have worked as quickly as possible and yet, it will take a total of three and a half years to draw up a text on Erika I after the law has been transposed by the national governments. All this leads me to make some comments on governance. We discuss this elsewhere, outside the context of transport, and I think that these subjects require the codification of urgent parliamentary procedures that will allow us to proceed legally. I think that this is a proposal which is expected from bodies such as ourselves or which could be drawn up by them. We see that we have the same problem with the tunnels and the revision of the Seveso Directives. Ladies and gentlemen, I think that we must spend time considering the urgent procedures which will be included in the Treaties. I also think that we must ensure that these directives are transposed into national law. We now have a body of texts and of maritime law without equal at European level, and also the Erika II package which is currently under discussion. The Member States will no longer be able to play hide and seek with the European Commission, as they could at the beginning of the Erika I crisis. Furthermore, we have no guarantee - as President Prodi recently said - that the directives are being transposed into national law within the time allowed. And, at the end of the day, if we can be satisfied that we have produced some good European legislation today, we still do not know whether all these measures will be implemented, and within what time scale. The victims of the oil spills and accidents have been waiting for these measures for a long time. Lastly, I think that the controls do not give enough reassurance, and this is true of all the operating provisions. These usually involve self-regulation at national level, and I think that, in terms of governance as well, and if we truly wish to move forward, we must ask ourselves the question of how we are to monitor the monitoring systems.
Mr President, the running aground of the oil tanker Erika triggered a large number of activities on the part of the Commission, which were truly welcome. However, I stand by my earlier reflection that it is better to act before an accident occurs than to react after it. Both the rapporteur and the Conciliation Committee have done an excellent job with regard to the Commission' s proposal to further improve various measures, and Parliament has improved the proposal even further. We have now pushed through our view with regard to conflicts of interest. We have, moreover, succeeded in getting the lower limit for classification societies' liability for damages to the level at which we always wanted it. This must be seen as clear progress.
The report on port State control also looks significantly better now. In conciliation, Parliament managed to push through the requirement for black boxes, which I believe is a particularly positive move.
The solution regarding the third issue of introducing double hulls or such like for single-hull oil tankers has also been considerably more positive than it long appeared would be the case. In this case too, Parliament has had almost all its amendments included in the Council' s common position.
In summary, I would like to say that, on these issues, Parliament has clearly shown its capacity to act. Each of the proposals alone would not have sufficed, but together they constitute a significant step in the right direction. In a tangible way, we have taken developments in the right direction towards safer and better seafaring and a better marine environment. Hopefully, this will ensure that accidents such as those involving the Erika or the Levoli Sun will not occur in the future.
Mr President, two days ago, we Finns received tragic news - the beautiful beaches around Runsala near Turku had been affected by an oil slick from an unknown source. Unfortunately, the proposals being debated today will not help in this type of case. This is a classic example of a discharge from an unknown source, and despite the restructuring of port and pilotage fees which we have adopted at EU level, these small discharges have increased in the Baltic Sea. The risk of being prosecuted is also very small.
At the same time, we are now, unfortunately, seeing the opening of the port in Primorsk. This port has severely icy conditions, and we know that the package which we are approving today may not perhaps lead to vessels having double hulls until 2017. However, double hulls are no help now, as the ice has already formed in Primorsk port. Only through compulsory pilotage, effective strengthening of the hull against ice, efficient traffic monitoring and good teamwork between the rescue services can we do anything for this port and this unique part of the world. I would ask you, Commissioner, in your continued contacts with Russia, to focus attention on the safety of traffic to Primorsk.
Mr President, ladies and gentlemen, the sinking of the Erika reminded the world of the general risks involved in the sea transport of certain types of pollutants, especially oil and oil-based products. It also highlighted the inadequacy of safety controls and the lack of transparency in sea transport practices, as well as the profound discontent of the populations affected, owing to the slowness of compensation. As the rapporteur, Mr Ortuondo, has quite rightly pointed out, the victims of this accident have yet to receive their money.
It was also a test of the European Union' s capacity to react quickly and to offer its citizens a suitable response to their concerns. I must say that, despite the fact that all has not gone perfectly, that perhaps we could have adopted it on first reading - as I would have liked -, that perhaps both Parliament and the Council could have shown greater flexibility, the reality is that, despite everything, within one and a half years of the Commission presenting its initiative, today, two years after the accident, we are finally approving the Erika I package.
In this respect, we must remember that there was a serious disaster off the same coast ten years ago and initiatives were presented by the Commission, but they did not overcome the hurdle of the Council. I would therefore like to point out that the considerable success of approving this Erika I package today would certainly not have been achieved had it not been for the insistence and firmness of this Parliament, which has maintained systematic pressure on the Council throughout the negotiation process.
I would like to expressly thank Mr Watts, Mr Hatzidakis and Mr Ortuondo Larrea for their work and tenacity over these two years. Their determination, which I welcome, has allowed us to persuade the Council to approve texts which initially enjoyed only a very small majority yet have been able, at the end of the day, to overcome any reservations.
We have considerably strengthened the European Union' s legislative arsenal. Furthermore, the texts approved will have significant specific consequences, whose effects will be immediately noticeable. The Member States must recruit a large number of inspectors in order to deal with greater obligations in controlling ships in ports. Furthermore, shipowners, charterers, flag States and classification societies who are complacent or negligent in their operation or monitoring of ships will henceforth be liable to severe penalties such as the prohibition of ships not meeting minimum requirements from entering European ports, the publication of the names of negligent charterers or the withdrawal of the authorisation of classification societies in the event of poor performance.
Finally, I believe it is important to highlight another point of fundamental importance: Europe has once and for all made its mark as an indispensable partner in the international arena in the field of safety and all aspects relating to the maritime sector. In this regard, on the delicate issue of double hull ships, the States of the Union have not only reached an agreement so that, from 2015, no single hull oil tanker will be able to stop in any Community port, but also, and above all, the Union has persuaded the International Maritime Organisation to approve these requirements for all the oil tankers in the world.
I believe it is also important to point out that the Erika II package which completes the whole initiative has made considerable progress recently. Last Friday the Transport Council approved a common position, pending final and formal approval next week, with regard to the Community system for monitoring traffic and the European Maritime Safety Agency.
With regard to the proposed regulation on the Community fund for compensating damages resulting from accidental pollution, it is true that we are once again waiting for things to move ahead within the International Maritime Organisation. But I would like to say that it is already a great success that the Community initiative has led the current international debate - specifically within the IMO - towards the creation of an international fund which takes up the principles of the Commission' s proposal. Of course, we must ensure that the final result in the IMO conforms to our demands and ambitions. We are working on this and, just as we have ensured that things move ahead in the Union - thanks to Mr Watts' insistence - in relation to black boxes, we also hope that the same will happen on this issue within the IMO.
I would like to clarify certain matters. Ladies and gentlemen, I would like to say publicly that Malta and Cyprus are making a considerable effort to update their ship' s registers and to exclude and expel those that do not conform to the requirements of the Union.
I would like to end my speech by thanking Parliament and the three rapporteurs, who have worked brilliantly, for their support to the Commission. I would also like to ask them to cooperate with the other parliamentarians so that the Erika II package may pass through this House as soon as possible and that it may enter into force without delay. I would also like to publicly thank the services of the Commission, whose efforts have been wonderful. For your information, I am going to give you a piece of information on the subject of governance: the services relating to the maritime sector in the Directorate-General for Transport - including secretaries - comprise no more than 40 people, and they are the human team behind all these initiatives, as well as a series of other tasks and functions relating to the maritime, port and other sectors. This may give you an idea of the workload and the efforts made throughout this time.
This time the European Union has demonstrated that we have taken the fight against marine pollution seriously.
I would like to end by saying that, two years after the Erika tragedy, the satisfaction and success represented by the approval of the Erika I package today really must be a homage to all the citizens whose lives have been affected as a result of the sinking of the Erika two years ago. It must be a homage to all Europeans, who, over recent years, have seen the systematic repetition of huge disasters involving pollutants without any suitable or tangible measures, with sufficient rigour and sufficient demands, being taken, and also those of us who are genuine lovers of the sea and of the environment, who are thinking not just of today but of future generations. Thank you very much to all of you for your cooperation.
Thank you so much, Commissioner, for your important statement.
The joint debate is closed.
The vote will take place tomorrow at 10 a.m.
Cross-border provision of occupational pensions
The next item is the report (A5-0388/2001) by Mrs van den Burg, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication on the elimination of tax obstacles to the cross-border provision of occupational pensions (COM(2001) 214 - C5-0533/2001 - 2001/2212(COS)).
It is a pleasure for me to present here today a virtually unanimous draft opinion of the European Parliament on two often very controversial topics: tax policy and pensions. This illustrates the urgency of this dossier. Two aspects that are very topical at the moment in the European Union are the ageing population and labour mobility. It also illustrates that the report is broad-based.
I was appointed rapporteur for this topic more than a year ago. The Commission notification had not been published at the time. We were waiting for a directive proposal and were initially very critical because you, Commissioner Bolkestein, presented nothing but a notification. Moreover, it took a very long time, until April of this year, before it was published. As it happens, we as Parliament are now late ourselves with the plenary discussion of my report, also late in the day, but that is purely for reasons of scheduling. Meanwhile, the report has already had its effect in part. The ECOFIN Council of 16 October decided to take a pro-active approach based on my recommendations. This has culminated in the automatic exchange of data and support in the collection thereof. The first success has therefore been achieved.
It is, in fact, rather apt for the report not to feature on the agenda until now. Indeed, it can enjoy the benefits of being discussed immediately prior to the Laeken Summit, to take place next Friday and Saturday. For this Summit also has the topic of pensions on the agenda. A joint report is scheduled for this Summit which has recently been adopted in the Social Council and the ECOFIN Council by order of the European Councils of Stockholm and Gothenburg and which concerns the social quality, the modernisation and financial sustainability of pensions. The Ministers have committed to starting a process of open coordination; Member States will be presenting reports before September of next year, and at the spring summit in 2003, more detailed policy on this subject matter will be outlined in the European Union.
As you can see, in my report on the fiscal treatment of pensions, I too have called for the introduction of open coordination process of this kind. The fiscal policy of Member States is closely intertwined with Member State policy on the content and qualitative aspects of pension schemes. Indeed, the fiscal incentive to accumulating a pension and fiscal levies on pension payments are conditioned by requirements based on the view of Member States of what a sound pension scheme is, and the conclusion in my report is not by any means that we should simply put these requirements to one side to make way for opening the pensions market within the European Union, as some may be inclined to do. No, I would clearly draw a distinction between two different situations. The first situation concerns migrant workers who are allowed to take their pension schemes with them to another Member State on the basis of earlier directives. The Member State is to give these schemes the same fiscal treatment unconditionally, and the Commission is to be active in bringing matters before the European Court, and that receives my full support.
The alternative situation is that all workers, including those who simply remain in their own countries to live and work, should be eligible for tax deductions in respect of contributions to a foreign pension scheme. This should not be unlimited in my view. In this case, the national requirements and conditions still apply for now. However, precisely in order to grow towards an integrated pensions market, I would call for this process of open coordination. Since the criteria for fiscal incentives have everything to do with these quality requirements in terms of content, it seems right to link this process with what is about to be launched in Laeken. I would therefore like to give this thought to Mr Bolkestein and the Belgian Presidency to take with them to this Summit in Laeken. As far as I am concerned, you can also plug into the time schedule that was chosen there and take the 2003 spring summit as a point of reference instead of that of Barcelona, because the topic will not feature on the agenda there.
Finally, I think I can make a brief reference to the recommendations of the Committee on Social Affairs and Employment and the Committee on Petitions. I would also like to thank the rapporteurs in these committees for their contributions, and I hope that this report can help stem the flow of complaints and petitions, to which the Committee on Petitions, in fact, makes explicit reference, for that is, after all, the reason why we do all this, of course, namely the EU citizens who look forward to a truly border-free and obstacle-free Europe in terms of the movement of capital and labour, and in terms of encouraging the effective accumulation of pensions and fair taxation at retirement age.
I should like to thank the rapporteur warmly, not only in general, but also because she has indeed adopted significant sections of the opinion of the Committee on Employment and Social Affairs.
Member States apply different fiscal systems to occupational pensions in terms of taxation or tax exemption from contributions, investment income and capital gains of the pension institution and from pension payments. Eleven Member States use the EET system, three Member States an ETT system and two Member States a TEE system. If you read these abbreviations out in Dutch, it seems as if eleven Member States are constantly eating, two Member States are drinking tea non-stop, while three Member States are served a strange kind of intermediate course, and I have to say that, in my view, this strange intermediate course is sometimes rather underrated in the discussion. In my opinion, this is actually the most negative of the systems we have in Europe, because the tax office eats into it during the accumulation of a pension. This is, in fact, a true form of eating, and is possibly underestimated. People are too fixated on the differences between the two other systems. These differences in fiscal treatment may well lead to problems in labour mobility and mobility for the retired. Indeed, these differences could lead to the double taxation of migrant workers. Conversely, these differences could also lead to no taxation at all. Let it be clear that this contravenes the philosophy of the internal market. In addition, this situation adversely affects the flexibility of the labour market and undermines an important condition for the success of the monetary union.
Something will therefore be done about this situation, and that is why we are also pleased with the communication. The rapporteur is right in noting that, due to unanimity requirements for decisions where taxation is concerned, we wait forever before anything changes. I would therefore urge the Commission to do something via the Court of Justice, so that Member States are forced to adapt to the realities of the internal market in one way or another and will no longer discriminate against those entitled to pensions.
Mr President, I really regret that the representatives of the presidency are not present as we discuss this very important issue. Our ageing European society calls for clear strategies to ensure the adequacy of pension systems. Several measures, such as increasing the retirement age of an ever healthier population and thus increasing the size of the active workforce, are a crucial step in improving the ratio between the active working population and retired persons. But it is evident that other measures have to be implemented as well. The importance of occupational pensions schemes will rise in many Member States.
The European citizen would benefit from single market occupational pension schemes. The variety of occupational pension schemes and providers would be improved. The citizen and his employer could thus choose the most successful and best suited scheme, bringing the best interest rates, while offering full security of investment.
More and more Europeans work for relatively short periods of time in another Member State. They are still disadvantaged when it comes to their occupational pension schemes. Tax obstacles stand in the way of a fully functioning single market. The Commission communication sets a strategy to resolve these obstacles that are a clear disincentive to individuals who wish to contribute to pension schemes outside their home Member States, as well as pension institutions that wish to provide pensions across borders.
I welcome the Commission communication as a first step towards a solution of this issue. Like Mr Pronk, I wholeheartedly support the so-called EET model, as outlined in the Commission communication and in our committee's report. The EET model means that pension inputs are exempted from taxation. The pension scheme as well would be exempt and only the output would be taxed. This system serves to defer taxation to the moment the pension becomes payable, thus avoiding double taxation without the need to harmonise the level of taxation and without thus interfering in the Member States' taxation practice.
Tax issues are in the hands of the Member States. Like our rapporteur, Mrs van den Burg, who has done an excellent job with this report, I also wholeheartedly support the method of open coordination. It is the only way we can achieve the results which our fellow European citizens need.
I strongly urge the Member States to work quickly to achieve the necessary results for the benefit of our ageing population. Although we in the European Parliament may for the time being unfortunately not have the legislative means to decide on these issues, I can assure you that we follow them very closely and will do our best to achieve a common market for occupational pension schemes.
Mr President, I am speaking this evening as much in my capacity as draftsperson of the opinion of the Committee on Petitions as in my capacity as a Finn with Swedish as my mother tongue and a representative of the Group of the Europe Liberal, Democrat and Reform Party.
I am grateful that the rapporteur referred to the opinion of the Committee on Petitions and the fact that we have taken the problems of citizens seriously. I would like to point to the statistics published in the opinion, from which it may be noted that over 500 petitions in the past decade related to this issue, almost 100 during this term of office, and that 14 of these relate to the situation between Finland and Sweden.
The large proportion of petitions on precisely this issue of the situation between Finland and Sweden is a natural expression of the fact that a free labour market has existed among the Nordic countries since the 1950s and that the Finns who moved to Sweden at that time are now considering moving back. According to one set of figures, several thousand of these people are living in the town of Haparanda, on the border with Finland, as they cannot afford to return to Finland. This situation shows the problems we shall face.
The problem is so topical that it was highlighted by Professor Edward Andersson in a message in one of a collection of papers in honour of the sixtieth birthday of the Finnish Judge of the Court of Justice of the EC, Leif Sevón, as well as in the communication from the Commission.
One of the problems on which still further light could be shed is that we in Europe apply such different variants of double taxation agreements within the framework of the OECD. The different variants of agreements in this area are a problem which I believe should also be covered by the open method of coordination.
It is fascinating that this issue has been taken up by the Commission. I congratulate you. When a similar enquiry was conducted in the Nordic countries, former Minister for Nordic Cooperation Ole Norrback stated that the authorities did not believe that there was a problem in this area, although citizens thought that there was. He also found that he had learned more during the enquiry than he had in his eight years as a minister.
I therefore hope that quite a few of the measures proposed by the rapporteur will be implemented, for example access to better information on the rules which actually apply. I offer my wholehearted support for any courageous action on the part of the Commission, i.e. also taking cases to court when interpretation is at issue, in order to establish correct interpretations with regard both to taxation and to other similar charges with which we have problems.
I also believe two of the problems to be the crediting of tax allowances and the level of tax deducted at source. It is particularly important that we work together to ensure that citizens have good access to information in this area.
The 'Swiss Life' sentiment, where pensions are concerned, awakens a feeling of unease in me, typified by the call for a wrong kind of solidarity and a lack of cooperation between the Member States. The fact that there are Member States where workers accumulate pensions for themselves during their working lives requires full respect for acquired rights, and Member States where the citizens do not accumulate their own pension schemes, should therefore provide for adequate legislation in the short term in order to be able to face the anticipated problems caused by an ageing population. The call for solidarity between generations with regard to pensions should in the first instance be accommodated in the Member States themselves. International labour mobility should not be hampered by the different ways in which pension schemes are taxed fiscally. It is the task of the Member States to remove the existing fiscal obstructions in the short term based on proper consultation, and to better attune the different pension schemes. And cooperation among these Member States does not benefit from serving self-interest but from putting the interest of the citizen first.
If the European Union wants to create an internal market for its citizens in a credible manner, cooperation among Member States will need to lead to the harmonisation of fiscal measures with regard to pensions. The EET scheme, in which premium contributions are not taxed but in which the payments are taxed, can then offer a direction for the mutual harmonisation of the fiscal rules concerning pensions. We therefore endorse the line adopted by the Commission and the rapporteur, Mrs van den Burg, to reach an internal market in which the structure, management and payments of cross-border occupational pensions are no longer hampered by fiscal measures.
Mr President, Commissioner, ladies and gentlemen and our rapporteurs, I would just like to start by warmly thanking our rapporteurs, above all Mrs van den Burg, but also Mrs Kauppi, for their cooperation on this report and also for the help they gave me with the report on cross-border provision of occupational pensions.
Today's report on taxation expands and continues the report for which the codecision procedure was negotiated as long ago as July this year. All of us take the view that occupational pensions - among other areas - will require greater fiscal coordination. We propose the EET system of deferred taxation, on the grounds that it is already a reality in the great majority of Member States. If we do not achieve this fiscal coordination, we will have distortions of competition within the financial internal market through differing tax systems, which we do not want to have within a single market of which we want to make the best possible use, including in connection with the introduction of euro notes and coins.
Amendment No 1, proposed by Mrs Kauppi, expressly demands that the Council should make speedy progress towards a proposal for a directive on the activities of institutions providing occupational pensions, which would ensure mutual recognition of occupational pension systems and make a significant contribution to efforts towards effective tax coordination. It is regrettable that this amendment should be needed at all, as the ECOFIN council, like the European Council meetings at Lisbon, Feira, Stockholm and wherever else, determines priorities and, despite that, has managed nothing more that the sending-out of a questionnaire. I wish therefore to ask the Council why it stresses the urgency of this, whilst its actions do not reflect that urgency. What are the Council's problems with last October's proposal from the Commission? What does the Council have to say in response to the van den Burg report and to Parliament's resolution of July? With which individual demands is the Council having difficulty?
We want answers. We want them because we want to carry on negotiating in order to be able at last to achieve the aims of the action plan on financial services and implement Parliament's requirements - for the benefit of citizens and of enterprises and in the spirit of the common objectives that are so often invoked.
Mr President, I should first of all like to take the opportunity, on behalf of the European Commission, of responding to what Mrs van den Burg and her fellow MEPs have put forward here this evening. Allow me to start by thanking Parliament for the unanimous support it has given via the van den Burg report to the Commission communication on the fiscal treatment of pensions. I have used the word 'unanimous support' , as was also borne out this evening, not only from the words by the rapporteur, Mrs van den Burg, but also from the words by Mrs Thors, Mrs Kauppi, Mr Blokland, Mr Pronk and others. This is especially gratifying since this is a very important topic. There are three points which I should like to elucidate further, and these points are firstly, the subject of the open coordination, secondly, the pan-European funds and thirdly, the developments in the legal field.
The resolution is asking us to develop a process of open coordination, and I would like to say that, in principle, the Commission is in favour of more coordination in tax matters. An example of this is the working party which is being chaired by the British Minister, Mrs Primarollo. This working party is looking into the harmful tax competition, with very active involvement by the Commission. However, I should like to say to Mrs van den Burg that there is a subtle, yet important, difference between open coordination and coordination.
In principle, open coordination is applied to areas of policy which fall within the national scope. However, the resolution mentions the need, inter alia, for tackling double taxation and double non-taxation, and this means, by definition, that there is a cross-border element that, by definition, is one of the aspects of the internal market. There is, therefore, probably little scope for a formal process of open coordination which, as already mentioned, relates to topics which fall within the decision-making remit of the national states. And this is not the case here.
Having said this, the ECOFIN Council of 16 October expressly approved the Commission proposal to take measures in order to tackle double taxation and double non-taxation. There is therefore very much a certain degree of coordination whereby the Commission retains the right, of course, to present further initiatives.
The second point concerned the pan-European pension funds, also mentioned by Mrs van den Burg and by Mr Pronk, I believe. In this field, the ECOFIN Council of 16 October did not subscribe to the proposal for pan-European funds. This does not mean in any way that the proposal has lost the Commission' s sympathy. On the other hand, I am perhaps slightly less enthusiastic about the suggestion made in the report and mentioned a moment ago by Mrs van den Burg, namely that the Commission would prepare a proposal for a statute of international pension funds. As I said just now, the ECOFIN Council was unable to endorse the proposal for pan-European funds, although these could function without new European legislation. Under these circumstances, I have strong doubts at to the proposal' s political chances of introducing pan-European funds by means of legislation.
Thirdly and finally, I should like to say a few words about the legal aspects. Last week, 6 December, the Court of Justice heard the Danner case, and this concerns, as I believe the Members are aware, a German citizen who emigrated to Finland and who wanted to continue with his German pension scheme, but unfortunately, the Finnish tax authorities refuse to grant him tax deductions on the contributions already made to the German scheme. During the hearing, the Commission supported Mr Danner and made reference to its communication on pensions. The verdict in this case can be expected next year.
Last month, a second case came to light. A Swedish court referred a case concerning the deductibility of contributions paid to a foreign pension insurance company by a permanent resident of Sweden to the Court of Justice, and this means that the correctness of the Commission' s legal analysis will be tested twice in the near future. Mr Pronk also emphasised that the Commission should keep its promise that it will take action against Member States that infringe the Treaty freedoms, and I should like to assure Mr Pronk, as well as other Members who have mentioned this, that the Commission is in active dialogue with the Member States. The Commission has formally asked the Member States for information about their national rules, and is currently looking into the responses it has received, and I can assure the Members of this Parliament that the Commission will start proceedings against Member States, where necessary. As the Commission has indicated in its communication on tax policy of May of this year, a pro-active strategy for infringement procedures forms an important component of its approach aimed at making headway in the field of taxation.
In a nutshell, with the help of this Parliament and also of the Council, a certain dynamic seems to have come about in the field of tax exemption for pensions. I should like to say by way of conclusion: let us try to hold on to this cooperation, and in that framework, I gladly accept Mrs van den Burg' s offer of further consultation.
Once again, I should like to extend warm thanks to Members for their excellent work and for the support for the Commission, and finally, I could perhaps say to Mr Karas that the Commission too is saddened by the fact that so little progress has been made on the work on the directive proposed by the Commission on pension funds.
Precious little has happened in this area over the past six months under the presidency that is about to come to an end. A circular letter, a questionnaire, has been distributed to the Member States. These questions have been received. Of course, work has been done on them, but that is all, really. I gather that the Spanish Presidency certainly intends to work on this with greater drive. Mr Karas, and the Members too, I believe, will agree with the Commission that such progress is extremely crucial and urgent on account of the demographic time bomb on which we are sitting, and I do not need to go into this topic any further. Everyone is familiar with it.
Mr President, in this matter of the fiscal treatment of pensions, I should once again like to thank your Parliament and all the speakers for their support they have given the Commission proposal, and I hope that we will be able to continue in the manner indicated as soon as possible.
Thank you very much, Mr Bolkestein.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Financial collateral arrangements
The next item is the debate on the report (A5-0417/2001) by Mr Pérez Royo, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council directive on financial collateral arrangements (COM(2001) 168 - C5-0131/2001 - 2001/0086(COD)).
Mr President, the Commission' s proposal on financial collateral arrangements establishes the European legislative framework for this type of arrangement and is an essential proposal in terms of the functioning of the financial market on a European level. This proposal is an essential element of the package of legislative proposals intended for this purpose.
The main objectives of the proposal, in a very summarised form, are to guarantee the existence of efficient and reasonably simple systems for the creation of collateral under either title transfer (including repo) or pledge structures. To this end, it is necessary to introduce certain modifications into the legislations of various Member States, especially in the field of the regulation of pledges and also in the field of insolvency law and tendering procedures. In summary, it is a question of creating a sound and efficient regime for limiting credit risk and thereby ensuring a reduction in its cost and, at the same time, improving the functioning and stability of the European financial markets.
From the European Parliament' s point of view, the main problem raised by the proposal was that of the subjective scope of application of the Directive. The initial proposal consisted basically of reducing the scope of the Directive to financial institutions and to very large companies other than financial companies, that is, large commercial, industrial or service companies, whose capital base exceeds EUR 100 million or whose gross assets exceed EUR 1000 million.
The European Parliament, or at least the rapporteur, considered that this proposal raised two problems. Firstly, the removal from the scope of the Directive, and consequently from its benefits, of the majority of companies which are not strictly financial; not only small and medium ones, but also large companies which do not reach those very high quantitative thresholds which I have mentioned.
Secondly, the setting of quantitative thresholds raises the problem of their revision and updating. The proposed directive resolved this problem by means of the technique of delegating this updating within the Commission, assisted by the Securities Committee, the so-called 'Lamfalussy Committee' . This is a legislative delegation, a delegation of powers which is unacceptable to Parliament, or at least to part of it, as is well known, since this is not the first time we have dealt with the Lamfalussy Committee, in this field and in others, with Commissioner Bolkestein himself.
The amendment which Parliament intends to introduce in this field consists, essentially, of the following: removing the reference to quantitative limits and, instead, establishing the requirement that, in these cases of agreements with commercial or industrial companies, the other party to the agreement, normally the taker of the collateral of the creditor, should be a financial entity. This solution has the advantage of resolving, at the same time, the two problems I mentioned, that is, the problem of the exclusion of not very large companies and the problem of the delegation of powers - or of the Lamfalussy Committee, shall we say.
Apart from this amendment, which in turn takes the form of several amendments, there are others relating to the formalisation of agreements and evidence of the provision of collateral, the regulation of the right of use for pledge collateral and to other issues which I will not expand on.
Mr President, I must end by pointing out - and this is very important - that, from the outset, I have tried to work in close contact with the Commission and with the Belgian Presidency, whose help, in both cases, I am very grateful for at this time. The purpose was to achieve a consensus which would make it possible to approve the proposed directive on first reading or at least to reduce the second reading to a mere formality.
We based our approach on this intention, since most of the actors, both the Member States and the actors within industry, agreed on its importance and on a basic consensus, except on certain points, in relation to this proposal. It appeared that this objective had been achieved, since it appeared that the Council' s working group had reached an agreement which also satisfied Parliament' s essential intentions. At the last moment the initial agreement in the Council' s working group has been broken and tomorrow, possibly, in Ecofin a different agreement will be approved, which includes other points which Parliament has not been able to consider in detail.
I therefore fear that the aim I referred to earlier of dispensing with the second reading, or at least reducing it to a mere formality, will not be possible, and we will have to continue working on this directive from next month. In this event, for tomorrow' s vote, I would ask you to vote for the amendments which were approved in the Committee on Economic and Monetary Affairs with slight modifications and to vote against an amendment which has been introduced in Parliament at the last moment, since the lack of consensus in the Council, that is to say, between the Member States, has also led to a rupture in the consensus which had been expressed in this Parliament' s Committee on Economic Affairs.
, draftsman of the opinion of the Committee on Legal Affairs and the Internal Market. (DE) Mr President, ladies and gentlemen, please permit me to start by making an observation. We have here another example of how lawmaking in this House is normally dealt with just before midnight, whilst we have during the day been largely occupied with more or less pointless resolutions on one summit or another, which are generally fruitless. I see it as desirable that we should in future deal with important legislative matters at a more appropriate time in the course of the part-session.
Apart from that, I would also like to thank the rapporteur on behalf of the Legal Affairs Committee for his very balanced report, which one can also call a proposal by the Commission and a consequence of the directive on settlement finality that was adopted in 1998. At that time, I was on the Legal Affairs Committee - which then had principal responsibility for the report - and was rapporteur for this directive. I can only say that the problems we faced, and which this report goes a long way towards solving, were the same as those we are dealing with today.
We must simply take care that there is a reasonable balance between the interest in having such credit security systems and keeping them stable, and the other interests that of course exist - those, perhaps, of creditors in insolvency cases - to which consideration must also be given, and that these interests are reconciled fairly.
For there can be no doubt that what is at issue here is not just the protection of these financial systems; there must also be guarantees that others affected by this regulation should not be put at an undue disadvantage. I think that we have found a just reconciliation of the two, and it is this point that is decisive.
The rapporteur has also mentioned a second angle of significance to us in the Legal Affairs Committee, namely the fact that the boundaries as regards preferential creditors have - I would say - been drawn relatively generously. We took the view that this category should either in fact be extended to include medium-sized enterprises, or, on the other hand, actually be restricted to banks and direct participants in financial markets. I believe that the Committee on Economic and Monetary Affairs has achieved a good result, and, in view of the lateness of the hour, I would also like to come to a conclusion. I can say on behalf of the Legal Affairs Committee that we are in agreement with what the rapporteur has presented, and we will also, for our part, support it.
Mr President, this is all going more quickly than any of us thought. I would like to start by apologising on behalf of Mrs Villiers, who has just, at the end of a vote in our Group's Conservative delegation, been appointed deputy leader of the delegation, on which I warmly congratulate her. As a lot has already been said, I would like to enlarge on just a few things.
Firstly, the speakers on this item and its predecessor have set themselves a great goal. We want to do our utmost to ensure that the action plan for financial services - of which this directive is a part - is of high quality and can be adopted and implemented swiftly and in accordance with the timetable. We hope that, unlike on other occasions, the Council will not delay in producing its own position in response to the preparatory work done at least on this issue by Parliament and the Commission.
Mr Lehne, who spoke before me, has already pointed out that it was the 1998 directive on settlement finality that set up the first milestone for Europe-wide financial policy. This has to date been the only piece of European legislation governing cross-frontier securities in connection with financial transactions. We need standardised regulation in this area in order to make the internal market efficient. We need to do away with the uncertainty as regards the law applicable to transactions across borders in negotiable securities. We need to do away with the increased administrative costs that stand in the way of an integrated EU market which is more attractive in terms of cost. We need to do away with the legal uncertainty that comes with 15 different legal systems, because these differing legal systems lead to risks when securities are utilised abroad. We also need to do away with the differing legislation on insolvency. There is, then, a need for a standard minimum regulation.
This directive is the only means by which these objectives can be achieved, and so we welcome it and support the rapporteur's report and that produced by Mr Lehne of the Committee on Legal Affairs and the Internal Market. Many thanks! We hope that it will be possible swiftly to implement this report by Parliament, together with the Commission's proposals, and thus turn them into a reality.
Mr President, I should like to begin by thanking very much your rapporteur, Mr Pérez Royo, and the members of the Committee on Economic and Monetary Affairs for the excellent work and very constructive approach on the collateral proposal. This proposal, as was emphasised by Mr Karas just now, is a priority dossier in the Financial Services Action Plan and it is a crucial element for the timely delivery of the FSAP by 2003 for an integrated European Union securities market, and the year 2005 for the FSAP overall.
Given that the value of outstanding contracts on the European REPO market alone exceeds EUR 1.8 billion, the expected benefits are extremely large. These contracts will, when the directive is implemented in the Member States, be governed by one legal regime, instead of 15 different ones. Such a uniform pan-EU legal framework for the use of collateral will contribute to the greater integration and cost-efficiency of European financial markets, by encouraging cross-border business and creating a more competitive European financial market.
Now I come to the tabled amendments. The Commission generally supports all the amendments except for Amendment Nos 16 and 21 which deal with extended protection of top-up collateral and the restriction of the scope respectively. We fully support Amendments Nos 1, 2, 18 and19 as they stand. In addition, and subject to some rewording, which we do not expect will cause any difficulties for Parliament, we can also accept in principle Amendment Nos 3 to 15, 17 and 20. But we may need some flexibility in finding a final agreement.
By supporting Amendment No 1, we are not abolishing protection of credit-related top-up collateral. But the Commission cannot accept Amendment No 16 which protects credit risk top-up collateral under the directive, and nor, we believe, can the Council. Nonetheless, as provided by Amendment No 1, it would be possible under national law to protect that kind of collateral.
To be more precise, Amendment No 16 is not acceptable to the Commission because it could strongly conflict with insolvency law policy which generally discourages improvement of a creditor' s position as a result of an insolvency-related event or at least in a context of deteriorating credit-worthiness.
Amendment No 21 is not acceptable to the Commission because the Commission would like to see as many non-financial companies as possible benefiting from this directive. Those companies are already using these techniques in the market.
In conclusion, I should like once again to thank Members of Parliament for their sterling cooperation. I have also been apprised of what has occurred today in Coreper, as the rapporteur, Mr Pérez Royo, mentioned. Tomorrow, as he said, there will be an Ecofin meeting at which I myself will be present. I do not know what the discussion will lead to tomorrow. I regret the need for a second reading for obvious reasons, but I cannot help that. The Commission is in the hands of Council on the one hand and Parliament on the other.
Lastly, I should like to say to Mr Lehne that I quite agree with him on the timing of this debate. It is an extremely important debate and yet it takes place at almost 11 p.m. and the public interest is very small. I assure you, Mr President, that if this debate could have taken place earlier today I would have been very happy. I am sure Members present would also have been very happy.
Despite the time and the fact that Parliament is not so well represented, the debate has been of high quality and I, as President for the sitting, am very glad to have been able to take part at this hour and in this final nocturnal Strasbourg debate of 2001. We thank you on behalf of Parliament.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
(The sitting was closed at 10.55 p.m.)
Award of Sakharov Prize 2001
Mrs Nurit Peled-Elhanan, Mr Izzat Ghazzawi, Archbishop Zacarias Kamwenho, it is with great pleasure that the European Parliament welcomes you today in this Chamber, in order to award you the Sakharov Prize for freedom of thought. Please allow me to offer a warm welcome not only to yourselves but also to the persons accompanying you, and especially to those of your relatives who are able to be present.
Since 1988, the Sakharov Prize has been awarded every year by the European Parliament in recognition of individuals or organisations who have left their mark on the struggle for human rights and freedom in their home countries. At the centre of their actions has lain a deep-rooted conviction: the right to live in an environment of respect for the dignity of all human beings, whatever their ethnic origins, gender or beliefs.
This year it has been decided, for the first time, that the Sakharov prize is to be shared between three recipients. This is an exceptional decision in response to exceptional circumstances.
Mrs Nurit Peled-Elhanan, you are an Israeli who has been through profound and personal suffering. You once wrote: 'If war is to be ended, it is necessary to realise that blood is the same colour for everyone and that when a single child dies the whole world dies with it' .
When your thirteen-year-old daughter Smadar lost her life in a Palestinian suicide bombing, you did not allow the horror to turn your mind towards hatred. Instead, you chose to denounce - and I quote your words - 'a short-sighted policy which refuses to recognise the rights of the other and stirs up hatred and conflicts' . How many of us can be sure that we too would maintain the same courage and dignity in the face of the worst injustice of all, the loss of a child? All of us must feel affected in the depths of our soul by the strength and lucidity which have made you the symbol of all those Israelis who are campaigning for a peace which will take into account the aspirations of two peoples, the people of Israel and the people of Palestine.
In awarding you the Sakharov Prize, our aim is to show our deep attachment to supporting all those who, through their daily actions, in spite of such difficult historical circumstances and in spite of the pressure of events, are working tirelessly to improve relations between peoples.
Mr Izzat Ghazzawi, you are a Palestinian whose suffering has also been great. In one of your letters from prison, you addressed an Israeli friend and poet, Ya' ir Horowitz, who had recently died. In your letter, you tried to re-establish a dialogue that had been interrupted by death, outlining the dream of peace that you shared and drawing on the resources of hope to fight the despair which threatened to overwhelm you because the dream of peace was fading with time.
You have tirelessly promoted the cause of peace and encouraged dialogue between the Israeli and Palestinian peoples. Your ardour has never slackened, despite imprisonment and censorship and, more importantly, the irreplaceable loss of your sixteen-year-old son Rami, killed by the Israeli army while trying to help a school friend who had been wounded in the school playground. You have resolutely pursued that same dialogue, through your writings, your lecturing at Birzeit University, your leading role as chairman of the Association of Palestinian Writers, your contacts with Israeli writers and your joint publications. You have endeavoured to make mutual understanding and tolerance prevail among the cultures, religions and peoples of the entire region.
Mrs Nurit Peled-Elhanan and Mr Izzat Ghazzawi, by honouring you both together, the European Parliament hopes to make a contribution to the advance of the cause of peace over war, to the expression of tolerance and understanding and to the preservation of hope.
Archbishop Kamwenho, your country has been at war for 25 years. Two generations of Angolans have grown up without knowing the meaning of the word 'peace' . The death toll of this interminable war makes frightening reading: one million dead, almost four million displaced individuals, hundreds of thousands of war orphans and war wounded, a starving population, meaning one child in five dies before the age of five, life expectancy is less than 45 years, millions of anti-personnel mines scattered throughout Angola, and extreme poverty despite the existence of natural resources which have, unfortunately, largely been used only for purposes of warfare.
The European Parliament has always been committed to the promotion of a political solution to the conflict in Angola, and we have repeatedly stressed the urgent need for all parties to embark on a global dialogue with a view to a lasting peace based on the promotion and protection of human rights. Our Parliament has repeatedly expressed its support for the efforts made in this direction by the churches and the organisations of civil society. As Archbishop of Lubango, as President of the Catholic Episcopal Conference of Angola and São Tomé and of the Ecumenical Committee for Peace in Angola, you have been an apostle in the service of fundamental rights and peace and a symbol of the hopes of the Angolan people, of its desire for peace, liberty and justice.
We salute your life' s journey as an individual and pay tribute to your ecumenical spirit, your determination and your eloquence. We also salute you as a spokesman for the aspirations of all those in Angolan civil society who are working for dialogue and reconciliation.
Today and for all these reasons, Archbishop Kamwenho, we award you the Sakharov Prize for freedom of thought.
I shall conclude by expressing our wish to honour the memory of the victims of these conflicts, of all those, children, women and men, who have fallen in Israel, in Palestine and in Angola. We declare our support for the three winners of the Sakharov Prize for 2001, and we are profoundly moved by their tragic fate, and affirm a common stand against violence in whatever form.
(Loud applause)
Madam President, ladies and gentlemen, Luisa, my family, Mrs Sartaoui, I wanted to dedicate this speech to the memory of my father and his Palestinian friend, Dr Issam Sartaoui, who both dreamt of peace thirty years ago.
I am, I feel, obliged, however, to dedicate this speech to the children who were killed yesterday by the Israeli army, simply because they were born Palestinians.
It is a great honour to be here today with you, as winner of the Sakharov Prize. I am well aware that, on such occasions, one should speak of hope and of the human qualities that can lead us to the triumph of compassion and fraternity between people. Forgive me, therefore, for not speaking of this today.
In Jerusalem, where I am from, hope and humanity are fading away. Israel is becoming a graveyard for children, which is growing bigger day by day. It is like an underground kingdom, extending beneath our feet and destroying everything in its wake. It is the kingdom where my daughter lives, with her Palestinian murderer, whose blood, mixed with hers, flows through Jerusalem, which became hardened to the sight of blood a long time ago. They are there with many, many more children, and they have all been let down. The murderer of my daughter has been let down, because his act of murder and of suicide achieved nothing. It did not put an end to the cruel Israeli occupation, it did not lead him to paradise, and those who promised him that his action would have meaning and value go on as if he had never existed. My young daughter was let down because she believed, just as thousands of her new brothers and sisters believed, that she lived in safety, that her parents protected her from evil and that nothing could happen to sweet little girls who cross the road to go to their dancing lesson. And all the children who are there with them have been let down, because the world goes on, as if their blood had never been spilled.
In Jerusalem, where I am from, the men who call themselves our leaders have allowed death to hold sway. It appears, however, that these gentlemen know how to live in peace when they have to. On Friday 1 December, the editorial of a local newspaper in a Jerusalem in mourning told us that there had been peace in Jericho for two months. There are no Israeli soldiers there, no Palestinian policemen, no gun shots.
Do not believe that the Americans have succeeded in convincing Ariel Sharon to stop sending young eighteen-year-old Israelis to kill innocent Palestinians, nor that they have succeeded in convincing the Palestinians to stop blowing themselves up along with their innocent Israeli victims. Far from it. Jericho is at peace because the Israeli and Palestinian leaders have together decided to reopen the casino ...
When I read this article, I could not stop myself from thinking that my daughter' s life is not even worth a single roulette chip. Almost 200 children have been killed since the beginning of the Intifada, of this incessant massacre, and they are worth nothing more than roulette chips. And yet, I was not very surprised, since I always knew that our war was not that of the Israeli people against the Palestinian people, but that of people who destroy lives who call themselves our Heads of State against the people from both sides.
These cunning politicians use God, the wealth of the nation, freedom and democracy, and even our periods of mourning as political tools, and they use our children as if they were figurines in their games of chance. For instance, you knock over ten of mine, and I shall knock over 300 of yours, and we will be quits until the next time.
None of this is new in the history of mankind. Leaders have always used God and other sacred values, such as honour and courage, to justify their self-indulgent ambition. And the only voice, throughout history, that spoke out to expose them and to oppose this was always the voice of mothers; the voice of those who produced the Jewish people, who disobeyed the Pharaoh' s orders to kill little boys at birth; the voice of Rachel, our biblical mother, weeping for her children and refusing to be consoled; the voice of the women of Troy; the mothers of Argentina, the mothers of Ireland, Israel and Palestine. It is the voice of those who give life and who are committed to preserving it. It is the only voice that remains after the violence has subsided, and which truly understands the meaning of the end of everything.
Mothers are the only ones who know that the death of a child, any child, whether from Serbia or Albania, Iraq or Afghanistan, whether Jewish or Palestinian, is the death of the whole world, of its past and its future. When Luisa told me that I had been awarded the Sakharov Prize, I told her that I did not deserve it, since I had never saved a child, not even my own. But then I thought that the prize had not been awarded to me as a person, but to this voice that I took on through death and which transcends nationalities, religions, and even time. This voice that politicians and generals have tried to silence since man first walked this earth and since men have been waging war.
I have often been asked whether or not I feel the need to exact revenge for the murder of my daughter, who was only killed because she was born an Israeli, by a young man, who had so little hope that he was willing to kill himself and who only killed himself because he was Palestinian. I always quote the verse of the great Hebrew poet Bialik. 'Satan has not yet created those who would exact revenge for the death of a small child' . And this is not because Satan does not have the means, but because after a child has died, there is no longer vengeance, death, or life. The only feeling that remains, the only desire, the only need, that can never be satisfied, is that of protecting the child. The mothers who have lost their children will tell you that their arms hurt due to the constant need to hold the child and keep it from harm. No mother would ever think of seeking consolation by killing one child for another.
If we do not wish our entire planet to become a kingdom of dead children, we must raise our voices as mothers in order to silence all the other voices. We must once again listen to the voice of God who said 'Do not harm children' . Otherwise, there will soon be nothing left to say, nothing left to hear, other than this incessant cry of mourning. Ladies and gentlemen, I beg you to listen to the voices that are coming from the underground kingdom of children who have been killed. That is where justice resides today, that is where true multiculturalism holds sway, that is where we know that there is no difference between blood, between skin, between identity cards or flags. Listen to the cries of the dead children and help their mothers to save the children who are still alive.
(Loud and sustained applause)
Madam President, distinguished Members of the European Parliament, ladies and gentlemen, dear friends: It is with great emotion and excitement I receive this recognition today. This prize is an act of faith in the ability of the world to promote a sustained dialogue of tolerance and understanding. It only made my commitment towards a nobler future for the conflict in our region stronger and more persistent than ever.
There are so many events that I would like to tell you about here, but the time I am given is limited. From my prison, for almost three years I wrote a book called 'Letters Underway' where I asked myself during the bleakest moment the following question: could it be possible for me to address in my book an Israeli figure who is an artist, a father, a real human soul, a man or a woman who would abolish the image of a soldier guarding my solitary cell? When the answer was yes, I proceeded with my writing. As soon as I was out of prison, I took part in a writers' meeting in Oslo where a few intellectuals from both sides met to discuss how they could contribute to peace. During ten days of ebbs and flows, the Israelis talked much about the historic distress that befell the Jewish nation and people. The Palestinians talked about their daily suffering under occupation.
But finally, after ten days, we were able to understand each other's needs. I could not forget one comment by an Israeli writer. During this meeting, on the tenth day, he said, 'I always thought that man is evil... now I am not sure'. In that same year, 1993, my son fell dead to the bullets of the soldiers in his school. The event changed the taste of everything in my life, but I knew that a good human being is a living one.
Suffering, if we so decide, can be used as a power to heal rather than a blind struggle for revenge and hatred. The principle of an eye for an eye, makes the whole world blind. I knew how to use understatement as a means of compromise in my literature.
It is true, however, that the conflict of man with his heart is the noblest sort of struggle. It is a pity that the conflict of today is between nations and cultures. Left to the generals of war and enmity, they will make it a bloody history of terror. Left to them, we will accept it for a fact that our world is either bad or mad. But those who have read history in a tolerant way, understand that what is needed is a mutual moral commitment towards the facts of existence and the human obligation towards life as the only valuable gift.
Abnormalities of all kinds do not have a race, or a religion, or a certain home. Only civilisation has its own religion and faith and home. That is because there has been no unique civilisation as a creation of its own: all through history civilisations borrowed from each other and excelled most when they were able to share their merits and values.
However, the recent fear of a clash between cultures is not groundless. There is an amazing imbalance between the rich and the poor, and there are a great deal of injustices that threaten the very principle of tolerance in our globe.
Yet, our insistence on dialogue between cultures is at its highest now, because we have to search into the roots of terror. As a writer living in an exceptionally troubled area, I must look at this issue of intercultural discourse as a story of attraction and excitement. Whatever happens in our region is doomed to affect the whole world.
That is not because we are the centre of the world. It is only because the spiritual roots sprang from here to transmit their force among every and each one of us. Both attraction and excitement arise from this tremendous past.
It is high time now to see that tremendous spiritual past as a part of a human culture. It is important to see it as a part of a human culture and not a divine call for a holy land that eats up its children. Man is holy. Nothing else is holy if man is humiliated and deprived of his rights to live in dignity.
There will be no reason for a detailed map with the human heart being broken in our area at the edge of hope and despair. We are fed up with the illusion of victory. No nation can be defeated if it insists on the meaning of life as a value in itself. Our isolation and anxiety is beyond any proportion, but our faith in the future is also great. We will always need your support for a sustained peace process, and a support for the peace camps that lit the candles for all those who lost their lives in the ignorant battle.
Once more, with deep gratitude, I thank you for awarding me, together with my partners, this prestigious prize, but it is also with all the anxiety I have in my heart for the future of Palestine and Israel, and the admiration I express for all the men and women who are there now and who have the dream and the vision.
(The House rose and accorded the speaker a standing ovation)
Madam President, ladies and gentlemen, my dear friends, I come from a land where the sun beats down and where the horizon is as wide as can be. I come from a country whose land is rich and whose people have little hope, where the forest is boundless but hope is not. From that land I bring greetings to you, Mrs Fontaine, President of the European Parliament. From that land I bring friendly greetings to you, honourable Members of this generous Parliament. I bring brotherly greetings to Mrs Nurit Peled-Elhanan and Mr Izzat Ghazzawi, the couple with whom I share this honour. From that country named Angola I bring greetings to the illustrious guests at this Plenary Assembly. Nor should we forget the social, written, spoken and televised communication that makes the five continents one huge human village. Finally, and this is where I probably should have begun, from Angola I bring greetings to this historic city of Strasbourg, home to the European Parliament, a city that I discovered when I was still young, attracted not only by its cultural climate but mainly by the memory of the many missionaries from Alsace who, together with Portuguese missionaries, brought the gospel to our land. So, to all of you, ladies and gentlemen, I bring a warm embrace from Angola.
Mrs Fontaine, honourable Members of the European Parliament, Mr José Ribeiro e Castro, the party that has accompanied me here, amongst whom I wish to mention the Deputy Minister for Culture and the Ambassador of Angola, the President of the European Parliament, in her kind letter officially announcing the distinction that befell my unworthy person and congratulating me, wrote that peace has always been one of her main objectives and that my commitment to the ecumenical cause had raised her awareness. In fact, the Episcopal Conference of Angola and São Tomé, which I have chaired for almost four years, wrote in its pastoral message of March 2000 "we cannot spread the gospel without promoting peace" . The Interdenominational Committee for Peace in Angola, also formed last year, seeks to be the voice of believers on the crucial matter of peace.
In a letter dated 11 January 2001, His Excellency the President of the Republic, José Eduardo dos Santos, in response to a Christmas message of mine, wished me every success in the pastoral action that I am undertaking in the quest for peace and for the happiness of the Angolan people. And on the day following the announcement of the Sakharov Prize winners, the chorus of congratulations from everywhere and from all layers of society, including the President of the Republic and from Mr Jonas Savimbi, highlighted the unifying dimension of the prize; Europe, the Middle East, Africa, and its quality of stimulating the pursuit of ideals of peace. Unfortunately, in the land of prizewinners, particularly in mine, we have witnessed actions and behaviour which, humanly speaking, could invalidate the precepts put forward by the parliamentarians of the European Union. But our sixth sense tells us that this will not happen. The message of the 2001 Sakharov Prize is safe, and so I can assure you that there are many things that will not be the same as they were before.
I believed and that was why I spoke out. It is impossible not to speak when faced with the tragedy of the Angolan situation. Living side by side with a simple and suffering people qualifies us to speak in their name both in recognising the efforts made by the government and in the quest for improvements that the people themselves are calling for. I said a few days ago that in the 14 years of anti-colonial war there was just one year, 1973, that recorded an unheard of rate of financial growth, whereas in the twenty-five years of the civil war, we have only seen a decrease, that has grown worse day by day, particularly since 1998. Hunger, nakedness and disease have created images which, if caught and projected onto the screens of the warlords would perhaps also give these people a sleepless night and make them begin to think about Angola. Malnutrition affects 47% of the population in some provinces, as attested by the appeal for humanitarian aid launched recently by the United Nations.
The war in Angola has various causes. Thinking about the Lord who brought us here, to Strasbourg today, 12 December, half way between the 10th, the day of the Declaration of Human Rights, and the 14th, the day of His death, I see that I could focus on one of the causes: intolerance. It was not by chance that the UN declared 1995 as the United Nations Year of Tolerance. Still echoing in our ears and in our conscience are the words spoken by Pope John Paul II on World Peace day this year and those of Federico Mayor Zaragoza, the then director of UNESCO, when he said, and I quote, 'Humanity must be able to dedicate itself to peace, safeguard it, re-establish it and rebuild it by creating a space for dialogue, consultation and reconciliation. No more violence!'
It has been very difficult to speak of tolerance in my country because the roots of intolerance run deep, being anchored in the political bipolarisation between the two most popular parties: the MPLA and UNITA. In this climate, a speech on the subject of tolerance is seen either as a betrayal of these parties, which have great popular support - and are, ironically, at war with one another - or as a reactionary attitude, if expressed by an independent person. Given this climate, to speak of change would mean sharing power with rivals; but, for us, the church and civil society, the first change would be to accept tolerance as an issue of survival which is, therefore, necessary, from the foundations to the roof, from the political parties to the government, from civil society and the churches themselves to the national project. Tolerance is the key word, as Locke teaches us, if we want to find a human basis for integrating conflict resolution, including our own, for a harmonious development. In the case of Angola, tolerance would be given form in the specific aspect of national reconciliation, whose foundations can only be reached through permanent and inclusive dialogue, able to break this never-ending cycle of war. Tolerance requires solidarity and fraternity and the lesson that we have learned from Europe is the lesson emerging from this great Assembly, which is meeting here today. Human fraternity, pervading all facets of our relationship, also draws our attention to the economic angle and its ambiguities. In this 'South' where we live, wealth generates both war and signs of solidarity. Speaking of mining in particular, I would say that it is already time to increase the transparency that would make it more difficult to finance conflicts but which would also encourage social investment ...
... affecting the standard of living of Angolans, and this would be achieved by themselves, not by something that looks like charity.
To conclude, I shall refer to the thought that inspired the campaign that brings me today to this podium to receive the Sakharov Prize: help Angola to live! This was the challenge that the Catholic Church set the Soviet Union and the United States in 1986 in its assessment of the first ten years of national independence. After spending another 16 years at war, we launched the same message. But to whom, this time? To the MPLA and to UNITA to whom we repeated with a breaking heart: twenty-six years of history have been stained with blood - the blood of brothers killed by brothers, and closing the doors to dialogue would open them to a war without a visible end. This can be read in the pastoral message issued by the bishops.
Today, with the confidence of the European Union, whose parliamentarians have placed the prestigious Sakharov Prize in our hands, I humbly call for a bilateral and simultaneous cease-fire that will open the way to a cessation of hostilities, as we have called for so many times. Because we can still make up for lost time. Agostinho Neto, Angola' s first President, left us these mysterious verses which I have written down:
'I no longer wait
I am the man for whom others wait'
Every Angolan is the man or woman for whom others wait. Help them to live! This is why the financial component of this Prize will be going to the Ecumenical Fund for Peace, in other words, to promote education for peace and for national reconciliation amongst the population. So, my friends, help Angola to live! Thank you very much!
(Loud, sustained applause)
(The President presented the Sakharov Prize to the three laureates)
(The House rose and gave sustained applause)(The formal sitting was closed at 12.50 p.m.)